Exhibit 10.1
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
U.S. $25,000,000
 
REVOLVING CREDIT AGREEMENT
 
by and among
 
SPARTA COMMERCIAL SERVICES, INC.,
as the Originator and the Servicer
 
SPARTA FUNDING LLC,
as the Borrower
 
AUTOBAHN FUNDING COMPANY LLC,
as a Lender
 
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN, NEW YORK BRANCH,
as the Administrative Agent and as the Liquidity Agent
 
U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian and as the Collection Account Bank
 
and
 
LYON FINANCIAL SERVICES, INC.,
(d/b/a U.S. Bank Portfolio Services),
as the Backup Servicer
 
Dated as of December 19, 2008
 

--------------------------------------------------------------------------------


 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
   
ARTICLE I         DEFINITION
8
 
Section 1.1.
Certain Defined Terms
8
 
Section 1.2.
Other Terms
39
 
Section 1.3.
Computation of Time Periods
40
 
Section 1.4.
Interpretation
40
ARTICLE II        THE FACILITY
40
 
Section 2.1.
Borrowings
40
 
Section 2.2.
Procedures for Advances by Lenders
41
 
Section 2.3.
Reduction of the Maximum Facility Amount; Optional Repayments
42
 
Section 2.4.
Determination and Payment of Interest
43
 
Section 2.5.
Notations
43
 
Section 2.6.
Principal Repayments
43
 
Section 2.7.
Settlement Procedures During the Revolving Period
43
 
Section 2.8.
Settlement Procedures During the Amortization Period
45
 
Section 2.9.
Collections and Allocations
46
 
Section 2.10.
Payments, Computations, Etc
47
 
Section2.11.
Fees
47
 
Section 2.12.
Increased Costs; Capital Adequacy; Illegality
48
 
Section 2.13.
Taxes
49
 
Section 2.14.
Assignment of the Sale Agreement
51
 
Section 2.15.
Repurchase of Receivables
51
ARTICLE III       CONDITIONS TO CLOSING AND ADVANCES
51
 
Section 3.1.
Conditions to Closing and Initial Advance
51
 
Section 3.2.
Conditions Precedent to All Advances
53
ARTICLE IV       REPRESENTATIONS AND WARRANTIES
54
 
Section 4.1.
Representations and Warranties of the Borrower
54
 
Section 4.2.
Reserved
62
 
Section 4.3.
Representations and Warranties of the Servicer and the Originator
62
 
Section 4.4.
Representations and Warranties of the Backup Servicer
66


 
2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
         
Section 4.5.
Representations and Warranties of the Collateral Custodian
66
ARTICLE V        GENERAL COVENANTS
67
 
Section 5.1.
Affirmative Covenants of the Borrower
67
 
Section 5.2.
Negative Covenants of the Borrower
72
 
Section 5.3.
[Reserved.]
74
 
Section 5.4.
Affirmative Covenants of the Servicer and the Originator
74
 
Section 5.5.
Negative Covenants of the Servicer and the Originator
78
 
Section 5.6.
Affirmative Covenants of the Backup Servicer
79
 
Section 5.7.
Negative Covenants of the Backup Servicer
79
 
Section 5.8.
Affirmative Covenants of the Collateral Custodian
79
 
Section 5.9.
Negative Covenants of the Collateral Custodian
80
ARTICLE VI       ADMINISTRATION AND SERVICING OF RECEIVABLES
80
 
Section 6.1.
Designation of the Servicer
80
 
Section 6.2.
Duties of the Servicer
82
 
Section 6.3.
Authorization of the Servicer
83
 
Section 6.4.
Collection of Payments; Accounts
84
 
Section 6.5.
[Reserved.]
86
 
Section 6.6.
Realization Upon Defaulted Receivables
86
 
Section 6.7.
Servicing Compensation
87
 
Section 6.8.
Payment of Certain Expenses by Servicer
87
 
Section 6.9.
Reports
87
 
Section 6.10.
Annual Statement as to Compliance
88
 
Section 6.11.
Annual Independent Public Accountant’s/Consultant’s Servicing Reports
89
 
Section 6.12.
The Servicer Not to Resign
89
 
Section 6.13.
Servicer Defaults
89
 
Section 6.14.
Appointment of Successor Servicer
90
ARTICLE VII     THE BACKUP SERVICER
93
 
Section 7.1.
Designation of the Backup Servicer
93
 
Section 7.2.
Duties of the Backup Servicer
94


 
3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(continued)



     
Page
         
Section 7.3.
Merger or Consolidation
95
 
Section 7.4.
Backup Servicing Compensation
95
 
Section 7.5.
Backup Servicer Removal
96
 
Section 7.6.
Limitation on Liability
 96
 
Section 7.7.
Resignation by the Backup Servicer
97
ARTICLE VIII    THE COLLATERAL CUSTODIAN
97
 
Section 8.1.
Designation of Collateral Custodian
97
 
Section 8.2.
Duties of Collateral Custodian
98
 
Section 8.3.
Merger or Consolidation
99
 
Section 8.4.
Collateral Custodian Compensation
99
 
Section 8.5.
Collateral Custodian Removal
100
 
Section 8.6.
Limitation on Liability
100
 
Section 8.7.
The Collateral Custodian Not to Resign
101
 
Section 8.8.
Release of Documents
102
 
Section 8.9.
Return of Required Loan Files and Servicing Files
102
 
Section 8.10.
Access to Certain Documentation and Information Regarding the Collateral; Audits
103
ARTICLE IX      SECURITY INTEREST
103
 
Section 9.1.
Grant of Security Interest
103
 
Section 9.2.
Release of Lien on Collateral
104
 
Section 9.3.
Further Assurances
104
 
Section 9.4.
Remedies
104
 
Section 9.5.
Waiver of Certain Laws
104
 
Section 9.6.
Power of Attorney
105
ARTICLE X        TERMINATION EVENTS
105
 
Section 10.1.
Termination Events
105
 
Section 10.2.
Remedies
 108
ARTICLE XI      INDEMNIFICATION
109
 
Section 11.1.
Indemnities by the Borrower
109
 
Section 11.2.
Indemnities by the Servicer
 112


 
4

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
   
ARTICLE XII     THE ADMINISTRATIVE AGENT
113
 
Section 12.1.
The Administrative Agent
113
ARTICLE XIII    MISCELLANEOUS
115
 
Section 13.1.
Amendments and Waivers
 116
 
Section 13.2.
Notices, Etc
 116
 
Section 13.3.
Ratable Payments
116
 
Section 13.4.
No Waiver; Remedies
116
 
Section 13.5.
Binding Effect; Benefit of Agreement
 116
 
Section 13.6.
Term of this Agreement
 116
 
Section 13.7.
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
117
 
Section 13.8.
Waiver of Jury Trial
 117
 
Section 13.9.
Costs, Expenses and Taxes
 117
 
Section 13.10.
No Proceedings
 118
 
Section 13.11.
Recourse Against Certain Parties
 118
 
Section 13.12.
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances
 119
 
Section 13.13.
Confidentiality
 120
 
Section 13.14.
Execution in Counterparts; Severability; Integration
 121
 
Section 13.15.
Waiver of Setoff
 121
 
Section 13.16.
Assignments by the Lenders
 122
 
Section 13.17.
Heading and Exhibits
 122
 
Section 13.18.
No Proceedings Against Lenders; Limitations on Payments
122
 
Section 13.19.
Exclusivity
 123
 
Section 13.20.
Qualified Purchaser
 123
 
Section 13.21.
Force Majeure
 124


 
5

--------------------------------------------------------------------------------

 

EXHIBITS


EXHIBIT A-1
Form of Borrowing Notice
EXHIBIT A-2
Form of Borrowing Base Certificate
EXHIBIT B
Reserved
EXHIBIT C
Form of Servicing Report
EXHIBIT D-1
Form of Officer’s Certificate as to Solvency (Borrower)
EXHIBIT D-2
Form of Officer’s Certificate as to Solvency (Servicer/Originator)
EXHIBIT E-1
Form of Officer’s Closing Certificate (Borrower)
EXHIBIT E-2
Form of Officer’s Closing Certificate (Servicer/Originator)
EXHIBIT F-1
Form of Power of Attorney (Borrower)
EXHIBIT F-2
Form of Power of Attorney (Servicer/Originator)
EXHIBIT G
Form of Release of Required Loan File
EXHIBIT H
Form of Servicer’s Certificate
EXHIBIT I
Form of Joinder Supplement
EXHIBIT J
Reserved
EXHIBIT K
Form of Backup Servicer Monthly Certification
EXHIBIT L
Form of Collateral Receipt
EXHIBIT M
Form of Approved Lease
EXHIBIT N
Form of Approved Loan
 
SCHEDULES
   
SCHEDULE I
Condition Precedent Documents
SCHEDULE II
Lockbox Account Information
SCHEDULE III
Location of Required Loan Files
SCHEDULE IV
Loan List
SCHEDULE V
Credit and Collection Policy
SCHEDULE VI
Approved Financing Arrangements
   
ANNEXES
   
ANNEX A
Addresses for Notices
ANNEX B
Commitments


 
6

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of this
December 19, 2008, by and among:
 
SPARTA COMMERCIAL SERVICES, INC., a Nevada corporation, as the originator
(together with its successors and assigns in such capacity, the “Originator”)
and as the servicer (together with its successors and assigns in such capacity,
the “Servicer”);
 
SPARTA FUNDING LLC, a Delaware limited liability company, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”);
 
AUTOBAHN FUNDING COMPANY LLC (“Autobahn”), as a lender (together with its
successors and assigns in such capacity, a “Lender”, and together with such
other lenders from time to time party hereto, the “Lenders”);
 
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK
BRANCH (“DZ Bank”), as the administrative agent (together with its successors
and assigns in such capacity, the “Administrative Agent”) and as liquidity agent
for the Liquidity Banks (in such capacity, the “Liquidity Agent”);
 
LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a Minnesota
corporation (“Lyon”), not in its individual capacity but as the backup servicer
(together with its successors and assigns in such capacity, the “Backup
Servicer”); and
 
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”),
not in its individual capacity but as the collateral custodian (together with
its successors and assigns in such capacity, the “Collateral Custodian”) and as
collection account bank (together with its successors and assigns in such
capacity, the “Collection Account Bank”).
 
RECITALS
 
WHEREAS, the Borrower has acquired, and may from time to time in the future
acquire, certain Eligible Receivables from the Originator pursuant to a separate
Sale Agreement;
 
WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed,
subject to the terms and conditions contained in this Agreement, to extend
financing to the Borrower on the terms and conditions set forth in this
Agreement to be secured by the Collateral from time to time during the term of
this Agreement.
 
NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 
7

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITION
 
Section 1.1.         Certain Defined Terms.
 
(a) Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:
 
“1940 Act”:  The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.
 
“Accounts”: The Collection Account, the Lockbox Account, the Spread Account and
any sub-accounts thereof deemed appropriate or necessary by the Administrative
Agent for convenience in administering the Collection Account, the Lockbox
Account or the Spread Account.
 
“Accrual Period”: (a) With respect to the first Payment Date, the period from
and including the initial Funding Date to and including the last day of the
calendar month immediately preceding the first Payment Date and (b) with respect
to any subsequent Payment Date, the immediately preceding calendar month;
provided that on the date of any repayment in full of the Advances Outstanding,
the final Accrual Period shall extend to the date of repayment.
 
“Additional Amount”: Defined in Section 2.13(a).
 
“Administrative Agent”: Defined in the Preamble.
 
“Advance”: Defined in Section 2.1(a).
 
“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances of all Lenders outstanding on such day, after giving effect to all
repayments of Advances and the making of new Advances on such day.
 
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control,” when used with respect to
any specified Person means the possession, directly or indirectly, of the power
to vote 10% or more of the voting securities of such Person or to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Aggregate Outstanding Receivable Balance”: On any date of determination, the
sum of the Outstanding Receivable Balances of all Eligible Receivables on such
date.
 
“Alternative Rate”: A per annum interest rate equal to (i) the LIBOR Rate; or
(ii) if a Eurodollar Disruption Event has occurred, the Base Rate (until the
applicable Liquidity Bank or Lender shall have notified the Borrower that such
Eurodollar Disruption Event has ceased, at which time the Alternative Rate shall
again be equal to the LIBOR Rate).

 
8

--------------------------------------------------------------------------------

 
 
“Amortization Period”: The period beginning on the day on which the Termination
Date is declared or automatically occurs and ending on the Collection Date.
 
“Applicable Law”: For any Person or property of such Person, all then-existing
(as of any date of determination) laws, rules, regulations (including income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.
 
“Application for Certificate of Title”: With regard to each Powersports Vehicle
that is subject to any certificate of title laws for which a Certificate of
Title has not been issued, a true and complete copy of the application for a
Certificate of Title (satisfying the requirements set forth in the definition of
such term), as evidence that such application has been submitted with the
appropriate authority.
 
“Approved Lease”: A non-cancelable, unconditional, fixed rate, level payment
“operating lease” (as such term is defined under the Statement of Financial
Accounting Standards No. 13 as published by the Financial Accounting Standards
Board) in one of the forms attached hereto as Exhibit M (as such Exhibit M may
be updated from time to time with the consent of the Administrative Agent
secured by interests in Powersports Vehicles.
 
“Approved Loan”: A fixed rate retail installment contract in one of the forms
attached hereto as Exhibit N (as such Exhibit N may be updated from time to time
with the consent of the Administrative Agent) secured by an interest in a
Powersports Vehicle, which require the related Obligor to repay principal
monthly over the term of such contract.
 
“APR”: With respect to any Approved Lease, the annual percentage interest rate
listed on the books of the Servicer or the Borrower, as applicable, as
established on the date of origination of such Approved Lease.
 
“Availability”: At any time, an amount equal to the excess, if any, of (i) the
Maximum Availability over (ii) the Advances Outstanding at such time plus
aggregate accrued but unpaid Interest and fees payable to the Lenders or the
Administrative Agent at such time; provided that at all times during the
Amortization Period, the Availability shall be zero.
 
“Available Funds”: With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections).
 
“Backup Servicer”: Defined in the Preamble.

 
9

--------------------------------------------------------------------------------

 

“Backup Servicer Fee Letter”: The Backup Servicer Fee Letter, dated as of the
date hereof, by and between the Borrower, the Servicer, the Administrative Agent
and the Backup Servicer.
 
“Backup Servicer Monthly Certification”: Defined in Section 7.2.
 
“Backup Servicer Termination Notice”: Defined in Section 7.5.
 
“Backup Servicing Fee”: The fee set forth as such in the Backup Servicer Fee
Letter.
 
“Bailee”: Defined in Section 8.2(b).
 
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
 
“Base Rate”: On any date, the rate set forth in The Wall Street Journal as the
“Prime Rate” for such day. If the “Prime Rate” is not published in the Wall
Street Journal, then the Base Rate will be determined by calculating the
arithmetic mean of the rates of interest publicly announced by JPMorgan Chase
Bank N.A. and Citibank N.A. as such bank’s U.S. dollar prime rate or base
lending rate as in effect on such day at 3:30 p.m.
 
“Benefit Plan”: Any “employee benefit plan” as defined in Section 3(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate of the Borrower is, or
at any time during the preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“Borrower”: Defined in the Preamble.
 
“Borrowing Base”: As of any Measurement Date, an amount equal to the sum of (i)
the product of (A) the Maximum Advance Rate and (B) the Net Aggregate
Outstanding Receivable Balance and (ii) all Available Funds in excess of accrued
interest, fees and expenses due under the Transaction Documents.
 
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-2,
required to be delivered by the Borrower on each Measurement Date.
 
“Borrowing Notice”: Each notice required to be delivered by the Borrower in
respect of each Advance pursuant to Section 3.2, in the form of Exhibit A-1.
 
“Breakage Costs”: With respect to any Lender, any amount or amounts as shall
compensate such Lender for any loss, cost or expense incurred by such Lender (as
determined by the applicable Lender or its Liquidity Agent, on behalf of such
Lender) as a result of a prepayment by the Borrower of Advances Outstanding on
any day other than the maturity date of the related Commercial Paper Notes or
other funding source used by the applicable Lender to fund such Advances
Outstanding. All Breakage Costs shall be due and payable hereunder on the date
of prepayment and as a condition precedent to any optional prepayment hereunder.
The determination by the applicable Lender or its Liquidity Agent of the amount
of any such loss, cost or expense shall be conclusive absent manifest error.

 
10

--------------------------------------------------------------------------------

 

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York or St. Paul,
Minnesota.
 
“Carrying Costs”: As of any date of determination, for the most recently ended
Collection Period, the sum of the following to the extent then accrued and
unpaid (i) Interest, (ii) the Unused Fee, (iii) the Servicing Fee, (iv) the
Backup Servicer Fee, (v) the Collateral Custodian Fee, (vi) the Lockbox Bank
Fees and (vii) the Collection Account Bank Fee.
 
“Certificate of Title”: With regard to each Powersports Vehicle that is subject
to any certificate of title laws, the original certificate of title relating
thereto, which shall name (i) with respect to Powersports Vehicles related to
Approved Loans, the related Obligor as the owner of such Powersports Vehicle and
Sparta or the Borrower, as named lienholder or (ii) with respect to Powersports
Vehicles related to Approved Leases, the Borrower as the owner of such
Powersports Vehicle and the Lienholder Agent, as named lienholder, acting under
the related Lienholder Nominee Agreement on behalf of the Secured Parties.
 
“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.
 
“Change of Control”: Any of the following:
 
(a)            the failure of Sparta to own, directly or indirectly, 100% of the
equity interests in the Borrower free and clear of any Lien;
 
(b)            any change in the management of Sparta (including by resignation,
termination, disability or death) the result of which is that any of Anthony W.
Adler, Anthony L. Havens or Richard Trotter is no longer under the employ of
Sparta or is unable to participate in the day to day activities of Sparta for a
period of four consecutive calendar months, and in such event, reputable,
experienced personnel, reasonably satisfactory to the Administrative Agent, has
not been appointed to fulfill the duties of the above named individual within
120 days after the end of such four-month period; provided that such consent by
the Administrative Agent shall be based on the Administrative Agent’s reasonable
efforts to conduct background checks of such new personnel, and the
Administrative Agent shall have 30 days to confirm whether such individual is
reasonably satisfactory after the Administrative Agent has received all
necessary release forms required by it in order to conduct appropriate
background checks on such individual; or
 
(c) except for Anthony L. Havens, Glenn Little and Kristian Srb, any Person or
group of Persons (within the meaning of Section 13 or 14 of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 1 3d-3
promulgated by the Securities and Exchange Commission under the Exchange Act) of
10% or more of the total outstanding shares of common stock of Sparta.
 
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
 
“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.
 
“Closing Date”: December 19, 2008.

 
11

--------------------------------------------------------------------------------

 

“Code”: The Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in the property
identified in clauses (i) - (iii) below and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following:
 
(i)            the Receivables (regardless of whether any such Receivable has
been identified on any Loan List and regardless of whether any Required Loan
File with respect thereto has been delivered to the Collateral Custodian), and
all monies due or to become due in payment under such Receivables, including,
but not limited to, all Collections;
 
(ii)            all Eligible Receivables and other Related Security with respect
to the Receivables referred to in clause (i); and
 
(iii)            all income and Proceeds of the foregoing.
 
“Collateral Custodian”: Defined in the Preamble.
 
“Collateral Custodian Fee”: The fee set forth as such in the Collateral
Custodian Fee Letter.
 
“Collateral Custodian Fee Letter”: The Collateral Custodian Fee Letter, dated as
of the date hereof, by and among the Borrower, the Servicer, the Administrative
Agent and the Collateral Custodian.
 
“Collateral Custodian Termination Notice”: Defined in Section 8.5.
 
“Collateral Receipt”: Defined in Section 8.2(b).
 
“Collection Account”: Defined in Section 6.4(h).
 
“Collection Account Bank”: Defined in the Preamble.
 
“Collection Account Bank Fee”: The fees for administration of the Collection
Account as set forth in the Collateral Custodian Fee Letter.
 
“Collection Date”: The date following the Termination Date on which the Facility
Amount has been reduced to zero and indefeasibly paid in full.
 
“Collection Period”: With respect to the first Payment Date, the period from and
including the initial Funding Date to and including the last day of the calendar
month immediately preceding the calendar month in which the first Payment Date
occurs; and thereafter, the calendar month immediately preceding the then
current Payment Date.

 
12

--------------------------------------------------------------------------------

 

“Collections”: (a) All cash collections and other cash proceeds of any
Receivable, including, without limitation or duplication, any (i) Interest
Collections, (ii) Principal Collections, (iii) amendment fees, late fees,
prepayment fees, waiver fees and all other fees payable with respect to such
Receivable in accordance with the Underlying Instruments of such Receivable,
(iv) Recoveries or (v) other amounts received in respect thereof (but excluding
any Excluded Amounts), (b) interest earnings on Permitted Investments or
otherwise in any Account, (c) any cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Related Security (including from
any guarantors) and (d) any cash proceeds or other funds received by the
Borrower under any Hedging Agreement.
 
“Commercial Fleet Leasing Program”: A program in which the related Obligor is a
commercial business and the related leased Powersports Vehicle is used for short
term rental.
 
“Commercial Paper Notes”: Any short-term promissory notes issued or to be issued
directly or indirectly by a Lender in the U.S. commercial paper market to fund
investments in financial assets.
 
“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith in an amount not to exceed the dollar amount set
forth opposite such Lender’s name on Annex B hereto or the amount set forth as
such Lender’s “Commitment” on Schedule I to the Joinder Supplement relating to
such Lender, as applicable, as such Commitment may be adjusted in connection
with any assignment under Section 13.16.
 
“Commitment Fee”: The fee set forth as such in the Lender Fee Letter.
 
“Concentration Limits”: As of any Measurement Date, for purposes of determining
the Excess Concentration Amount, the following concentration limitations shall
apply to the Aggregate Outstanding Receivable Balance (without duplication):
 
(a)            No more than 20% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Approved Leases (excluding Commercial Fleet Leasing Programs);
 
(b)            No more than 10% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables the related Obligors (or the related co-borrower, if
such co-borrower’s FICO score is higher than the related Obligor’s FICO score)
of which have a FICO score less than 660;
 
(c)            No more than 10% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables having an initial Outstanding Receivable Balance in
excess of $20,000;
 
(d)            No more than 15% of the greater of (i) 20% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables having an original term greater than 60 months;
 
(e)            No more than 40% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables with respect to which the related Powersports Vehicle
was not a new Powersports Vehicle at origination;
 
 
13

--------------------------------------------------------------------------------

 
 
(f)            No more than 15% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables with respect to which the related Powersports Vehicle
are all-terrain vehicles;
 
(g)            No more than 10% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables with respect to which the related Powersports Vehicle
are Scooters;
 
(h)            No more than 5% of the greater of (i) 50% of the Maximum Facility
Amount and (ii) the Aggregate Outstanding Receivable Balance is related to
Eligible Receivables originated by a single dealership (excluding municipalities
or agencies of any State of the United States and dealerships participating in
Commercial Fleet Leasing Programs);
 
(i)            No more than 3% of the greater of (i) 50% of the Maximum Facility
Amount and (ii) the Aggregate Outstanding Receivable Balance is related to
Eligible Receivables originated by a single independent dealership (i.e., that
is not affiliated with the manufacturer of the related Powersports Vehicle)
(excluding municipalities or agencies of any State of the United States and
dealerships participating in Commercial Fleet Leasing Programs);
 
(j)            No more than 45% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables originated by the top ten dealerships (calculated based
on the aggregate Outstanding Receivable Balance of Eligible Receivables
originated by such dealerships);
 
(k)            No more than 2% of the greater of (i) 50% of the Maximum Facility
Amount and (ii) the Aggregate Outstanding Receivable Balance is related to
Eligible Receivables the related Obligor of which is a single municipality or
agency of any State of the United States;
 
(l)            No more than 20% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables originated pursuant to a Commercial Fleet Leasing
Program;
 
(m)            No more than 10% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance is related
to Eligible Receivables the related Obligors of which have a current mailing
address in any single state in the United States of America (other than
California, Colorado, Florida, Georgia, Ohio and Texas);
 
(n) No more than 20% of the greater of (i) 50% of the Maximum Facility Amount
and (ii) the Aggregate Outstanding Receivable Balance is related to Eligible
Receivables the related Obligors of which have a current mailing address in
California, Colorado, Florida, Georgia, Ohio and Texas; and

 
14

--------------------------------------------------------------------------------

 

(o)            No more than 2% of the greater of (i) 50% of the Maximum Facility
Amount and (ii) the Aggregate Outstanding Receivable Balance is related to
Eligible Receivables the Scheduled Payments with respect to which the related
Obligor has requested adjustment pursuant to the Servicemembers Civil Relief Act
of 2003 (or other similar law); and
 
(p)            No more than 10% of the greater of (i) 50% of the Maximum
Facility Amount and (ii) the Aggregate Outstanding Receivable Balance relates to
the Residual Value (calculated as of the related date of origination of each
applicable Receivable) of the related Powersports Vehicles.
 
“Continued Errors”: Defined in Section 6.14(g).
 
“Contractual Obligation”: With respect to any Person, any material provision of
any securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.
 
“CP Rate”: With respect to any Fixed Period and any Lender, the per annum rate
equal to the weighted average of the per annum rates paid or payable by such
Lender from time to time as interest on (or resulting from converting discount
rates) or otherwise (by means of interest rate hedges or otherwise) in respect
of the Commercial Paper Notes (or other borrowings to fund small or odd
commercial paper amounts) that is allocated, in whole or in part, by such Lender
to fund or maintain its Advances during such period, as determined by such
Lender or its administrator or agent on its behalf; provided, the “CP Rate”
shall be calculated in a manner which includes the costs and expenses of such
Lender of issuing the related Commercial Paper Notes, including all dealer
commissions thereon and note issuance costs in connection therewith.
 
“Credit and Collection Policy”: With respect to the initial Servicer, the
written credit policies and procedures manual of Sparta set forth on Schedule V,
as such credit and collection policy may be as amended or supplemented from time
to time in accordance with Section 5.4(f), or, with respect to any Successor
Servicer, the customary written collection policies and procedures of such
Successor Servicer.
 
“Default Rate”: A per annum interest rate equal to the sum of the applicable
Base Rate plus the applicable Program Fee.
 
“Default Ratio”: As of the last calendar day of each Collection Period, the
percentage equivalent of a fraction, (i) the numerator of which is equal to the
product of (a) the sum of (1) the aggregate Outstanding Receivable Balances of
all Receivables that became Defaulted Receivables during such Collection Period
and (2) the aggregate Outstanding Receivable Balances of all Receivables that
were repurchased by the Originator and subsequently became Defaulted Receivables
during such Collection Period and (b) 12, and (ii) the denominator of which is
equal to the Aggregate Outstanding Receivable Balance at the beginning of such
Collection Period.
 
“Defaulted Receivable”: A Receivable as to which any of the following has
occurred: (i) the Obligor related to such Receivable fails to make the first
Scheduled Payment with respect to such Receivable when due under the applicable
Underlying Instruments (exclusive of any advance payments or security deposits),
(ii) 10% or more of any Scheduled Payment under such Receivable is two (2)
calendar months past due, (iii) the payment terms related to such Receivable
have been restructured, extended, waived or modified in any way due to credit
reasons or for the purpose of preventing such Receivable from becoming a
Delinquent Receivable or Defaulted Receivable after its acquisition by the
Borrower, (iv) the related Obligor is subject to an Insolvency Event (without
giving effect to any cure period specified in the definition thereof), (v) the
related Powersports Vehicle has been repossessed, or (vi) the Servicer has
determined (or should have determined) in accordance with the Credit and
Collection Policy or the Servicing Standard that such Receivable is not
collectible.
 
 
15

--------------------------------------------------------------------------------

 
 
“Deficiency”: Defined in Section 8.2(b).
 
“Delinquency Ratio”: As of the last calendar day of each Collection Period, the
percentage equivalent of a fraction, (i) the numerator of which is equal to the
sum of the Outstanding Receivable Balances of the Receivables that were
Delinquent Receivables as of such day (including any Delinquent Receivables that
are repurchased by the Originator during such Collection Period), and (ii) the
denominator of which is equal to the Aggregate Outstanding Receivable Balance as
of such day.
 
“Delinquent Receivable”: A Receivable with respect to which 10% or more of a
Scheduled Payment thereunder is delinquent more than one (1) calendar month from
the payment due date and is not a Defaulted Receivable.
 
“Dollars”: The lawful currency of the United States, as also signified by the
conventional “$”.
 
“Due Diligence Fee”: The fee set forth as such in the Lender Fee Letter.
 
“Early Termination Fee”: With respect to any reduction or termination of the
Maximum Facility Amount by the Borrower pursuant to Section 2.3, the fee set
forth in the Lender Fee Letter. For the avoidance of doubt, no Early Termination
Fee shall be applicable with respect to distributions of Collections pursuant to
Sections 2.7 or 2.8.
 
“Eligible Receivable”: As of any date of determination (except as otherwise
noted), each Receivable that satisfies each of the following eligibility
requirements (unless otherwise approved by the Administrative Agent in its sole
discretion):
 
(a)            such Receivable was acquired by the Borrower from the Originator
pursuant to the Sale Agreement;
 
(b)            such Receivable, together with the Underlying Instruments related
thereto, (i) is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and by principles of equity (whether considered in a suit at law
or in equity), (ii) contains provisions substantially to the effect that the
Obligor’s payment obligations thereunder are absolute and unconditional without
any right of rescission, setoff, counterclaim or defense for any reason against
the originator or any assignee, and (iii) does not provide for the substitution,
exchange or addition of any other Powersports Vehicles related to such
Receivable;

 
16

--------------------------------------------------------------------------------

 
 
(c)            such Receivable (i) was originated and underwritten by the
Originator in the ordinary course of its business through the Originator’s
approved dealership network or referred to the Originator by the Originator’s
Capital One or netLoan programs; including, without limitation, the completion
of customary due diligence and collateral assessment and in compliance with the
Credit and Collection Policy and its underwriting guidelines, (ii) is properly
documented by the Underlying Instruments, and (iii) has been serviced by the
Servicer at all times (since the origination or acquisition of such Receivable
by the Originator) in accordance with the Credit and Collection Policy and the
Servicing Standard;
 
(d)            such Receivable is secured by a first priority perfected security
interest in the related Powersports Vehicle (except, as to priority, for liens
which by operation of law take priority over a previously perfected security
interest);
 
(e)            such Receivable was not a Delinquent Receivable as of the date it
was acquired by the Borrower and is not and has not been a Defaulted Receivable
at any time;
 
(f)            such Receivable is denominated and payable only in Dollars (and
not in another currency or in kind) in the United States and does not permit the
currency or country in which such Receivable is payable to be changed;
 
(g)            such Receivable (i) has an original term to maturity that does
not exceed 72 months, (ii) does not permit the related Obligor to apply any part
of any security deposit paid under such Receivable to the Scheduled Payments due
under such Receivable and (iii) prohibits any assignment of the Receivable by
the related Obligor or any lease or sublease of the related Powersports Vehicle
by the related Obligor;
 
(h)            such Receivable (including the creation or origination thereof)
and the related Underlying Instruments comply in all material respects with all
Applicable Laws;
 
(i)            such Receivable is eligible under its Underlying Instruments
(giving effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be
acquired by the Borrower as contemplated by the Sale Agreement and to have a
security interest therein granted to the Administrative Agent, as agent for the
Secured Parties, and the Receivable does not contain any restrictions that would
prohibit the further assignment or transfer of such Receivable by the Borrower;
 
(j)            such Receivable does not contain a confidentiality provision that
restricts or purports to restrict the ability of any Secured Party to exercise
its rights under this Agreement, including, without limitation, its rights to
review the related Servicing File and Underlying Instruments;
 
(k) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition, transfer
or performance of such Receivable have been duly obtained, effected or given and
are in full force and effect;
 
 
17

--------------------------------------------------------------------------------

 
 
(l)            (i) the Borrower has good and marketable title to, and is the
sole owner of, such Receivable free and clear of all Liens (other than Permitted
Liens), (ii) the Borrower has granted to the Administrative Agent a valid first
priority, perfected security interest, free and clear of all other Liens (other
than Permitted Liens) in the Receivable and Related Property, for the benefit of
the Secured Parties, and (iii) the Required Loan File with respect to such
Receivable has been or will be delivered to the Collateral Custodian on or prior
to the related Funding Date;
 
(m)            the Obligor with respect to such Receivable is a resident of the
United States or a municipality or agency of any State of the United States;
 
(n)            all information, representations and warranties provided in
writing by the Borrower, the Originator and the Servicer with respect to such
Receivable are true, correct and complete in all material respects;
 
(o)            the acquisition of such Receivable will not cause the Borrower or
the pool of Collateral to be required to register as an investment company under
the 1940 Act;
 
(p)            the Obligor with respect to such Receivable has been directed in
writing to remit payments to the Lockbox Account or other account approved in
writing by the Administrative Agent in its sole discretion;
 
(q)            at the origination of such Receivable, the Loan-to-Value Ratio of
such Receivable does not exceed 115%;
 
(r)            immediately following the addition of such Receivable to the
Collateral, the weighted average Loan-to-Value Ratio of all Receivables in the
Collateral (calculated at the origination of each such Receivable) does not
exceed 110%;
 
(s)            neither such Receivable nor the terms of the related Underlying
Instruments (except as noted in the Required Loan File) have been amended,
waived, modified, deferred, altered, satisfied, impaired, canceled, subordinated
or rescinded and such Receivable has not been restructured at any time as a
result of an actual or pending delinquency or other default;
 
(t)            the Obligor (or the co-borrower, if the co-borrower’s FICO score
is higher than the Obligor’s FICO score) with respect to such Receivable had a
FICO score greater than or equal to 640 at the time such Receivable was
originated;
 
(u)            immediately following the addition of each Receivable to the
Collateral, the weighted average FICO score (at the time of origination of each
such Receivable) of all Obligors (or the co-borrower, if the co-borrower’s FICO
score is higher than the Obligor’s FICO score) is greater than or equal to 680;
 
(v) such Receivable is not subject to, nor has there been asserted, any
litigation or any right of rescission, set-off, offset counterclaim or other
defense of the Obligor related to such Receivable;

 
18

--------------------------------------------------------------------------------

 

(w)            such Receivable had an original Outstanding Receivable Balance of
less than or equal to $40,000;
 
(x)            the Obligor related to such Receivable is not a Governmental
Authority (other than a municipality or agency of any State of the United
States);
 
(y)            to the extent the related Powersports Vehicle is subject to any
certificate of title laws, the Originator (i) has received a Certificate of
Title to the related Powersports Vehicle or (ii) has filed an Application for
Certificate of Title and receives such Certificate of Title within 60 days (or,
in the case of Receivables originated in Colorado or Georgia, 90 days; or in the
case of Receivables originated in Missouri, Minnesota, Nevada, New York and
Tennessee, 12 weeks) after the origination of such Receivable;
 
(z)            the Underlying Instrument related to such Receivable constitutes
“chattel paper” within the meaning of the applicable UCC and there exists only
one (1) original copy of the Approved Loan or Approved Lease, as applicable, and
such sole original copy is in the possession of the Collateral Custodian;
 
(aa) the related Underlying Instruments evidencing such Receivable require the
related Obligor to maintain collision, fire and theft insurance covering the
related Powersports Vehicle;
 
(bb)            no Receivable has been adversely selected by the Originator;
 
(cc) the related Obligor with respect to such Receivable (and any guarantor of
the Obligor’s obligations thereunder) had full legal capacity to execute and
deliver the related Underlying Instruments evidencing such Receivable and any
other documents related thereto;
 
(dd) such Receivable was originated or acquired by the Originator without any
fraud or material misrepresentation on the part of the Originator or, to the
Originator’s knowledge, the related Obligor and was sold or contributed by the
Originator to the Borrower without any fraud or material misrepresentation on
the part of the Originator;
 
(ee) such Receivable, together with the Underlying Instruments related thereto,
(i) contains “triple net” provisions in the case of any Approved Lease, (ii)
requires the related Obligor to assume all risk of loss or malfunction of the
related Powersports Vehicle, (iii) requires the related Obligor to pay all
maintenance, repair, insurance and taxes, together with all other ancillary
costs and expenses, with respect to the related Powersports Vehicle and (iv)
requires the related Obligor to pay, in full, when due, all Scheduled Payments
notwithstanding any casualty, loss or other damage to the related Powersports
Vehicle;
 
(ff) in the case of any Approved Lease, the related Obligor of such Receivable
is required to maintain the Powersports Vehicle leased thereunder in good and
workable order and obtain and maintain physical damage insurance and general
liability insurance covering the related Powersports Vehicle;

 
19

--------------------------------------------------------------------------------

 

(gg) the origination, acquisition and collection practices used by the
Originator with respect to each such Receivable have been in all respects legal,
proper, prudent and customary in the equipment financing and servicing business;
 
(hh) the Powersports Vehicle related to such Receivable was properly delivered
to the Obligor in good repair, without defects and in proper working order and
the Obligor accepted the related Powersports Vehicle and, after reasonable
opportunity to inspect and test such Powersports Vehicle, has not notified the
Borrower, the Servicer or the Originator of any material defects therein;
 
(ii) the Obligor with respect to such Receivable is not a merchant offering the
related Powersports Vehicle for sale and is not a partner, member or Affiliate
of the Borrower, Originator or Servicer;
 
(jj) the Borrower and Originator have each duly fulfilled all obligations on its
respective part to be fulfilled under or in connection with the origination,
acquisition and assignment of the Receivable, including, giving any notices or
consents necessary to effect the acquisition of the Receivable by the Borrower,
and have done nothing to impair the rights of the Borrower or the Administrative
Agent in the Receivable or payments with respect thereto;
 
(kk) the transfer, assignment and conveyance of the Receivable and the Related
Security from the Originator to the Borrower pursuant to the Sale Agreement are
not subject to and will not result in any tax, fee or governmental charge
payable by the Borrower or any other Person to any federal, state or local
government;
 
(ll) no Person (including any dealer, vendor or broker) other than, if
applicable, the related Obligor or guarantor has provided any funds to the
Originator or the Borrower as a deposit, cash collateral or reserve to secure
the obligations of the Obligor under such Receivable;
 
(mm) such Receivable was payable to the Originator immediately prior to its sale
and assignment under the Sale Agreement and has not been endorsed by the
Originator to any Person other than the Borrower;
 
(nn) none of the Originator, the Servicer, the Borrower or any Affiliate thereof
(i) is a guarantor of such Receivable and (ii) has established any specific
credit reserve with respect to the related Obligor of such Receivable;
 
(oo)            the vendor of the Powersports Vehicle related to such Receivable
has received full payment from the Originator or the related Obligor for such
Powersports Vehicle;
 
(pp) in the case of any Approved Lease (excluding Approved Leases where the
related Obligor is a municipality or agency of any State of the United States),
as of the date of origination thereof, no more than 70% of the original
Outstanding Receivable Balance of such Receivable is related to the Residual
Value;
 
(qq)            the Required Loan File related to such Receivable has been
delivered to the Collateral Custodian pursuant to the terms of this Agreement;
and

 
20

--------------------------------------------------------------------------------

 

(rr) with respect to any Receivable acquired by the Borrower from the Originator
on a date when the Advances Outstanding are less than 50% of the Maximum
Facility Amount, if the FICO score of the Obligor related to such Receivable is
less than 660, such Obligor paid a down payment in an amount not less than 15%
of the sales price of the related Powersports Vehicle.
 
“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depositary institution or trust company (acting as principal).
 
“Entitlement Holder”: The meaning specified in Section 8-102(a)(7) of the UCC.
 
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 4 14(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of Section
4 14(m) of the Code) as the Borrower, any corporation described in clause (a)
above or any trade or business described in clause (b) above.
 
“Errors”: Defined in Section 6.14(g).
 
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
 
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank or Lender shall have notified the Administrative Agent of a
determination by such Liquidity Bank or Lender that it would be contrary to law
or to the directive of any central bank or other Governmental Authority (whether
or not having the force of law) to obtain United States dollars in the London
interbank market to fund any Advance, (b) any Liquidity Bank or Lender shall
have notified the Administrative Agent of the inability, for any reason, of such
Liquidity Bank or Lender, as applicable, to determine the LIBOR Rate, (c) any
Liquidity Bank or Lender shall have notified the Administrative Agent of a
determination by such Liquidity Bank or Lender, as applicable, that the rate at
which deposits of Dollars are being offered to such Liquidity Bank or Lender in
the London interbank market does not accurately reflect the cost to such
Liquidity Bank or Lender of making, funding or maintaining any Advance, or (d)
any Liquidity Bank or Lender shall have notified the Administrative Agent of the
inability of such Liquidity Bank or Lender, as applicable, to obtain United
States dollars in the London interbank market to make, fund or maintain any
Advance.
 
“Excepted Persons”: Defined in Section 13.13(a).
 
“Excess Concentration Amount”: With respect to all Eligible Receivables included
in the Collateral, the amount by which the sum of the Outstanding Receivable
Balances of such Eligible Receivables exceeds any applicable Concentration
Limits; provided that any such excess amounts shall be calculated in such order
and attributed to the particular Outstanding Receivable Balances necessary to
ensure that (i) there is no duplication of amounts disallowed due to separate
Concentration Limits and (ii) the minimum aggregate amount which could be
disallowed while still complying with the Concentration Limits is so determined.
 
 
21

--------------------------------------------------------------------------------

 
 
“Excess Spread”: With respect to the last day of each Collection Period, a per
annum percentage equal to (i) the Interest Collections for such Collection
Period divided by the daily average Aggregate Outstanding Receivables Balance
for such Collection Period minus (ii) the sum of (a) the weighted average of the
Interest Rate (weighted by the outstanding principal amount of the applicable
Advances) (or, to the extent the Eligible Receivables have been hedged pursuant
to one or more Hedging Agreements, the applicable weighted average per annum
rate associated with the applicable hedging transaction(s)) for such Collection
Period, and (b) the sum of the per annum rates at which the following fees
accrue: (A) the Servicing Fee, (B) the Backup Servicing Fee and (C) the
Collateral Custodian Fee.
 
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
“Excluded Amounts”: (a) Any amount received in the Lockbox Account with respect
to any Receivable, which amount is attributable to the payment of any tax, fee
or other charge imposed by any Governmental Authority on such Receivable or on
any Related Property and (b) any amount received in the Lockbox Account or other
Account representing (i) a reimbursement or payment of insurance premiums or
other amounts paid or payable to third parties, (ii) any escrows relating to
taxes, insurance and other amounts in connection with Receivables which are held
in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under the Underlying Instruments and (iii) any
amount received in the Collection Account with respect to any Receivable
retransferred or substituted for upon the occurrence of a Warranty Event, to the
extent such amount is attributable to a time after the effective date of such
retransfer, substitution, replacement or sale.
 
“Exit Fee”: The meaning provided in the Lender Fee Letter.
 
“Facility Amount”: As of any date, an amount equal to (i) the Advances
Outstanding, plus (ii) all due and unpaid Interest, Unused Fees, Make-Whole
Fees, Early Termination Fees and Breakage Costs (including, without limitation,
all Indemnified Amounts, other amounts payable under Article XI and amounts
required to be paid under Section 2.7, Section 2.8, Section 2.12 and Section
2.13 to any Indemnified Party).
 
“Facility Termination Date”: December 18, 2009, or such later date as the
Administrative Agent and each Lender shall notify the Borrower of in writing in
accordance with Section 2.1(b); provided, if the Advances Outstanding equal or
exceed $15,000,000 on the ninetieth (90th) day prior to the first anniversary
date of the Closing Date and no Termination Event has occurred, the Facility
Termination Date shall automatically be extended to December 17, 2010.
 
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

 
22

--------------------------------------------------------------------------------

 

“Federal Funds Rate”: For any period, a fluctuating per annum interest rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as in H.15 or, if H.15 is not published, any successor or
substitute publication selected by the Administrative Agent (or, if such day is
not a Business Day, for the next preceding Business Day), or, if for any reason
such rate is not available on any day, the rate determined, in the sole
discretion of the Administrative Agent, to be the rate at which overnight
federal funds are being offered in the national federal funds market at 9:00
a.m. on such day.
 
“Financial Asset”: The meaning specified in Section 8-1 02(a)(9) of the UCC.
 
“Fitch”: Fitch, Inc. or any successor thereto.
 
“Fixed Period”: With respect to any Advance (or portion thereof) made by a
Lender that is funded via the issuance of Commercial Paper Notes, a period of up
to but not exceeding 270 days, as selected by the Administrative Agent in its
sole discretion, commencing on the date of issuance of the Commercial Paper
Notes and ending on the date of maturity of such Commercial Paper Notes;
provided that any Fixed Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day. For the
avoidance of doubt, with respect to any Advance (or portion thereof) made by a
Lender that is not funded via the issuance of Commercial Paper Notes, the “Fixed
Period” shall be a period of one (1) Business Day, unless otherwise agreed upon
by the Administrative Agent and the Borrower.
 
“Funding Date”: With respect to any Advance, the Business Day on which the
related Advance has been made.
 
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
 
“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.
 
“Hedge Counterparty”: (1) The Administrative Agent, (2) any other entity, if
such other entity (a) on the date of entering into a Hedging Agreement (i) is an
interest rate swap dealer that has been approved in writing by the
Administrative Agent, (ii) has a long-term unsecured debt rating of not less
than “A2” by Moody’s (if such entity is rated by Moody’s), not less than “A” by
Fitch (if such entity is rated by Fitch) and not less than “A” by S&P (if such
entity is rated by S&P) (the “Long-term Rating Requirement”) and a short-term
unsecured debt rating of not less than “P-1” by Moody’s (if such entity is rated
by Moody’s), not less than “F-1” by Fitch (if such entity is rated by Fitch) and
not less than “A-1” by S&P (if such entity is rated by S&P) (the “Short-term
Rating Requirement”), and (iii) has at least $500,000,000 in stockholders’
equity, and (b) in a Hedging Agreement (i) consents to the assignment of the
Borrower’s rights under the Hedging Agreement to the Administrative Agent and
(ii) agrees that in the event that Moody’s, Fitch or S&P reduces its long-term
unsecured debt rating below the Long-term Rating Requirement, or reduces its
short-term unsecured debt rating below the Short-term Rating Requirement, it
shall either collateralize its obligations in a manner satisfactory to the
Administrative Agent or transfer its rights and obligations under each hedge
transaction thereunder to an entity that meets the requirements of clause (a)
and (b) hereof and which has entered into a Hedging Agreement with the Borrower
on or prior to the date of such transfer or (3) any other entity acceptable to
the Administrative Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
“Hedging Agreement”: Any interest rate swap agreement, interest rate cap
agreement, interest rate floor agreement, interest rate collar agreement or
other interest rate hedging instrument or agreement entered into by the Borrower
with the prior written consent of the Administrative Agent, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto and
each “Confirmation” thereunder confirming the specific terms of each hedge
transaction thereunder, which such Hedging Agreement will be entered into at the
Borrower’s sole expense.
 
“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa3”, (ii) with respect to ratings assigned by S&P, “AA-”, and (iii)
with respect to ratings assigned by Fitch, “AA-”.
 
“Increased Costs”: Any amounts required to be paid by the Borrower to a Lender
pursuant to Section 2.12.
 
“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person and all letters of
credit for which such Person is the account party, (d) all liabilities secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (e) all net
obligations or liabilities of that Person in respect of derivatives, and (f) all
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kind referred to in clauses (a) through (e) above.
 
“Indemnified Amounts”: Defined in Section 11.1.
 
“Indemnified Parties”: Defined in Section 11.1.
 
“Indorsement”: The meaning specified in Section 8-102(a)(1 1) of the UCC, and
“Indorsed” has a corresponding meaning.
 
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order (i) for relief by a court having jurisdiction over such Person
or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or (ii) appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or (iii)
ordering the winding-up or liquidation of such Person’s affairs, provided that
such decree or order shall remain unstayed and in effect for a period of 60
consecutive days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, (c) the consent by such Person to the appointment of or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors,
(d) the failure by such Person generally to pay its debts as such debts become
due, or (e) the taking of action by such Person in furtherance of any of the
foregoing.

 
24

--------------------------------------------------------------------------------

 
 
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
 
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
 
“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.
 
“Insurance Policy”: With respect to any Receivable, each of (i) an insurance
policy covering liability and physical damage to, or loss of, the related
Powersports Vehicle, (ii) a lender’s single interest insurance policy covering
any lapse or cancellation of the related Obligor’s liability and physical damage
insurance policy and (iii) a financial gap protection covering the full amount
of (x) the value of the related Powersports Vehicle minus (y) the amount payable
under the related Approved Loan or Approved Lease, as the case may be.
 
“Insurance Proceeds”: Any amounts received on or with respect to a Receivable
under any Insurance Policy which is neither required to be used to restore,
improve or repair the related Powersports Vehicle nor required to be paid to the
Obligor under the Underlying Instruments.
 
“Interest”: For each Accrual Period and each Advance outstanding, the sum of (A)
the sum of the products (for each day or Fixed Period during such Accrual
Period) of:
 
IRxPx 1
 D
 
where:
 
IR          =           the CP Rate or the Alternative Rate applicable on such
day;
 
P            =           the principal amount of such Advance on such day; and
 
D           =           360;
 
and (B) the sum of the products (for such Accrual Period) of:

 
25

--------------------------------------------------------------------------------

 

IRxPxM
 
where:
 
IR          =           the Program Fee Rate applicable during such Accrual
Period;
 
P            =           the weighted average principal amount of such Advance
during such Accrual Period; and
 
M          =           the actual number of days in such Accrual Period divided
by 360;
 
provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law, (ii) Interest shall not be considered paid by any distribution
if at any time such distribution is rescinded or must otherwise be returned for
any reason and (iii) if a Termination Event has occurred, Interest shall be
calculated at the Default Rate, compounded daily on any accrued but unpaid Base
Rate component thereof. For the avoidance of doubt, the intent of the above
calculation is to capitalize accrued interest on a daily basis on each day of
such Accrual Period but not to capitalize the Program Fee (although it is
applied to the Advances, which includes the capitalized interest component).
 
“Interest Collections”: Any and all amounts received with respect to the
Collateral other than Principal Collections, taxes or indemnity payments that
are deposited into the Collection Account, or received by or on behalf of the
Borrower, the Servicer or the Originator in respect of a Receivable, including,
without limitation, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.
 
“Interest Rate”: For any Accrual Period and for each portion of an Advance
outstanding made by a Lender:
 
(i)            to the extent the Lender has funded the applicable Advance
through the issuance of Commercial Paper Notes, a rate equal to the sum of (i)
the weighted average applicable CP Rate for each Fixed Period, compounded daily
on any unpaid accrued Interest and (ii) the Program Fee Rate, compounded monthly
on any unpaid accrued Program Fee; or
 
(ii)            to the extent the Lender did not fund the applicable Advance
through the issuance of Commercial Paper, a rate equal to the sum of (i) the
weighted average Alternative Rate, compounded daily on any unpaid accrued
Interest and (ii) the Program Fee Rate, compounded monthly on any unpaid accrued
Program Fee;
 
provided that if a Termination Event has occurred, the Interest Rate shall be
equal to the Default Rate, compounded daily on any accrued but unpaid Base Rate
component thereof and compounded monthly on any unpaid accrued Program Fee Rate
component thereof.
 
“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Receivables pursuant to a Sale Agreement.

 
26

--------------------------------------------------------------------------------

 
 
“Joinder Supplement”: An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit I to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.1(c).
 
“Lender”: Defined in the Preamble.
 
“Lender Fee Letter”: Each fee letter agreement that shall be entered into by and
among the Borrower, the Originator and the applicable Lender in connection with
the transactions contemplated by this Agreement.
 
“Leverage Ratio”: As of the last calendar day of each Collection Period as
calculated for the Originator and its consolidated subsidiaries, the percentage
equivalent of a fraction, equal to the Tangible Net Worth divided by the
aggregate Indebtedness.
 
“LIBOR Rate”: For any day during any Accrual Period and any Advance, or portion
thereof, aper annum interest rate equal to:
 
(i)            the posted rate for one-month deposits in United States Dollars
appearing on the Bloomberg money rates section screen, or any successor screen
thereto, as of 11:00 a.m. (London time) on such day, or if such rate is not
published for such date, then the most recently published rate; or
 
(ii)            if no such rate appears on the Bloomberg money rates section
screen, or any successor screen thereto, at such time and day, then the LIBOR
Rate shall be the arithmetic mean of the offered rates for one-month deposits in
United States Dollars appearing on the Reuters Screen LIBO Page as of 11:00 a.m.
(London time) on such day, or if such rate is not published for such date, then
the most recently published rate.
 
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
 
“Lienholder Agent” Defined in Section 5.1 (k)(viii).
 
“Lienholder Nominee Agreement”: That certain vehicle lienholder nominee
agreement, dated on or after the Closing Date, among the Borrower, the
Administrative Agent and the Lienholder Agent, as amended from time to time.
 
“Liquidation Expenses”: With respect to any Receivable, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer in accordance
with the Servicer’s customary procedures in connection with the repossession,
refurbishing and disposition of any Powersports Vehicle securing such
Receivable, upon or after the expiration or earlier termination of such
Receivable (including without limitation any brokerage or legal fees), and other
out-of-pocket costs related to the liquidation of any such assets, including the
attempted collection of any amount owing under such Receivable, as documented by
the Servicer upon the request of the Administrative Agent, in writing providing
a breakdown of the Liquidation Expenses for such Receivable, along with any
supporting documentation therefor.

 
27

--------------------------------------------------------------------------------

 
 
“Liquidity Agent”: Defined in the Preamble.
 
“Liquidity Agreement”: Any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Lender in order to provide liquidity
support for such Lender’s Advances hereunder.
 
“Liquidity Bank”: The Person or Persons, including DZ Bank, who provide
liquidity support to any Lender pursuant to a Liquidity Agreement in connection
with the issuance by such Lender of Commercial Paper Notes.
 
“Liquidity Ratio”: As of the last calendar day of each Collection Period as
calculated for the Originator (and its consolidated subsidiaries), the
percentage equivalent of a fraction, (a) the sum of (i) unrestricted cash, (ii)
amounts available under all lines of credit (without having to pledge additional
collateral), (iii) the Originator’s expected net proceeds from the sale of
Receivables (net of any debt secured by such Receivables), which are less than
30 days past due in any Scheduled Payment and which are subject to a sale
agreement with a third party purchaser, and (iv) 80% of the net investment in
all unencumbered Receivables, which have not been pledged to any lender, which
are less than 30 days delinquent, and which are not otherwise deemed
uncollectible by the Servicer in accordance with its standard collection
procedures at the date of determination divided by (b) the current accrued
liabilities (excluding any current accrued liabilities classified as non-cash
liabilities in accordance with GAAP) and accounts payable calculated in
accordance with GAAP.
 
“Loan List”: The list of Receivables provided by the Borrower to the
Administrative Agent and the Collateral Custodian, in the form of Schedule IV
hereto, as such list may be amended, supplemented or modified from time to time
in accordance with this Agreement.
 
“Loan-to-Value Ratio”: With respect to any Receivable, a fraction, expressed as
a percentage, the numerator of which is equal to the original Outstanding
Receivable Balance of such Receivable, and the denominator of which is equal to
(A) the lesser of (i) the manufacturer’s suggested retail price and (ii) the
actual sales price of the related Powersports Vehicle (for new vehicles) or (B)
the lesser of (i) the NADA average retail value of the related Powersports
Vehicle and (ii) the actual sales price of the related Powersports Vehicle (for
used vehicles) (inclusive, in each case, of any “hard add-ons” that are
permanently attached to the vehicle, but exclusive of any “soft add-ons”, such
as warranty premiums, licensing and registration fees and any other expenses for
items that are not permanently attached to the vehicle).
 
“Lockbox”: Defined in the Lockbox Agreement.

 
28

--------------------------------------------------------------------------------

 

“Lockbox Account”: The lockbox account or blocked account maintained at the
Lockbox Account Bank, subject to the Lockbox Agreement, for the purpose of
receiving Collections, the details of which are set forth on Schedule II.
 
“Lockbox Account Bank”: U.S. Bank and such other financial institution that may
from time to time become the Lockbox Account Bank hereunder with the prior
written consent of the Administrative Agent.
 
“Lockbox Agreement”: The lockbox account agreement or account control agreement,
among the Borrower, the Lockbox Account Bank and the Administrative Agent and
pertaining to the Lockbox Account.
 
“Lockbox Bank Fees”: Fees payable to the Lockbox Bank for providing the Lockbox
Account as set forth in the Lockbox Agreement.
 
“Lockbox Collection Percentage”: For any Collection Period, a fraction
(expressed as a percentage and rounded up to the next 0.00 1%), (i) the
numerator of which is the sum of payments made by Obligors with respect to the
Receivables directly into the Lockbox Account during such Collection Period, and
(ii) the denominator of which is all payments made by Obligors during such
Collection Period.
 
“Make-Whole Fee”: The fee set forth as such in the Lender Fee Letter.
 
“Margin Stock”: “Margin Stock” as defined under Regulation U.
 
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Originator, the Servicer or the
Borrower, (b) the validity or enforceability of this Agreement or any other
Transaction Document to which such entity is a party against the Originator, the
Servicer or the Borrower or the validity, enforceability or collectibility of
the Collateral taken as a whole or any material portion of the Collateral, (c)
the rights and remedies of the Secured Parties with respect to matters arising
under this Agreement or any other Transaction Document, (d) the ability of the
Borrower, the Originator or the Servicer to perform its obligations under this
Agreement or any Transaction Document, or (e) the status, existence, perfection,
priority (except for Permitted Liens) or enforceability of the Administrative
Agent’s Lien on the Collateral.
 
“Maximum Advance Rate”: 80%.
 
“Maximum Availability”: At any time, an amount equal to the lesser of (i) the
Maximum Facility Amount and (ii) the Borrowing Base.
 
“Maximum Facility Amount”: $25,000,000, as such amounts may be amended from time
to time in accordance with the provisions hereof; provided that on or after the
Termination Date, the Maximum Facility Amount shall mean zero.

 
29

--------------------------------------------------------------------------------

 

“Measurement Date”: Each of the following: (i) the Closing Date; (ii) each
Reporting Date; (iii) the date of any Borrowing Notice and (iv) the date of any
notice that the Borrower intends to reduce the Advances Outstanding or the
Maximum Facility Amount.
 
“Minimum Excess Spread Requirement”: As of any date of determination, 3.50%.
 
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
 
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the preceding five
years contributed to by the Borrower or any ERISA Affiliate thereof on behalf of
its respective employees.
 
“Net Aggregate Outstanding Receivable Balance”: As of any determination date, an
amount equal to the Aggregate Outstanding Receivable Balance less the Excess
Concentration Amount.
 
“Net Loss Ratio”: As of the last calendar day of each Collection Period, the
percentage equivalent of a fraction, (i) the numerator of which is equal to the
product of (a) the difference between (1) the aggregate Outstanding Receivable
Balance for all Receivables that became Defaulted Receivables during such
Collection Period plus the aggregate Outstanding Receivable Balances for all
repurchased Receivables which were Delinquent Receivables at the time of
repurchase and subsequently became Defaulted Receivables during such Collection
Period and (2) the aggregate Recoveries received during such Collection Period
on any Receivables previously or currently pledged as Collateral and (b) 12,
divided by (ii) the Aggregate Outstanding Receivable Balance at the beginning of
such Collection Period. For the avoidance of doubt, if the Net Loss Ratio, as
calculated pursuant to this definition, is a negative percentage for any
Collection Period, such negative percentage (rather than zero) shall be used in
calculating the three-month rolling average Net Loss Ratio.
 
“Obligor”: With respect to any Receivable, any Person or Persons obligated to
make payments pursuant to or with respect to such Receivable, including any
guarantor thereof.
 
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification.
 
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are reasonably acceptable to the Administrative Agent.
 
“Originator”: Defined in the Preamble.
 
“Outstanding Receivable Balance”: As of any date of determination, (i) with
respect to any Approved Loan, the outstanding principal balance of such Approved
Loan and (ii) with respect to any Approved Lease, the book value of such
Approved Lease (which shall equal the sum of (a) present value of the remaining
Scheduled Payments under such Approved Lease discounted at the applicable APR
for such Approved Lease and (b) the present value of the Residual Value of the
related Powersports Vehicle discounted at the applicable APR for such Approved
Lease). The Outstanding Receivable Balance of (i) any Prepaid Receivable which
has been prepaid in full and (ii) any Defaulted Receivable (other than for the
purpose of any repurchase obligation of the Borrower, the Servicer or the
Originator or for the purpose of calculating the Net Loss Ratio) shall equal $0.

 
30

--------------------------------------------------------------------------------

 
 
 “Payment Date”: Monthly on the 20th day of each calendar month, or, if such day
is not a Business Day, the next succeeding Business Day, commencing January 20,
2009.
 
“Permitted Investments”: Negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Clearing Agency or
such Federal Reserve Bank who hold such investments on behalf of their
customers, (ii) as of any date of determination, mature by their terms on or
prior to the Business Day preceding the next Payment Date, and (iii) evidence:
 
(a)            direct obligations of, and obligations fully guaranteed as to
full and timely payment by, the United States (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States);
 
(b)            demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided that at
the time of the Borrower’s investment therein, the commercial paper, if any, and
short-term unsecured debt obligations (other than such obligation whose rating
is based on the credit of a Person other than such institution or trust company)
of such depository institution or trust company shall have a credit rating from
each Rating Agency in the Highest Required Investment Category granted by each
such Rating Agency;
 
(c)            commercial paper, or other short term obligations, having, at the
time of the Borrower’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating
Agency;
 
(d)            demand deposits, time deposits or certificates of deposit that
are fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s of“P-1”, S&P of“A-1”, and Fitch
of“F-1+”;
 
(e)            notes that are payable on demand or bankers’ acceptances issued
by any depository institution or trust company referred to in clause (b) above;
 
(f)             investments in taxable money market funds or other regulated
investment companies having, at the time of the Borrower’s investment therein, a
rating of the Highest Required Investment Category from each Rating Agency; any
such fund may be managed by the Collateral Custodian or its Affiliates;
 
(g) time deposits (having maturities of not more than 90 days) with an entity
the commercial paper of which has, at the time of the Borrower’s investment
therein, a rating of the Highest Required Investment Category granted by each
Rating Agency (including Fitch if rated by Fitch);

 
31

--------------------------------------------------------------------------------

 

(h)            Eligible Repurchase Obligations with a rating from Moody’s of
“P-1”, S&P of“A-1”, and Fitch of“F-1+”; or
 
(i)            each Permitted Investment that may be purchased by or through the
Collateral Custodian or its Affiliates.
 
“Permitted Liens”: Any of the following as to which no execution, levy or
foreclosure proceeding shall have been commenced (a) with respect to any Related
Property, Liens for state, municipal or other local taxes if such taxes shall
not at the time be due and payable or if a Person shall currently be contesting
the validity thereof in good faith by appropriate proceedings and with respect
to which reserves in accordance with GAAP have been provided on the books of
such Person, (b) with respect to any Related Property, Liens imposed by law,
such as materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, and (c) Liens granted pursuant to or by the Transaction
Documents.
 
“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
 
“Powersports Vehicles”: (i) Motorcycles having an engine size/displacement equal
to or in excess of 5 50cc, (ii) all-terrain vehicles having a four-stroke
engine, and (iii) select Scooters.
 
“Predecessor Servicer Work Product”: Defined in Section 6.14(g).
 
“Prepaid Receivable”: Any Receivable (other than a Defaulted Receivable) that
has been terminated or has been prepaid in full or in part prior to its
scheduled expiration date.
 
“Prepayment Amount”: Defined in Section 6.4(b).
 
“Prepayments”: Any and all partial or full prepayments on or with respect to a
Receivable (including, with respect to any Receivable and any Collection Period,
any Scheduled Payment or portion thereof that is due in a subsequent Collection
Period that the Servicer has received, and pursuant to the terms of Section
6.4(b) expressly permitted the related Obligor to make, in advance of its
scheduled due date, and that will satisfy such Scheduled Payment on such due
date).
 
“Principal Collections”: Any and all amounts of Collections received in respect
of any principal due and payable under the Receivables or any portion of a rent
payment allocable to principal, from or on behalf of Obligors that are deposited
into the Collection Account (including, without limitation, Insurance Proceeds
and the principal portion of any Scheduled Payment or of any repurchase amount
paid by the Originator to repurchase a Receivable pursuant to the Sale Agreement
or other sale of a Receivable in accordance with Section 5.2(m)), or received by
or on behalf of the Borrower by the Servicer or the Originator in respect of a
Receivable and all Recoveries, whether in the form of cash, checks, wire
transfers, electronic transfers or any other form of cash payment.

 
32

--------------------------------------------------------------------------------

 

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.
 
“Program Fee”: The meaning provided in the Lender Fee Letter.
 
“Program Fee Rate”: The meaning provided in the Lender Fee Letter.
 
“Pro Rata Share”: With respect to a Lender, the percentage obtained by dividing
the Commitment of such Lender by the aggregate Commitments of all the Lenders
or, following the termination of all Commitments, the percentage obtained by
dividing the outstanding principal amount of the Advances of such Lender by the
aggregate Advances Outstanding.
 
“Qualified Institution”: A depository institution or trust company reasonably
acceptable to the Administrative Agent, that is organized under the laws of the
United States of America or any one of the States thereof or the District of
Columbia (or any domestic branch of a foreign bank), (i) that has a debt rating
equivalent to at least the Highest Required Investment Category or is otherwise
acceptable to the Administrative Agent and (ii) the deposits of which are
insured by the FDIC.
 
“Rating Agency”: Each of S&P, Moody’s and Fitch.
 
“Receivable”: The Borrower’s right to all payments under (i) an Approved Loan or
(ii) an Approved Lease, as applicable, including, without limitation, the right
to receive Scheduled Payments, Prepayments, Recoveries and other Collections
with respect thereto.
 
“Receivable Checklist”: The list delivered by or on behalf of the Borrower to
the Collateral Custodian that identifies the following with respect to each
Receivable: (i) name, mailing address and FICO score of the related Obligor,
(ii) original Outstanding Receivable Balance, (iii) loan/lease number, (iv)
Receivable Rate, (v) maturity date, (vi) the underlying type of Powersports
Vehicle, (vii) each of the items contained in the related Required Loan File,
(viii) whether the Receivable is an Approved Loan or an Approved Lease, (ix) the
actual sales price of the underlying Powersports Vehicle, (x) if different than
the actual sales price thereof, the manufacturer’s suggested retail price (for
new vehicles) or NADA Average Retail value (for used vehicles) of the underlying
Powersports Vehicle and (xi) whether the related Powersports Vehicle is subject
to any certificate of title laws.
 
“Receivable Rate”: For any Collection Period, (i) with respect to each Approved
Loan, the current cash pay interest rate of such Receivable in such period, as
specified in the related Underlying Instruments and (ii) with respect to each
Approved Lease, the applicable APR.
 
“Records”: All documents relating to the Receivables, including books, records
and other information executed in connection with the origination or acquisition
of the Receivables and Related Security or maintained with respect to the
Receivables and Related Security and the related Obligors that the Borrower, the
Originator or the Servicer have generated, in which the Borrower has acquired an
interest pursuant to the Sale Agreement or in which the Borrower or the Servicer
have otherwise obtained an interest.

 
33

--------------------------------------------------------------------------------

 

“Recoveries”: With respect to any Defaulted Receivable, the positive difference
between (i) any proceeds from the sale or other disposition of the related
Powersports Vehicle, the proceeds of any related Insurance Policy (other than
proceeds due to the Originator or the Borrower relating to liability coverage in
excess of amounts necessary to make Scheduled Payments with respect to the
related Receivable), any amounts received from the related Obligor or a personal
guarantor after the Receivable becomes a Defaulted Receivable (including any
recoveries from the related Obligor as a result of litigation), any other
recoveries with respect to such Defaulted Receivable, the Related Property, and
amounts representing late fees and penalties, and (ii) any Liquidation Expenses
and amounts, if any, received that are required under such Defaulted Receivable
to be refunded to the related Obligor.
 
“Register”: Defined in Section 13.16.
 
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §22 1, or any successor regulation.
 
“Related Property”: With respect to a Receivable, any property or other assets
designated and pledged as collateral to secure repayment of such Receivable
including, without limitation, the related Powersports Vehicle (whether subject
to an Approved Lease or an Approved Loan) and all Proceeds from any sale or
other disposition of such property or other assets.
 
“Related Security”: As used (1) in the Sale Agreement, all right, title and
interest of the Originator in and to the items set forth in clauses (a) through
(d) and (h) hereof, and (2) herein, all of the Borrower’s right, title and
interest in and to:
 
(a)            all Related Property securing the Receivables and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof and all liquidation proceeds;
 
(b)            the Required Loan Files and Servicing Files related to the
Receivables and all Records;
 
(c)            all Insurance Policies with respect to any Receivable;
 
(d)            the Accounts, together with all cash and investments therein;
 
(e)            the Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Originator);
 
(f)            the assignment to the Administrative Agent, as agent for the
Secured Parties, of all UCC financing statements filed by the Borrower against
the Originator under or in connection with Sale Agreement;
 
(g)            all records (including computer records) with respect to the
foregoing; and
 
(h)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 
34

--------------------------------------------------------------------------------

 

“Reporting Date”: The date that is five (5) Business Days prior to each Payment
Date, or, if such day is not a Business Day, the immediately preceding Business
Day.
 
“Request for Release”: Defined in Section 8.8(a).
 
“Required Lenders”: The Lenders representing an aggregate of more than 66.67% of
the aggregate Commitments of the Lenders then in effect or, following
termination of the Commitments, of the aggregate Advances Outstanding.
 
“Required Loan File”: For each Receivable, the following documents or
instruments:
 
(a)            the Underlying Instruments evidencing such Receivable (including
any amendments thereto);
 
(b)            a true and complete copy of each related guaranty or security
agreement;
 
(c)            if the related Powersports Vehicle is not subject to any
certificate of title laws, the file stamped or acknowledged UCC financing
statement(s) or, if the Originator has not received the file stamped or
acknowledged UCC financing statement(s), a true and complete copy of the UCC
financing statement(s) delivered to the related filing office with respect to
the related Powersports Vehicle; provided that if a true and complete copy of
the applicable UCC financing statement(s) is provided pursuant to this clause
(c), a file stamped or acknowledged UCC financing statement(s) shall be provided
within sixty (60) days of the date of origination of the related Receivable;
 
(d)            if the related Powersports Vehicle is subject to any certificate
of title laws, the Certificate of Title related to such Powersports Vehicle or,
if the Originator has not received the Certificate of Title related to such
Powersports Vehicle, an Application for Certificate of Title;
 
(e)            a true and complete copy of the Insurance Policy or insurance
certificate evidencing that an Insurance Policy is in place, in each case to the
extent applicable for the related Receivable, as set forth on the Receivable
Checklist;
 
(f)            the credit file relating to such Receivable and the related
Obligor (including the FICO score of the related Obligor); and
 
(g) such other documents as the Administrative Agent may reasonably require in
response to changes in the Approved Loan or Approved Lease origination or
documentation process of the Originator after the Closing Date (as indicated to
the Collateral Custodian in writing).
 
“Required Reports”: Collectively, the Servicing Report, the Servicer’s
Certificate required pursuant to Section 6.9(c), the annual statements as to
compliance required pursuant to Section 6.10, and the annual independent public
accountant’s report required pursuant to Section 6.11.

 
35

--------------------------------------------------------------------------------

 

“Residual Value”: For each Approved Lease, the residual value of the applicable
Powersports Vehicle stated on the Underlying Instruments related to such
Approved Lease, subject to the Originator’s underwriting guidelines.
 
“Responsible Officer”: With respect to any Person, any president, vice
president, corporate secretary or treasurer of such Person and also, with
respect to a particular matter, any other duly authorized officer of such Person
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
 
“Review Criteria”: Defined in Section 8.2(b)(i).
 
“Revolving Period”: The period commencing on the Closing Date and ending on the
day preceding the Termination Date.
 
“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.
 
“Sale Agreement”: The Purchase and Contribution Agreement, dated as of the date
hereof, between the Originator and the Borrower.
 
“Scheduled Payment”: With respect to a Receivable, each monthly scheduled
payment of principal and/or interest or rent required to be made by the related
Obligor thereunder, which fully redeem the repayment obligations of the related
Obligor by the stated maturity date of such Receivable.
 
“Scooter”: A two-wheeled gasoline or electric powered vehicle having (i) a
platform for the operator’s feet or integrated footrests, (ii) a step-through
architecture, (iii) engine size/displacement greater than 50cc or the equivalent
and (iv) a classification as a “motorcycle” by the U.S. Department of
Transportation.
 
“Secured Party”: (i) Each Lender, (ii) the Administrative Agent and (iii) each
Liquidity Bank.
 
“Securities Account”: The meaning specified in Section 8-50 1 of the UCC.
 
“Securities Account Control Agreement”: The Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, the Servicer, the
Administrative Agent and U.S. Bank, as the Securities Intermediary.
 
“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities and Exchange Commission”:The U.S. Securities and Exchange
Commission.
 
“Securities Intermediary”: (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 
36

--------------------------------------------------------------------------------

 

“Security”: The meaning specified in Section 9-102(a)(15) of the UCC.
 
“Security Certificate”: The meaning specified in Section 8-102(a)(16) of the
UCC.
 
“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.
 
“Servicer”: Sparta and each successor thereto appointed as Successor Servicer
(including, for the avoidance of doubt, the Backup Servicer upon its appointment
as successor Servicer) pursuant to Section 6.14(a).
 
“Servicer Default”: Defined in Section 6.13.
 
“Servicer Termination Notice”: Defined in Section 6.13.
 
“Servicer’s Certificate”: Defined in Section 6.9(c).
 
“Servicing Fee”: The servicing fee payable to the Servicer on each Payment Date
in arrears in respect of the immediately preceding Collection Period, which fee
shall be equal to the product of (i) 1.00%, (ii) the average daily Aggregate
Outstanding Receivable Balance during the related Collection Period and (iii)
the actual number of days in such Collection Period divided by 360; provided
that, if Lyon becomes the Successor Servicer pursuant to the terms of this
Agreement, the Servicing Fee shall equal the “Successor Servicer Administration
Fee” set forth in the Backup Servicer Fee Letter.
 
“Servicing File”: For each Receivable, copies of each of the documents included
in the Required Loan File definition.
 
“Servicing Report”: Defined in Section 6.9(b).
 
“Servicing Standard”: With respect to any Receivables, to service and administer
such Receivables in accordance with the Underlying Instruments and all customary
and usual servicing practices (a) which are consistent with the higher of: (i)
the customary and usual servicing practices that a prudent lender would use in
servicing loans and leases like the Receivables for its own account, and (ii)
the same care, skill, prudence and diligence with which the Servicer services
and administers loans and leases for its own account or for the account of
others; and (b) with a view to maximize the value of the Receivables; provided
that, with respect to any Successor Servicer, the “Servicing Standard” shall be
the same care, skill and diligence with which such Successor Servicer services
and administers loans for its own account or for the account of others.
 
“Servicing Term”: Defined in Section 6.1(e).
 
“Servicing Term Renewal Notice”: Defined in Section 6.1(e).
 
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 10 1(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.
 
37

--------------------------------------------------------------------------------


 
“Sparta”: Sparta Commercial Services, Inc., a Nevada corporation.
 
“Spread Account”: The trust account created pursuant to Section 6.4(j).
 
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.
 
“Successor Servicer”: Defined in Section 6.14(a).
 
“Tangible Net Worth”: With respect to any Person, as of any date of
determination, the total equity of such Person as of such date (including all
subordinated debt maturing after the Facility Termination Date) less the
goodwill and other intangibles, if any, all determined on a consolidated basis
in accordance with GAAP.
 
“Tangible Net Worth Floor”: Defined in Section 5.4(q).
 
“Tape”: Defined in Section 7.2(b)(ii).
 
“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
deductions, withholdings, assessments or fees of any nature (including interest,
penalties, and additions thereto) that are imposed by any Governmental
Authority.
 
“Termination Date”: The earliest of (a) the date of the termination by the
Borrower in whole of the Maximum Facility Amount pursuant to Section 2.3(a), (b)
the Business Day designated by the Borrower to the Administrative Agent as the
Termination Date at any time following two (2) Business Days’ prior written
notice thereof to the Administrative Agent, (c) the Facility Termination Date or
such other date to which such date is extended in accordance with Section
2.1(b), and (d) the date of the declaration of the Termination Date or the date
of the automatic occurrence of the Termination Date pursuant to Section 10.2(a)
as a result of the occurrence of a Termination Event.
 
“Termination Event”: Defined in Section 10.1.
 
“Transaction”: Defined in Section 3.2.

 
38

--------------------------------------------------------------------------------

 

“Transaction Documents”: This Agreement, the Sale Agreement, the Securities
Account Control Agreement, any Joinder Supplement, the Lockbox Agreement, the
Lender Fee Letter, the Backup Servicer Fee Letter, the Collateral Custodian Fee
Letter, the Collection Account Bank Fee Letter, each Hedging Agreement, each
Lienholder Nominee Agreement and any additional document the execution of which
is necessary or incidental to carrying out the terms of the foregoing documents.
 
“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) and engagement fees of the Backup Servicer incurred in connection with
transferring the servicing obligations under this Agreement and amending this
Agreement to reflect such transfer, in an amount not to exceed $50,000.
 
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
 
“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC.
 
“Underlying Instruments”: The retail installment contract, motor vehicle lease
agreement or other agreement pursuant to which a Receivable has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Receivable or of which the holders of such
Receivable are the beneficiaries.
 
“United States”: The United States of America.
 
“Unmatured Termination Event”: Any event that, which with the giving of notice
or the lapse of time, or both, would become a Termination Event.
 
“Unused Fee”: The fee set forth as such in the Lender Fee Letter.
 
“Upfront Fee”: The fee set forth as such in the Lender Fee Letter.
 
“U.S. Bank”: Defined in the Preamble.
 
“Warranty Event”: As to any Receivable, the discovery that, as of the Funding
Date for such Receivable, such Receivable did not constitute an Eligible
Receivable and the failure of the Borrower to cure such breach, or cause the
same to be cured, within thirty (30) days after the earlier to occur of the
Borrower’s receipt of notice thereof from the Administrative Agent or the
Borrower becoming aware thereof.
 
“Warranty Receivable”: Any Receivable that fails to satisfy any criteria of the
definition of Eligible Receivable as of the applicable Funding Date of such
Receivable or any Receivable with respect to which a Warranty Event has
occurred.
 
Section 1.2.       Other Terms.
 
All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 
39

--------------------------------------------------------------------------------

 

Section 1.3.       Computation of Time Periods.
 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
Section 1.4.       Interpretation.
 
In each Transaction Document, unless a contrary intention appears:
 
(a)            the singular number includes the plural number and vice versa;
 
(b)            reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;
 
(c)            reference to any gender includes each other gender;
 
(d)            reference to day or days without further qualification means
calendar days;
 
(e)            reference to any time means New York City time;
 
(f)            reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
 
(g) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
 
ARTICLE II
 
THE FACILITY
Section 2.1.       Borrowings.
 
(a) During the Revolving Period, the Borrower may, at its option, request the
Lenders to make advances of funds (each, an “Advance”) pursuant to a Borrowing
Notice delivered to the Administrative Agent. Following the receipt of a
Borrowing Notice, the Administrative Agent shall promptly notify the Lenders of
receipt thereof, and subject to the terms and conditions hereinafter set forth,
the Lenders shall fund such Advance. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to provide the Borrower with aggregate
funds in connection with an Advance that would exceed the Lender’s unused
Commitment then in effect.

 
40

--------------------------------------------------------------------------------

 

(b)            The Borrower may, within 90 days but not less than 60 days prior
to the Facility Termination Date, by written notice to the Administrative Agent,
make a request for each Lender to extend the Facility Termination Date for an
additional period of 364 days. The Administrative Agent shall promptly notify
each Lender of receipt of such notice. The Administrative Agent and each Lender
shall make a determination, in their sole discretion, within 30 days of the date
of the Borrower’s request for such extension, as to whether or not it will agree
to the applicable extension requested, and shall notify the Borrower if they
have agreed to the applicable extension requested. The failure of the
Administrative Agent or any Lender to provide timely notice of its decision to
the Borrower shall be deemed to constitute a refusal by the Administrative Agent
or such Lender, as applicable, to extend the applicable date. The Borrower
confirms that the Administrative Agent and each Lender, in their sole and
absolute discretion, without regard to the value or performance of the
Collateral or any other factor, may elect not to extend the Facility Termination
Date. The Administrative Agent shall give prompt notice to the Backup Servicer
and the Collateral Custodian as to whether or not the Facility Termination Date
has been extended.
 
(c)            The Borrower may, with the written consent of the Administrative
Agent and the applicable Lender, add additional Persons as Lenders or cause an
existing Lender to increase its Commitment in connection with a corresponding
increase in the Maximum Facility Amount. Each additional Lender shall become a
party hereto by executing and delivering to the Administrative Agent and the
Borrower a Joinder Supplement.
 
(d) Upon request of the Administrative Agent, the Borrower shall promptly
deliver to the Administrative Agent, on behalf of the Lenders, a duly executed
variable funding note in form and substance acceptable to the Administrative
Agent in its sole discretion.
 
Section 2.2.       Procedures for Advances by Lenders.
 
(a)            No later than 11:00 a.m. two (2) Business Days prior to the
related Funding Date, the Borrower (or the Servicer on its behalf) shall
deliver:
 
(i)            to the Administrative Agent, the Backup Servicer and the
Collateral Custodian, written notice of such proposed Funding Date (including a
duly completed Borrowing Base Certificate updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof);
 
(ii)            to the Administrative Agent, a wire disbursement and
authorization form, to the extent not previously delivered; and
 
(iii) to the Administrative Agent and the Collateral Custodian, a duly completed
Borrowing Notice which shall (a) specify the desired amount of such Advance
(which amount must be at least equal to $250,000), to be allocated to each
Lender in accordance with its Pro Rata Share, (b) specify the proposed Funding
Date of such Advance, (c) specify the Receivables to be financed on such Funding
Date (including the appropriate Receivable number and Outstanding Receivable
Balance for each Receivable) and (d) include a representation that all
conditions precedent for an Advance described in Article III hereof have been
met.

 
41

--------------------------------------------------------------------------------

 
 
(b)            Each Borrowing Notice shall be irrevocable. If any Borrowing
Notice is received by the Administrative Agent after 11:00 a.m. two (2) Business
Days prior to the related Funding Date or on a day that is not a Business Day,
such Borrowing Notice shall be deemed to be received by the Administrative Agent
at 9:00 a.m. on the next Business Day.
 
(c)            On the proposed Funding Date, subject to the limitations set
forth in Section 2.1(a) and upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall make available to the Borrower in
immediately available funds, at such bank or other location reasonably
designated by the Borrower in the Borrowing Notice given pursuant to this
Section 2.2, an amount equal to such Lender’s Pro Rata Share of the least of (i)
the amount requested by the Borrower for such Advance, and (ii) an amount equal
to the Availability on  such Funding Date. Each Lender may fund an Advance
hereunder through the issuance of Commercial Paper Notes or pursuant to a draw
under a Liquidity Agreement, as determined in such Lender’s sole and absolute
discretion. The Lender acknowledges that, as of the Closing Date, it intends to
fund the Advances through the issuance of Commercial Paper Notes.
 
(d) On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.
 
Section 2.3.       Reduction of the Maximum Facility Amount; Optional
Repayments.
 
(a)            The Borrower shall be entitled at its option, at any time, to
terminate in whole or reduce in part the portion of the Maximum Facility Amount
that exceeds the Advances Outstanding and accrued and unpaid Carrying Costs;
provided that (i) the Borrower shall give 10 Business Days’ prior written notice
of such termination or reduction to the Administrative Agent, (ii) any partial
reduction of the Maximum Facility Amount shall be in an amount equal to
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, and (iii)
the Borrower shall pay to the Administrative Agent, for the benefit of the
Lenders, any applicable Early Termination Fee and any applicable Exit Fee with
respect thereto. Any request for a reduction or termination pursuant to this
Section 2.3(a) shall be irrevocable. The Commitment of each Lender shall be
reduced by an amount equal to its Pro Rata Share of the aggregate amount of any
reduction under this Section 2.3(a).
 
(b)            The Borrower shall be entitled at its option, at any time, to
reduce the Advances Outstanding; provided that (i) the Borrower shall give two
(2) Business Days’ prior written notice of such reduction to the Administrative
Agent and Collateral Custodian and (ii) any reduction of the Advances
Outstanding shall be in a minimum amount of $250,000 and in integral multiples
of $1,000 in excess thereof; provided that the Advances Outstanding shall not be
less than $250,000 at any time (unless the Advances Outstanding are being
reduced to $0). In connection with any such reduction of Advances Outstanding,
the Borrower shall deliver to the Administrative Agent (i) instructions to
reduce such Advances Outstanding and (ii) funds sufficient to repay such
Advances Outstanding and all due and unpaid Interest, Unused Fees, Make-Whole
Fees, Early Termination Fees and Breakage Costs (if any) related to such reduced
Advances Outstanding. The Administrative Agent shall promptly notify the Lenders
of receipt of such instructions and shall apply amounts received from the
Borrower pursuant to this Section 2.3(b) to the payment of the Facility Amount
related to the Advances Outstanding being repaid pursuant to this Section
2.3(b). Any such written notice of a reduction relating to any repayment
pursuant to this Section 2.3(b) shall be irrevocable.

 
42

--------------------------------------------------------------------------------

 
 
Section 2.4.       Determination and Payment of Interest.
 
The Administrative Agent shall determine, in accordance with the terms of this
Agreement, the Interest Rate and the Interest to be paid by the Borrower with
respect to each Advance on each Payment Date for the related Accrual Period and
shall advise the Servicer, the Borrower and each Lender thereof not later than
5:00 p.m. on the fifth (5th) Business Day following the end of each Collection
Period.
 
Section 2.5.       Notations.
 
The Administrative Agent is hereby authorized to enter on a schedule attached to
any note delivered by the Borrower pursuant to Section 2.1 a notation (which may
be computer generated) or to otherwise record in its internal books and records
or computer system with respect to each Advance made by each Lender of (a) the
date and principal amount thereof and (b) each payment and repayment of
principal thereof. Any such recordation shall, absent manifest error, constitute
prima facie evidence of the Advances Outstanding. The failure of the
Administrative Agent to make any such recordation shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances in accordance with
the terms set forth herein.
 
Section 2.6.       Principal Repayments.
 
(a)            Unless sooner prepaid pursuant to Section 2.3(b), Section 2.7,
Section 2.8  or Section 10.2, the Advances Outstanding shall be due and payable
in full on the Termination Date.
 
(b)            If at any time the Advances Outstanding exceed the Maximum
Availability (including as a result of an Eligible Receivable becoming a
Defaulted Receivable), the Borrower shall within two (2) Business Days of its
knowledge of such occurrence deposit such amount into the Collection Account
required to reduce the Advances Outstanding to an amount less than or equal to
the Maximum Availability.
 
Section 2.7.       Settlement Procedures During the Revolving Period.
 
On each Payment Date during the Revolving Period, the Servicer shall direct the
Collection Account Bank, subject to the consent of the Administrative Agent, to
pay pursuant to the Servicing Report (and the Collection Account Bank shall make
payment from the Collection Account to the extent of Available Funds in reliance
on the information set forth in such Servicing Report) to the following Persons,
the following amounts in the following order of priority:

 
43

--------------------------------------------------------------------------------

 

(1)            to any Hedge Counterparty, if applicable, amounts due under any
outstanding Hedging Agreement (other than breakage costs) except for any unpaid
fees, expenses or amounts owed as a consequence of an event of default or
termination event under an outstanding Hedging Agreement or otherwise due upon
termination of such Hedging Agreement;
 
(2)           pro rata in accordance with the amounts due under this clause, to
the Backup Servicer, the Collateral Custodian, the Lockbox Bank and the
Collection Account Bank, in an amount equal to (a) any accrued and unpaid Backup
Servicing Fees, Collateral Custodian Fees, Collection Account Bank Fees, Lockbox
Bank Fees and Transition Expenses, and (b) up to an amount not to exceed
$100,000 in the aggregate since the Closing Date, incurred but unreimbursed
reasonable third-party, out-of-pocket expenses relating to their respective
duties as Backup Servicer, Collateral Custodian, the Lockbox Bank or Collection
Account Bank hereunder, in respect of which the Backup Servicer, the Collateral
Custodian, the Lockbox Bank or the Collection Account Bank, as applicable, has
provided prior written notice to each of the Servicer and the Administrative
Agent, for the payment thereof;
 
(3)           pro rata in accordance with the amounts due under this clause, to
the Servicer, in an amount equal to any accrued and unpaid Servicing Fees and,
if Lyon becomes the Successor Servicer, with the prior written consent of the
Administrative Agent, any unreimbursed out-of-pocket expenses of such Successor
Servicer;
 
(4)            to the Administrative Agent, on behalf of the Lenders, in an
amount equal to any accrued and unpaid Interest, the Unused Fee, the Make-Whole
Fee and any other fees, expenses or other amounts due and payable to the
Administrative Agent;
 
(5)            to each applicable Hedge Counterparty, any unpaid fees, expenses
or amounts owed as a consequence of an event of default or termination event
under an outstanding Hedging Agreement or otherwise due upon termination of such
Hedging Agreement;
 
(6)            to the Lenders, in an amount equal to (if any) the positive
difference between the Advances Outstanding on such Payment Date over the
Borrowing Base;
 
(7)            to the extent not paid in clause (2) above, pro rata in
accordance with the amounts due under this clause to the Administrative Agent,
any applicable Lender, the Backup Servicer, the Collateral Custodian, the
Lockbox Bank, the Collection Account Bank, the Successor Servicer, the
Indemnified Parties or the Secured Parties, all other amounts, including any
Increased Costs, Taxes or Indemnified Amounts, but other than the principal of
Advances Outstanding, then due under this Agreement or the other Transaction
Documents;
 
(8)            to the Spread Account, the amount, if any, equal to the cost of
entering into one or more Hedging Agreement(s) with respect to that portion of
the Aggregate Outstanding Receivable Balance either (i) that is not subject to
one or more Hedging Agreement(s) on such Payment Date or (ii) with respect to
which sufficient proceeds to enter into one or more Hedging Agreement(s) are not
in the Spread Account on such Payment Date, in each case pursuant to the terms
of Section 5.1(n);

 
44

--------------------------------------------------------------------------------

 

(9)           pro rata in accordance with the amounts due under this clause, to
any Successor Servicer, any reimburseable expenses of such Successor Servicer
and to the Servicer (and any Successor Servicer), any outstanding, unreimbursed
Liquidation Expenses; and
 
(10)            after giving effect to the acquisition of any Receivables to be
made on such date, to the extent that, after giving effect to such release, the
Availability would exceed $0, any remaining amounts shall be distributed (i) to
the Borrower to fund the acquisition of any Receivables pledged as Collateral or
(ii) as directed by the Borrower, to the reduction of the Advances Outstanding
or otherwise.
 
Section 2.8.       Settlement Procedures During the Amortization Period.
 
On each Payment Date during the Amortization Period, the Servicer shall direct
the Collection Account Bank, subject to the consent of the Administrative Agent,
to pay pursuant to the Servicing Report (and the Collection Account Bank shall
make payment from the Collection Account to the extent of Available Funds in
reliance on the information set forth in such Servicing Report) to the following
Persons, the following amounts in the following order of priority:
 
(1)            to any Hedge Counterparty, if applicable, amounts due under any
outstanding Hedging Agreement (other than breakage costs);
 
(2)           pro rata in accordance with the amounts due under this clause, to
the Backup Servicer, the Collateral Custodian, the Lockbox Bank and the
Collection Account Bank in an amount equal to (a) any accrued and unpaid Backup
Servicing Fees, Collateral Custodian Fees, Collection Account Bank Fees, Lockbox
Bank Fees and Transition Expenses, and (b) up to an amount not to exceed
$100,000 in the aggregate since the Closing Date, incurred but unreimbursed
reasonable third-party, out-of-pocket expenses relating to their respective
duties as Backup Servicer, Collateral Custodian, the Lockbox Bank or Collection
Account Bank hereunder, in respect of which the Backup Servicer, the Collateral
Custodian, the Lockbox Bank and the Collection Account Bank, as applicable, has
provided prior written notice to the Servicer and the Administrative Agent, for
the payment thereof;
 
(3)           pro rata in accordance with the amounts due under this clause, to
the Servicer, in an amount equal to any accrued and unpaid Servicing Fees and,
if Lyon becomes the Successor Servicer, with the prior written consent of the
Administrative Agent, any unreimbursed out-of-pocket expenses of such Successor
Servicer;
 
(4)            to the Administrative Agent, on behalf of the Lenders, in an
amount equal to any accrued and unpaid Interest, the Unused Fee, the Make-Whole
Fee and any other fees, expenses or other amounts due and payable to the
Administrative Agent;
 
(5)            to each applicable Hedge Counterparty, any unpaid fees, expenses
or amounts owed as a consequence of an event of default or termination event
under an outstanding Hedging Agreement or otherwise due upon termination of such
Hedging Agreement;
 
(6)            to the Administrative Agent, for the account of each applicable
Lender, in an amount necessary to reduce the Advances Outstanding to zero;

 
45

--------------------------------------------------------------------------------

 

(7)            to the extent not paid in clause (2) above, pro rata in
accordance with the amounts due under this clause to the Administrative Agent,
any applicable Lender, the Backup Servicer, the Collateral Custodian, the
Lockbox Bank, the Collection Account Bank, the Successor Servicer, the
Indemnified Parties or the Secured Parties, all other amounts, including any
Increased Costs, Taxes or Indemnified Amounts, then due under this Agreement or
the other Transaction Documents;
 
(8)           pro rata in accordance with the amounts due under this clause, to
any Successor Servicer, any reimburseable expenses of such Successor Servicer
and to the Servicer (and any Successor Servicer), any outstanding, unreimbursed
Liquidation Expenses; and
 
(9)            any remaining amounts shall be distributed to the Borrower.
 
Section 2.9.       Collections and Allocations.
 
(a)            Collections. The Servicer shall direct each Obligor on any
Receivables owned by the Borrower to make payments only to the Lockbox or the
Lockbox Account listed on Schedule II. The Lockbox Account shall be subject to
the Lockbox Agreement. The Borrower and the Servicer shall transfer, or cause to
be transferred, all Collections received in the Lockbox Account or received
directly by it to the Collection Account by the close of business on the
Business Day after such Collections are received (or, in the case of Lyon as the
Successor Servicer, on the second Business Day after receipt). The Servicer
shall further include a statement as to the amount of Collections received into
the Lockbox Account and on deposit in the Collection Account on each Reporting
Date in the Servicing Report delivered pursuant to Section 6.9(b).
 
(b)            Excluded Amounts. With the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld), the
Servicer may withdraw from the Collection Account any deposits thereto
constituting Excluded Amounts if the Servicer has, prior to such withdrawal and
consent, delivered to the Administrative Agent a report (a copy of which
(together with the written consent of the Administrative Agent) will be provided
by the Servicer to the Backup Servicer and Collateral Custodian) setting forth
the calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent.
 
(c)            Initial Deposits. On the Funding Date with respect to any
Receivable, the Servicer will direct the Collection Account Bank in writing to
deposit into the Collection Account all Collections received in respect of such
Receivable after the applicable cut-off date established in connection with the
acquisition thereof (if other than the Funding Date) and delivered to the
Collection Account Bank.
 
(d)            Investment of Funds. Until the occurrence of a Termination Event,
to the extent there are uninvested amounts deposited in the Collection Account
and the Spread Account, all such amounts may be invested in Permitted
Investments selected by the initial Servicer in written instructions delivered
to the Collection Account Bank (which may be in the form of standing
instructions); from and after the occurrence of a Termination Event, to the
extent there are uninvested amounts in the Collection Account or the Spread
Account, all such amounts may be invested in Permitted Investments selected by
the Administrative Agent. All earnings (net of losses and investment expenses)
thereon shall be retained or deposited into the Collection Account or the Spread
Account, as applicable, and shall be applied on each Payment Date pursuant to
the provisions of Section 2.7 and Section 2.8, as applicable. All investments
shall be subject to availability. Absent receipt of instructions as contemplated
herein, the Collection Account Bank shall have no obligation to invest any
funds. The Collection Account Bank shall have no responsibility for the
performance of any Permitted Investment.

 
46

--------------------------------------------------------------------------------

 
 
Section 2.10.       Payments, Computations, Etc.
 
(a)            Unless otherwise expressly provided herein, all amounts to be
paid or deposited by the Borrower or the initial Servicer hereunder shall be
paid or deposited in accordance with the terms hereof no later than 2:00 p.m. on
the day when due in lawful money of the United States in immediately available
funds and any amount not received before such time shall be deemed received on
the next Business Day. The Borrower or the initial Servicer, as applicable,
shall, to the extent permitted by law, pay to the Secured Parties interest on
all amounts not paid or deposited when due hereunder at the Default Rate upon
written notice of same, as applicable, payable on demand; provided that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Such interest shall be for the account of the applicable Secured
Party. All computations of interest and other fees hereunder shall be made on
the basis of a year consisting of 360 days for the actual number of days
elapsed.
 
(b)            Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be.
 
(c) If any Advance requested by the Borrower pursuant to Section 2.2 is not
effectuated as a result of the Borrower’s actions or failure to fulfill any
condition under Section 3.2, as the case may be, on the date specified therefor,
the Borrower shall indemnify the applicable Lenders against any reasonable
direct loss, cost or expense actually incurred by such Lenders (or their related
Liquidity Banks), including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the applicable Lender to fund or maintain such Advance.
 
Section 2.11.       Fees.
 
(a)            The Originator or the Borrower, as applicable, agrees to pay to
the Administrative Agent the Upfront Fee, the Commitment Fee, the Due Diligence
Fee and such other and further fees as set forth in the Lender Fee Letter at the
dates and times set forth therein, including but not limited to the Unused Fee,
the Make-Whole Fee, the Exit Fee, the Increase Fee and the Early Termination
Fee.
 
(b)            The Borrower shall pay to Mayer Brown LLP as counsel to the
Administrative Agent on the Closing Date, its reasonable fees and out-of-pocket
expenses (which are estimated in good faith to be between $125,000 and
$150,000)). The Borrower shall pay, on the Closing Date, the acceptance fees and
reasonable legal fees of the Collateral Custodian, the Lockbox Bank and the
Backup Servicer.

 
47

--------------------------------------------------------------------------------

 

Section 2.12.       Increased Costs Capital Adequacy Illegality.
 
(a)            If either (i) the introduction of or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any Applicable Law after the date
of this Agreement or (ii) the compliance by a Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) issued after the date of this Agreement, shall (a)
impose, modify or deem applicable any reserve requirement (including, without
limitation, any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if any, included
in the determination of Interest), special deposit or similar requirement
against assets of, deposits with or for the amount of, or credit extended by,
any Lender under this Agreement or any other Transaction Document or (b) impose
any other condition affecting the ownership or security interest in the
Collateral conveyed to the Lenders hereunder or any Lender’s rights hereunder or
under any other Transaction Document, the result of which is to increase the
cost to any Lender or to reduce the amount of any sum received or receivable by
a Lender under this Agreement or under any other Transaction Document, then on
the Payment Date following demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand), the
Borrower shall pay directly to such Lender such additional amount or amounts as
will compensate such Lender for such additional or increased cost incurred or
such reduction suffered.
 
(b)            If either (i) after the date of this Agreement the introduction
of or any change in or in the interpretation of any law, guideline, rule,
regulation, directive or request or (ii) compliance by any Lender with any law,
guideline, rule, regulation, directive or request from any central bank or other
governmental authority or agency (whether or not having the force of law)
arising from a change after the date of this Agreement, including, without
limitation, compliance by a Lender with any request or directive regarding
capital adequacy, has or would have the effect of reducing the rate of return on
the capital of any Lender as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Lender could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Lender with respect to capital adequacy) by a
material amount, then on the Payment Date following demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand), the Borrower shall pay directly to such Lender such additional amount
or amounts as will compensate such Lender for such reduction. For the avoidance
of doubt, if the issuance after the date of this Agreement of any amendment or
supplement to Interpretation No. 46 or to Statement of Financial Accounting
Standards No. 140 by the Financial Accounting Standards Board or any other
change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Originator or the Borrower with the
assets and liabilities of any Lender, or shall otherwise impose on any Lender
any loss, cost, expense, reduction of return on capital or other loss, such
event shall constitute a circumstance on which such Lender may base a claim for
reimbursement under this Section 2.12.
 
(c) If as a result of any event or circumstance such as those described in
clause (a) or (b) of this Section 2.12, any Lender is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Lender in connection with this
Agreement or the funding or maintenance of Advances hereunder, then on the
Payment Date at least ten (10) days after demand by such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as may be necessary
to reimburse such Lender for any amounts payable or paid by it.

 
48

--------------------------------------------------------------------------------

 
 
(d)            In determining any amount provided for in this Section 2.12, the
Lender may use any reasonable averaging and attribution methods. Any Lender
making a claim under this Section 2.12 shall submit to the Servicer a written
description in reasonable detail as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent manifest error.
 
(e)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand or receive such compensation. The Borrower shall not be required
to compensate any Person for any loss, cost or expense under this Section unless
a claim therefor has been made within 180 days of knowledge (or, the date on
which such Person reasonably should have known) thereof by such Person.
 
Section 2.13.       Taxes.
 
(a)            All payments made by the Borrower or the Servicer (on behalf of
the Borrower) under this Agreement will be made free and clear of and without
deduction or withholding for or on account of any Taxes. If any Taxes are
required by law to be withheld from any amounts payable hereunder, then the
amount payable to such Person will be increased (the amount of such increase,
the “Additional Amount”) such that every net payment made under this Agreement
after withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been made; provided that no Additional
Amount shall be payable hereunder to any Person to the extent such amount is
payable as a result of the failure of such Person to comply with Sections
2.13(d) or (e). The Borrower shall withhold the full amount of such Taxes from
such payment (as increased by the Additional Amounts) and shall pay such amount
to the Governmental Authority imposing such Taxes in accordance with Applicable
Law. The foregoing obligation to pay Additional Amounts with respect to payments
required to be made by the Borrower under this Agreement will not, however,
apply with respect to net income taxes, franchise taxes or branch profits taxes
imposed on the Administrative Agent or any Lender.
 
(b)            The initial Servicer will indemnify (and to the extent the
indemnification provided by the Servicer is insufficient, the Borrower will
indemnify) each Lender for the full amount of Taxes payable by such Persons in
respect of Additional Amounts and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto; provided that no
indemnification shall be payable hereunder to any Person to the extent such
amount is payable as a result of the failure of such Person to comply with
Sections 2.13(d) or (e). All payments in respect of this indemnification shall
be made on the Payment Date following the date a written invoice therefor is
delivered to the Borrower.

 
49

--------------------------------------------------------------------------------

 

(c)            Within 30 days after the date of any payment by the Borrower of
any Taxes, the Borrower will furnish to the Administrative Agent appropriate
evidence of payment thereof.
 
(d)            If any Lender is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code, such Lender shall deliver to the Borrower,
with a copy to the Administrative Agent, the Collateral Custodian and the
Servicer, (i) on or before the date such Lender becomes party to the applicable
Transaction Documents and thereafter upon the reasonable request of the Borrower
or Administrative Agent, two (2) (or such other number as may from time to time
be prescribed by Applicable Law) duly completed originals of IRS Form W-8BEN or
Form W-8ECI (or any successor forms or other certificates or statements that may
be required from time to time by the relevant United States taxing authorities
or Applicable Law), as appropriate, to permit the Borrower to make payments
hereunder for the account of such Lender without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of,
or within 15 days after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.13(d),
originals (in such numbers as may from time to time be prescribed by Applicable
Law or regulations) of such additional, amended or successor forms, certificates
or statements as may be required under Applicable Law to permit the Borrower to
make payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes (and, in either
case, the Borrower shall be permitted to withhold, without penalty or liability,
amounts it deems reasonably necessary if such documentation is not delivered
hereunder).
 
(e)            If any Lender is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, such Lender shall deliver to the Borrower, with
a copy to the Administrative Agent, the Collateral Custodian and the Servicer,
(i) on or before the date such Lender becomes party to the applicable
Transaction Documents and thereafter upon the reasonable request of the Borrower
or Administrative Agent, two (or such other number as may from time to time be
prescribed by Applicable Law) duly completed originals of IRS Form W-9 (or any
successor forms or other certificates or statements that may be required from
time to time by the relevant United States taxing authorities or Applicable
Law), as appropriate, to permit the Borrower to make payments hereunder for the
account of such Lender without deduction for backup withholding of United States
federal income or similar Taxes and (ii) upon the obsolescence of, or within 15
days after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.13(e), originals (in
such numbers as may from time to time be prescribed by Applicable Law or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower to
make payments hereunder for the account of such Lender without deduction for
backup withholding of United States federal income or similar Taxes (and, in
either case, the Borrower shall be permitted to withhold, without penalty or
liability, amounts it deems reasonably necessary if such documentation is not
delivered hereunder).
 
(f)            If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.13, then, on the Payment Date following any written demand by
each applicable Lender, the Borrower shall pay to each applicable Lender such
additional amount or amounts as may be necessary to reimburse each such Lender
for any amounts paid by them to such bank or financial institution.

 
50

--------------------------------------------------------------------------------

 
 
(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and the Servicer
contained in this Section 2.13 shall survive the termination of this Agreement.
 
Section 2.14.       Assignment of the Sale Agreement.
 
The Borrower hereby collaterally assigns to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right,
title and interest in and to, but none of its obligations under, the Sale
Agreement and any UCC financing statements filed under or in connection
therewith. In furtherance and not in limitation of the foregoing, the Borrower
hereby collaterally assigns to the Administrative Agent for the benefit of the
Secured Parties its right to indemnification under the Sale Agreement. The
Borrower confirms that at any time on or after the occurrence of a Termination
Event, the Administrative Agent on behalf of the Secured Parties, shall have the
sole right to enforce the Borrower’s rights and remedies under the Sale
Agreement and any UCC financing statements filed thereunder or for the benefit
of the Secured Parties in connection therewith.
 
Section 2.15.       Repurchase of Receivables.
 
Within two (2) Business Days of the earlier to occur of (i) the date on which
written notice that a Receivable has become subject to a Warranty Event shall
have been received by the Servicer from any Person or (ii) the date on which a
Responsible Officer of the Servicer, the Borrower or the Originator acquires
actual knowledge thereof, the Originator (or the Borrower on its behalf) shall
make a deposit to the Collection Account (for allocation pursuant to Section 2.7
or Section 2.8, as applicable) in immediately available funds in an amount equal
to the Outstanding Receivable Balance of such Receivable on the date of such
payment, and any accrued and unpaid interest and fees thereon.
 
ARTICLE III
 
CONDITIONS TO CLOSING AND ADVANCES
 
Section 3.1.        Conditions to Closing and Initial Advance.
 
No Lender shall be obligated to make the initial Advance hereunder nor shall any
Lender, the Administrative Agent, the Backup Servicer, the Collateral Custodian
or the Collection Account Bank be obligated to take, fulfill or perform any
other action hereunder, until the following conditions have been satisfied, in
the sole discretion of, or waived in writing by the Administrative Agent:
 
(a) Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, including, without limitation, all
those specified in the schedule of condition precedent documents attached hereto
as Schedule I, each in form and substance reasonably satisfactory to the
Administrative Agent;

 
51

--------------------------------------------------------------------------------

 
 
(b)            The Administrative Agent shall have received (i) reasonably
satisfactory evidence that the Borrower, the Originator and the Servicer have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which each is a party
and the consummation of the transactions contemplated hereby or thereby or (ii)
an Officer’s Certificate from each of the Borrower, the Originator and the
Servicer in form and substance reasonably satisfactory to the Administrative
Agent affirming that no such consents or approvals are required;
 
(c)            The Borrower, the Servicer and the Originator shall each be in
compliance in all material respects with all Applicable Laws and shall have
delivered to the Administrative Agent and each Lender as to this and other
closing matters a certification in the form of Exhibits E-1 and E-2, as
applicable;
 
(d)            The Borrower and the Servicer shall have delivered to the
Administrative Agent duly executed Powers of Attorney in the form of Exhibits
F-1 and F-2, as applicable;
 
(e)            The Borrower, the Servicer and the Originator shall each have
delivered to the Administrative Agent a certificate as to Solvency in the form
of Exhibits D-1 and D-2, as applicable;
 
(f)            The Collection Account and the Lockbox Account shall be opened
and the Borrower shall have delivered to the Administrative Agent fully-executed
copies of the Securities Account Control Agreement and the Lockbox Agreement;
 
(g)            The Servicer shall have delivered to the Administrative Agent and
the Backup Servicer its current Credit and Collection Policy, and the
Administrative Agent shall have received acceptable results from its due
diligence examinations and background checks (including without limitation,
legal, regulatory and accounting reviews);
 
(h)            All fees and expenses due and payable by the Borrower, the
Servicer and the Originator as of the Closing Date pursuant to Section 2. 11 and
the Lender Fee Letter shall have been received by the applicable party;
 
(i)            The Servicer shall have delivered a sample Servicing File to the
Administrative Agent which shall be reasonably satisfactory to the
Administrative Agent;
 
(j)            A confirmation letter shall have been received by the
Administrative Agent from S&P confirming that its rating of Autobahn Funding
Company LLC’s Commercial Paper Notes will remain “A-1 ”; and
 
(k)            The Borrower shall have delivered to the Administrative Agent
executed copies of (i) the Lienholder Nominee Agreement prior to the initial
Funding Date and (ii) an ISDA master agreement (and related schedule) with a
Hedge Counterparty to be used to govern any confirmations to be entered into on
the initial Funding Date.

 
52

--------------------------------------------------------------------------------

 
 
Section 3.2.        Conditions Precedent to All Advances.
 
Each Advance under this Agreement (each, a “Transaction”) shall be subject to
the further conditions precedent that:
 
(a) The Servicer shall have delivered to the Administrative Agent (with a copy
to the Collateral Custodian and the Backup Servicer) no later than 11:00 a.m.
two (2) Business Days prior to the related Funding Date:
 
(i)            a Borrowing Notice, a Borrowing Base Certificate and a Loan List;
 
(ii)           all Required Reports when due; and
 
(iii) a Certificate of Assignment in the form of Exhibit A to the Sale Agreement
including Schedule I thereto and containing such additional information as may
be reasonably requested by the Administrative Agent.
 
(b) On the date of such Transaction, the following shall be true and correct
(both before and immediately after giving effect to such Transaction) and the
Borrower and the Servicer shall have certified in the related Borrowing Notice
that all conditions precedent to the requested Transaction have been satisfied
and shall thereby be deemed to have certified that:
 
(i)            The representations and warranties contained in Section 4.1 and
Section 4.3 are true and correct in all material respects on and as of such day
as though made on and as of such day and shall be deemed to have been made on
such day;
 
(ii)            No event has occurred, or would result from such Transaction,
that constitutes a Termination Event (unless such Termination Event has been
waived in writing by  the Administrative Agent) or Unmatured Termination Event
(unless such Unmatured Termination Event is no longer continuing);
 
(iii)            On and as of such day, after giving effect to such Transaction,
the Availability shall be greater than or equal to $0;
 
(iv)            No Applicable Law shall prohibit or enjoin such Transaction; and
 
(v)             The Originator is in compliance with each of the financial
covenants set forth in Sections 5.4(q), (u), (v), (w) and (x).
 
(c) The Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 11:00 a.m. three (3) Business Days
prior to the related Funding Date, the Required Loan Files, the Collateral
Custodian shall have delivered to the Administrative Agent a Collateral Receipt
with no exceptions or with exceptions acceptable to the Administrative Agent in
its sole discretion by 6:30 p.m. one Business Day prior to the Funding Date;

 
53

--------------------------------------------------------------------------------

 

(d)            The Amortization Period shall not have commenced;
 
(e)            The Internal Revenue Service shall not have filed notice of a
lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower, the Servicer or the Originator, and the Pension Benefit Guaranty
Corporation shall not have filed notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Borrower, the Servicer or the
Originator, or, in either case, if such a lien has been filed, it has been
released;
 
(f)            On the date of such Transaction, the Administrative Agent shall
have received such other opinions or documents as the Administrative Agent may
reasonably require;
 
(g)            The Borrower shall have entered into one or more Hedging
Agreements or amendments to existing Hedging Agreements or deposited such
amounts into the Spread Account such that, after giving effect thereto and such
proposed Advance, the covenant set forth in Section 5.1(n) is satisfied;
 
(h)            The Borrower shall have delivered to the Administrative Agent
executed copies of the documents required pursuant to the Lienholder Nominee
Agreement in order for the Lienholder Agent to be acting as secured party on
behalf of the Administrative Agent with respect to all Powersports Vehicles
subject to the Approved Leases to be acquired on such Funding Date and to
release any existing lenders’ interests in such Powersports Vehicles; and
 
(i) Prior to the initial Funding Date, the Servicer shall have delivered to the
Administrative Agent a comfort letter acceptable to the Administrative Agent in
its sole discretion from RBSM LLP, certified public accountants, stating that,
based on the Servicer’s recent improvements in liquidity and equity financing,
RBSM LLP’s qualified opinion in the Servicer’s ability to continue as a going
concern would be changed to an unqualified opinion on the Servicer’s financial
statements and its ability to continue as a going concern.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1.         Representations and Warranties of the Borrower.
 
The Borrower represents and warrants as to itself and the Collateral as follows
as of the Closing Date, each Funding Date, and each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made:
 
(a)            Organization and Good Standing. The Borrower has been duly
organized, and is validly existing as a limited liability company in good
standing, under the laws of the State of Delaware, with all requisite power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has all
necessary power, authority and legal right to acquire, own, sell and pledge the
Collateral.

 
54

--------------------------------------------------------------------------------

 
 
(b)            Due Qualification. The Borrower is duly qualified to do business
and is in good standing as a limited liability company, and has obtained all
necessary qualifications, licenses and approvals, in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where failure to obtain any such
qualification, license or approval could not reasonably be expected to have a
Material Adverse Effect.
 
(c)            Power and Authority Due Authorization Execution and Delivery. The
Borrower (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability company
action, the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the assignment of a security
interest in the Collateral on the terms and conditions herein provided. This
Agreement and each other Transaction Document to which the Borrower is a party
have been duly executed and delivered by the Borrower.
 
(d)            Binding Obligation. This Agreement and each other Transaction
Document to which the Borrower is a party constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and by general principles of equity (whether considered in a suit at law or
in equity).
 
(e)            No Violation. The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Borrower’s
certificate of formation, operating agreement or any Contractual Obligation of
the Borrower, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Borrower’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate in
any material respect any Applicable Law applicable to the Borrower.
 
(f)            No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Borrower is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Borrower is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have Material Adverse Effect.
 
(g) No Governmental Restrictions. There is no injunction, writ, restraining
order or other similar order applicable to the Borrower or the conduct of its
business or that is inconsistent with the due consummation of the transactions
contemplated by the Transaction Documents that has been issued by a Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have Material
Adverse Effect.

 
55

--------------------------------------------------------------------------------

 

(h)            Consents. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Borrower of
this Agreement and any other Transaction Document to which the Borrower is a
party have been obtained.
 
(i)            Solvency. The Borrower is not the subject of any Insolvency
Proceedings or Insolvency Event. The transactions under this Agreement and any
other Transaction Document to which the Borrower is a party do not render the
Borrower not Solvent.
 
(j)            Taxes. The Borrower has filed or caused to be filed all tax
returns that are required to be filed by it and has paid or made adequate
provisions for the payment of all material Taxes and assessments made against it
or any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien has been filed and no claim is being
asserted, with respect to any such Tax, assessment or other charge.
 
(k)            Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents will
cause the Borrower to violate or result in a violation by the Borrower of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.
 
(l)            Security Interest.
 
(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral of the Borrower in favor of
the Administrative Agent, on behalf of the Secured Parties, which security
interest is prior to all other Liens (except for Permitted Liens), and is
enforceable as such against creditors of and purchasers from the Borrower;
 
(ii)            the Approved Loans and the Approved Leases constitute
“instruments” or “chattel paper” (each as defined in the applicable UCC);
 
(iii)           with respect to Collateral that constitute “security
entitlements”:
 
(1)            all of such security entitlements have been credited to one of
the Accounts and pursuant to the Securities Account Control Agreement the
securities intermediary for each Account has agreed to treat all assets credited
to such Account as “financial assets” within the meaning of the applicable UCC;
 
(2)            the Borrower has taken all steps necessary to cause the
securities intermediary to identify in its records the Administrative Agent as
the Person having a security entitlement against the securities intermediary in
each of the Accounts; and

 
56

--------------------------------------------------------------------------------

 

(3) the Accounts are not in the name of any Person other than the Borrower. The
Borrower has not authorized or allowed the securities intermediary of any
Account to comply with the entitlement order of any Person other than the
Administrative Agent; provided that until the Administrative Agent delivers a
notice of exclusive control under the Securities Account Control Agreement, the
Borrower and the Servicer may cause cash in the Accounts to be invested in
Permitted Investments.
 
(iv)           all Accounts constitute “securities accounts” as defined in the
applicable UCC;
 
(v)            the Borrower owns and has good and marketable title to the
Collateral free and clear of any Lien (other than Permitted Liens) of any
Person;
 
(vi)           the Borrower has received all consents and approvals required by
the terms of any Receivable to the granting of a security interest in such
Receivable hereunder to the Administrative Agent, on behalf of the Secured
Parties;
 
(vii)          all appropriate financing statements have been filed in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Administrative Agent, on behalf of the Secured Parties, under this Agreement;
 
(viii)         other than the security interest granted to the Administrative
Agent, on behalf of the Secured Parties, pursuant to this Agreement, the
Borrower has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Collateral. The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Collateral other than any
financing statement that has been terminated and/or fully and validly assigned
to the Administrative Agent on or prior to the date hereof. The Borrower is not
aware of the filing of any judgment or tax lien filings against the Borrower;
 
(ix)            all original executed copies of each Underlying Instrument that
constitute or evidence each Receivable has been or, subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;
 
(x)             the Borrower has received, or subject to the delivery
requirements contained herein will receive, a written acknowledgment from the
Collateral Custodian that the Collateral Custodian or its bailee is holding the
Underlying Instruments that constitute or evidence the Receivables solely on
behalf of and for the benefit of the Secured Parties;
 
(xi)            none of the Underlying Instruments that constitute or evidence
the Receivables has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the
Administrative Agent, on behalf of the Secured Parties;
 
(xii)           with respect to Collateral that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian on behalf of the Administrative Agent and, if in registered form, has
been specially Indorsed to the Administrative Agent or in blank by an effective
Indorsement or has been registered in the name of the Administrative Agent upon
original issue or registration of transfer by the Borrower of such certificated
security; and

 
57

--------------------------------------------------------------------------------

 
 
(xiii)           with respect to Collateral that constitutes an “uncertificated
security”, the Administrative Agent is registered as the registered owner of
such uncertificated security.
 
(m)            Reports Accurate. All Servicing Reports (if prepared by the
Borrower, or to the extent that information contained therein is supplied by the
Borrower), information, exhibits, financial statements, documents, books,
records or reports furnished or to be furnished by the Borrower to the
Administrative Agent, Backup Servicer, Collateral Custodian, Collection Account
Bank, and each or any Secured Party in connection with this Agreement are true,
complete and correct in all material respects.
 
(n)            Location of Offices. The Borrower’s location (within the meaning
of Article 9 of the UCC) is Delaware. The office where the Borrower keeps all
the Records is at the address of the Borrower referred to in Annex A hereto (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Borrower’s Federal Employee
Identification Number is correctly set forth on Exhibit E-1. The Borrower has
not changed its name (whether by amendment of its certificate of formation, by
reorganization or otherwise) or its jurisdiction of organization and has not
changed its location for purposes of the applicable UCC within the four months
preceding the Closing Date.
 
(o)            Tradenames. The Borrower has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.
 
(p)            Sale Agreement. The Sale Agreement is the only agreement pursuant
to which the Borrower acquires Receivables and Related Security.
 
(q)            Value Given. The Borrower shall have given reasonably equivalent
value to the Originator in consideration for the transfer to the Borrower of the
Receivables and Related Security as contemplated by the Sale Agreement, no such
transfer shall have been made for or on account of an antecedent debt, and no
such transfer is or may be voidable or subject to avoidance as to the Borrower
under any section of the Bankruptcy Code.
 
(r)            Accounting. Other than for tax purposes, the Borrower accounts
for the transfers to it of interests in Receivables and Related Property under
the Sale Agreement as sales for legal and all other purposes.
 
(s)            Special Purpose Entity. The Borrower has not and shall not:
 
(i)            engage in any business or activity other than the purchase and
receipt of Receivables and related assets, the pledge of Collateral under the
Transaction Documents, and such other activities as are incidental thereto;
 
(ii)           acquire or own any material assets other than (a) the Receivables
and rights in the Related Property and (b) incidental property as may be
necessary for the operation of the Borrower and the performance of its
obligations under the Transaction Documents;

 
58

--------------------------------------------------------------------------------

 

 
(iii)          merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent;
 
(iv)          fail to preserve its existence as an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, or, without the prior written consent of the
Administrative Agent, make any material amendment or modification, or terminate
or fail to comply with the material provisions of its operating agreement (which
includes the special purpose entity limitations), or fail to observe limited
liability company formalities;
 
(v)           own any Subsidiary or make any Investment in any Person without
the consent of the Administrative Agent;
 
(vi)          commingle its assets or liabilities with the assets or liabilities
of any of its Affiliates or any other Person;
 
(vii)         incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed
hereunder;
 
(viii)        become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due (unless otherwise contested in good faith by
appropriate proceedings);
 
(ix)           fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
 
(x)            enter into any Approved Loan or Approved Lease or agreement with
any Person, except upon terms and conditions that are commercially reasonable
and intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties;
 
(xi)           seek its dissolution or winding up in whole or in part;
 
(xii)          fail to correct any known misunderstandings regarding the
separate identity of the Borrower and the Originator or any other Person;
 
(xiii)         make any loan or advances to any third party, including any
principal or Affiliate, or hold evidence of indebtedness issued by any other
Person (other than the Receivables, cash and Permitted Investments);

 
59

--------------------------------------------------------------------------------

 

(xiv)         fail to file its own separate tax return or a consolidated federal
income tax return with one or more of its Affiliates, except as may be permitted
by the Code and regulations;
 
(xv)          actively hold itself out to the public such to represent that it
is not a legal entity separate and distinct from any other Person or to suggest
that it is responsible for the debts of any third party (including any of its
principals or Affiliates);
 
(xvi)         fail to maintain adequate capital for the reasonably foreseeable
obligations of its business and contemplated business operations;
 
(xvii)        file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
 
(xviii)       permit any transfer (whether in any one or more transactions) of
any direct or indirect ownership interest in the Borrower to the extent it has
the ability to control the same, unless the Borrower delivers to the
Administrative Agent an acceptable non-consolidation opinion and the
Administrative Agent consents to such transfer;
 
(xix)          fail to pay the salaries of its own employees, if any, in light
of its contemplated business operations;
 
(xx)           acquire the securities of its Affiliates or stockholders;
 
(xxi)          fail to allocate fairly and reasonably any overhead expenses that
are shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
 
(xxii)         fail to use separate invoices bearing its own name;
 
(xxiii)        pledge or permit the pledge of its assets for the benefit of any
other Person, other than with respect to payment of the indebtedness to the
Secured Parties hereunder;
 
(xxiv)        fail at any time to have at least one independent manager or
independent director (an “Independent Manager” or “Independent Director”)
acceptable to the Administrative Agent who is not currently a director, officer,
employee, trade creditor shareholder, manager or member (or spouse, parent,
sibling or child of the foregoing) of (a) the Servicer, (b) the Borrower or (c)
any principal or Affiliate of the Servicer or the Borrower; provided that such
Independent Manager may be an independent manager or an independent director of
another special purpose entity affiliated with the Servicer; or fail to ensure
that all limited liability company action relating to the selection or
replacement of the Independent Manager or Independent Director, as applicable,
are duly authorized by the unanimous vote of the board of managers (including
the Independent Manager or Independent Director, as applicable);

 
60

--------------------------------------------------------------------------------

 
 
(xxv)  fail to provide in its operating agreement that the unanimous consent of
all managers, as applicable (including the consent of the Independent Manager or
Independent Director, as applicable) is required for the Borrower to (a)
dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) institute or consent to the institution
of bankruptcy or insolvency proceedings against it, (c) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (d) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Borrower, (e) make any assignment for the benefit of
the Borrower’s creditors, and (f) take any action in furtherance of any of the
foregoing; and
 
(xxvi) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Thacher Proffitt & Wood LLP, dated
as of the date hereof, upon which the conclusions expressed therein are based.
 
(t)            Investment Company Act. The execution, delivery and performance
of this Agreement and the Transaction Documents by the Borrower do not require
the approval of, or filing with, any Governmental Authority under the 1940 Act
or the regulations thereunder.
 
(u)            ERISA. Neither the Borrower nor any ERISA Affiliate thereof has
any Benefit Plans or Multiemployer Plans.
 
(v)            Compliance with Law. The Borrower has complied in all material
respects with all Applicable Laws to which it may be subject, and no item of
Collateral contravenes in any material respect any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).
 
(w)            Lockbox Account. The name and address of the Lockbox Account
Bank, together with the account number of the Lockbox Account at the Lockbox
Account Bank, is specified in Schedule II. The Lockbox Account (or the
Collection Account) is the only account to which the Borrower, the Servicer or
any Affiliate of the Borrower or Servicer have directed Collections on the
Collateral are to be sent. Except as contemplated by the Lockbox Agreement, the
Borrower has not granted any Person other than the Administrative Agent an
interest in the Lockbox Account.
 
(x)            Amendments. No Receivable has been amended, modified or waived
following inclusion in the Collateral, except for amendments, modifications or
waivers, if any, to such Receivable otherwise permitted under Section 6.4(a) of
this Agreement.
 
(y)            Grant of Security Interest. The grant of the security interest in
the Collateral by the Borrower to the Administrative Agent, on behalf of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction. No such
Collateral has been sold, transferred, assigned or pledged by the Borrower to
any Person, other than the pledge of such assets to the Administrative Agent,
for the benefit of the Secured Parties, pursuant to the terms of this Agreement.

 
61

--------------------------------------------------------------------------------

 

(z) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
 
(aa) Eligibility of Collateral. As of each Funding Date, the Loan List and the
information contained in each Borrowing Notice delivered pursuant to Section 2.2
is an accurate and complete listing of all Receivables as of the related Funding
Date and the information contained therein with respect to the identity of such
Receivables and the amounts owing thereunder is true, correct and complete in
all material respects as of the related Funding Date. Each Receivable included
in the Borrowing Base (on the most recent date that the Borrowing Base was
determined by the Borrower, the initial Servicer or an Affiliate thereof and
provided to the Administrative Agent) as an Eligible Receivable is in fact an
Eligible Receivable.
 
(bb)            Termination Event. No Termination Event or Unmatured
TerminationEvent has occurred and is continuing.
 
(cc) Ordinary Course of Business. The Borrower represents and warrants as to
itself, each remittance of Collections by the Borrower to the Lender under this
Agreement will have been (i) in payment of a debt incurred by the Borrower in
the ordinary course of business or financial affairs of the Borrower and (ii)
made in the ordinary course of business or financial affairs of the Borrower.
 
Section 4.2.          Reserved.
 
Section 4.3.          Representations and Warranties of the Servicer and the
Originator.
 
The Originator and the Servicer represent and warrant as follows as of the
Closing Date, each Funding Date, each Reporting Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:
 
(a)           Organization and Good Standing. It has been duly organized and is
validly existing as a corporation, in good standing under the laws of its
jurisdiction of organization, with all requisite corporate power and authority
to own or lease its properties and to conduct its business as such business is
presently conducted and to enter into and perform its obligations pursuant to
the Transaction Documents to which it is a party.
 
(b)           Due Qualification. It is duly qualified to do business as a
corporation, is in good standing as a corporation, and has obtained all
necessary qualifications, licenses and approvals in all jurisdictions in which
the ownership or lease of its property and or the conduct of its business
requires such qualifications, licenses or approvals, except where failure to
obtain any such qualification, license or approval does not have a Material
Adverse Effect.

 
62

--------------------------------------------------------------------------------

 
 
(c)            Power and Authority Due Authorization Execution and Delivery. It
(i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary organizational action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which it is a party have been duly executed and delivered by it.
 
(d)            Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of it enforceable against it in accordance with its respective terms,
except as such enforceability may be limited by Insolvency Laws and general
principles of equity (whether considered in a suit at law or in equity).
 
(e)            No Violation. The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the organizational
documents or any material Contractual Obligation of it, or (ii) violate any
Applicable Law in any material respect.
 
(f)            No Proceedings. There is no litigation, proceeding or
investigation pending or, to its knowledge, threatened against it, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have Material
Adverse Effect.
 
(g)            Governmental Restrictions. There is no injunction, writ,
restraining order or other order of any nature adverse to it or the conduct of
its business or that is inconsistent with the due consummation of the
transactions contemplated by the Transaction Documents to which it is a party
that has been issued by a Governmental Authority nor been sought by any Person
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which it is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have Material Adverse Effect.
 
(h)            Consents. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by it of this
Agreement and any other Transaction Document to which it is a party have been
obtained.

 
63

--------------------------------------------------------------------------------

 
 
(i)            Reports Accurate. All Servicer Certificates, Servicing Reports,
BorrowingNotices, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by it to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement are true, correct and complete in all material
respects.
 
(j)            Credit and Collection Policy. It has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Receivables.
 
(k)            Collections. It acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral are held and shall be held in
trust for the benefit of the Secured Parties until deposited into the Collection
Account within one Business Day from receipt as required herein (two Business
Days in the event Lyon is successor Servicer).
 
(l)            Solvency. It is not the subject of any Insolvency Proceedings or
Insolvency Event.
 
(m)            Taxes. It has filed or caused to be filed all tax returns that
are required to be filed by it. It has paid or made adequate provisions for the
payment of all material Taxes and assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on its books), and no tax
lien has been filed with respect to any such Tax, assessment or other charge.
 
(n)            Security Interest. It will cooperate with the Administrative
Agent to ensure that the Administrative Agent has a security interest (as
defined in the UCC) in the Collateral, which is enforceable in accordance with
Applicable Law upon execution and delivery of this Agreement. Upon the filing of
UCC-1 financing statements naming the Administrative Agent as secured party and
the Borrower as debtor, the Administrative Agent, as agent for the Secured
Parties, shall have a valid and first priority perfected security interest in
the Receivables and that portion of the Collateral in which a security interest
may be perfected by filing (except for any Permitted Liens).
 
(o)            Lockbox Account. It has sent the name and address of the Lockbox
Account Bank, together with the account number of the Lockbox Account at the
Lockbox Account Bank, to the Collateral Custodian, the Backup Servicer, the
Collection Account Bank and the Administrative Agent. It has not granted and
shall not grant any Person other than the Administrative Agent an interest in
the Lockbox Account, other than any such interest that has been terminated or
fully and validly assigned to the Administrative Agent on or prior to the date
hereof.
 
(p) USA PATRIOT Act. Neither it nor any of its Affiliates is (i) a country,
territory, organization, person or entity named on an OFAC list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 
64

--------------------------------------------------------------------------------

 
 
(q)            Grant of Security Interest. The grant of the security interest in
the Collateral by the Originator to the Borrower, pursuant to the Sale
Agreement, is in the ordinary course of business for the Originator and is not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction. No such Collateral has been sold, transferred,
assigned or pledged by the Originator to any Person, other than the pledge of
such assets to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms of this Agreement.
 
(r)            Compliance with Law. It has complied in all material respects
with all Applicable Laws to which it may be subject, and no Receivable in the
Collateral contravenes any Applicable Laws (including, without limitation, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).
 
(s)            Eligibility of Collateral. As of each Funding Date, the Loan List
and the information contained in each Borrowing Notice delivered pursuant to
Section 2.2, is an accurate and complete listing of all Receivables as of the
related Funding Date and the information contained therein with respect to the
identity of such Receivables and the amounts owing thereunder is true, correct
and complete in all material respects as of the related Funding Date. Each
Receivable included in the Borrowing Base (on the most recent date that the
Borrowing Base was determined by the Borrower, the initial Servicer or an
Affiliate thereof and provided to the Administrative Agent) as an Eligible
Receivable is in fact an Eligible Receivable.
 
(t)            No Fraud. Each Receivable was originated without any fraud or
material misrepresentation by the Originator or, to the best knowledge of the
Originator, on the part of the Obligor.
 
(u)            Principal Location. Its location for purposes of Article 9 of the
UCC has been the State of Nevada at all times since the date that is five (5)
years prior to the Closing Date.
 
(v)            Material Adverse Effect. There has been no Material Adverse
Effect in the condition (financial or otherwise), business, operations, results
of operations, or properties of it since April 30, 2008.
 
(w)            Termination Event. No Termination Event or Unmatured Termination
Event has occurred and is continuing.
 
(x)            No Fraud. Each Receivable was originated without any fraud or
material misrepresentation by the Originator or, to the best knowledge of the
Originator, on the part of the Obligor.

 
65

--------------------------------------------------------------------------------

 

Section 4.4.          Representations and Warranties of the Backup Servicer.
 
The Backup Servicer in its individual capacity and as Backup Servicer represents
and warrants as follows:
 
(a)            Organization; Power and Authority. It is a duly organized and
validly existing corporation in good standing under the laws of the State of
Minnesota. It has full corporate power, authority and legal right to execute,
deliver and perform its obligations as Backup Servicer under this Agreement.
 
(b)            Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.
 
(c)            No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its organizational
documents or any of the material terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under any indenture, loan,
agreement, mortgage, deed of trust, or other instrument to which the Backup
Servicer is a party or by which it or any of its property is bound.
 
(d)            No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
 
(e)            Consents. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Backup
Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.
 
(f)            Validity, Etc. This Agreement constitutes the legal, valid and
binding obligation of the Backup Servicer, enforceable against the Backup
Servicer in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws or general principles of equity (whether
considered in a suit at law or in equity).
 
Section 4.5.          Representations and Warranties of the Collateral
Custodian.
 
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:
 
(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 
66

--------------------------------------------------------------------------------

 

(b)           Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.
 
(c)            No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its organizational
documents or any of the material terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under any indenture, loan,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.
 
(d)            No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
 
(e)            Consents. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.
 
(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
 
ARTICLE V
 
GENERAL COVENANTS
 
Section 5.1.           Affirmative Covenants of the Borrower.
 
From the date hereof until the Collection Date, the Borrower hereby covenants
and agrees as follows:
 
(a)            Compliance with Laws. The Borrower will comply in all material
respects with all Applicable Laws, including those with respect to the
Collateral or any part thereof.
 
(b)            Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a limited liability company, in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

 
67

--------------------------------------------------------------------------------

 
 
(c)            Performance and Compliance with Collateral. The Borrower will, at
its expense, timely and fully perform and comply (or cause the Originator to
perform and comply pursuant to the Sale Agreement) in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Collateral.
 
68

--------------------------------------------------------------------------------


 
(d)            Keeping of Records and Books of Account. The Borrower will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Collateral in
the event of the destruction of the originals thereof) and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
 
(e)            Protection of Interest in Collateral. With respect to the
Receivables and Related Security, the Borrower will (i) acquire such Receivables
and Related Security pursuant to and in accordance with the terms of the Sale
Agreement, (ii) take all reasonable action necessary to perfect, protect and
more fully evidence the Borrower’s ownership of such Receivables and Related
Security free and clear of any Lien other than Permitted Liens, including,
without limitation, (a) with respect to the Receivables and that portion of the
Collateral in which a security interest may be perfected by filing, maintaining
effective financing statements against the Originator in all necessary or
appropriate filing offices (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be reasonably necessary or appropriate, (iii)
subject to Section 13.9, permit the Administrative Agent or its respective
agents or representatives to visit the offices of the Borrower during normal
office hours and upon reasonable notice examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of the officers of the Borrower having
knowledge of such matters, and (iv) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral.
 
(f)            Deposit of Collections. The Borrower shall direct each Obligor to
make all payments directly into the Lockbox or the Lockbox Account and shall
promptly (but in no event later than one Business Day after receipt) deposit all
Collections received by the Borrower into the Collection Account.
 
(g)            Special Purpose Entity. The Borrower shall take all necessary
action required to maintain compliance with the Special Purpose Entity
requirements set forth in Section 4.1(s).
 
(h)            Taxes. The Borrower will file all appropriate tax returns and pay
any and all material Taxes (other than the amount of any Taxes the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserve in accordance with GAAP have been provided on the
books of the Borrower).
 
(i)            Use of Proceeds. The Borrower will use the proceeds of the
Advances only to acquire Collateral or pay transaction expenses related hereto
or other expenses of the Borrower (including any expenses incurred by the
Servicer and fairly allocated to the Borrower in accordance with the terms of
the Transaction Documents).
 
 
69

--------------------------------------------------------------------------------

 

(j)            Obligor Notification Forms. The Borrower shall furnish the
Administrative Agent with an appropriate power of attorney to send (at the
Administrative Agent’s discretion after the occurrence of a Termination Event
which has not been otherwise waived) Obligor notification forms to give notice
to the Obligors of the Secured Parties’ interest in the Collateral and the
obligation to make payments as directed by the Administrative Agent.
 
(k)            Notices. The Borrower will furnish to the Administrative Agent;
 
(i)            Income Tax Liability. Within ten Business Days after the receipt
of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments to the Tax
liability of any affiliated group (within the meaning of Section 1 504(a)(l) of
the Code) of which Borrower is a member which equal or exceed $100,000 in the
aggregate, telephonic or facsimile notice (confirmed in writing within five
Business Days thereafter) specifying the nature of the items giving rise to such
adjustments and the amounts thereof;
 
(ii)            Auditors’ Management Letters. Promptly after the receipt
thereof,any auditors’ management letters that are received by the Borrower;
 
(iii)            Representations and Warranties. Promptly upon receiving
knowledge of the same, the Borrower shall notify the Administrative Agent if any
representation or warranty set forth in Section 4.1 was incorrect in any
material respect at the time it was given or deemed to have been given and at
the same time deliver to the Administrative Agent a written notice setting forth
in reasonable detail the nature of such facts and circumstances;
 
(iv)            Proceedings. As soon as possible and in any event within three
Business Days after the Borrower receives notice or obtains knowledge thereof,
notice of any settlement of, judgment (including a judgment with respect to the
liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which could reasonably be expected to have a Material Adverse Effect;
provided that notwithstanding the foregoing, any settlement, judgment, labor
controversy, litigation, suit or proceeding (A) in an amount in excess of
$50,000, or (B) affecting the Collateral, the Transaction Documents or the
Secured Parties’ interest in the Collateral that may result in a loss of $5,000
or greater, shall be required to be reported;
 
(v)            Notice of Material Events. Promptly upon a Responsible Officer of
the Borrower becoming aware thereof, notice of any other event or circumstances
that, in the reasonable judgment of the Borrower, could reasonably be expected
to have a Material Adverse Effect (including, for the avoidance of doubt, prompt
notice if the Lockbox Account becomes subject to any writ, judgment, warrant of
attachment, execution or similar process);
 
(vi)            Termination Events. Immediate written notice (and in no event
later than one (1) Business Day) of the occurrence of each Termination Event and
each Unmatured Termination Event of which the Borrower has knowledge or has
received notice. In addition, no later than two (2) Business Days following the
Borrower’s knowledge or notice of the occurrence of any Termination Event or
Unmatured Termination Event, the Borrower will provide to the Administrative
Agent a written statement of a Responsible Officer of the Borrower setting forth
the details of such event and the action that the Borrower proposes to take with
respect thereto; and

 
70

--------------------------------------------------------------------------------

 
 
(vii)            Accounting Changes. As soon as possible and in any event within
five Business Days after the effective date thereof, notice of any material
change in the accounting policies of the Borrower.
 
(viii)            Resignation of Lienholder Agent. Following receipt by the
Borrower of written notice from a Person acting as the lienholder agent under
the Lienholder Nominee Agreement (the “Lienholder Agent”) of such Person’s
resignation as the Lienholder Agent under the Lienholder Nominee Agreement, the
Borrower shall promptly thereafter provide a copy of such notice to the
Administrative Agent and each Lender.
 
(l)            Compliance With Transaction Documents and the Credit and
Collection Policy. The Borrower will comply in all respects with the terms of
this Agreement and the other Transaction Documents to which it is a party and
with the material terms of the Credit and Collection Policy with respect to each
Receivable that is part of the Collateral.
 
(m)            Other. The Borrower will furnish to the Administrative Agent
promptly, from time to time, such other information, documents, records or
reports respecting the Collateral or the condition or operations, financial or
otherwise, of the Borrower or the Originator as the Administrative Agent or any
Lender may from time to time reasonably request in order to protect the
interests of the Secured Parties under or as contemplated by this Agreement.
 
(n) Hedging Agreements. On or prior to the Closing Date, enter into an ISDA
master agreement (and the related schedule) with a Hedge Counterparty, which
ISDA master agreement (and related schedule) will be used to govern any
confirmations to be entered into on or prior to the initial Funding Date. On or
prior to the initial Funding Date, enter into one or more Hedging Agreements
acceptable to the Administrative Agent with respect to 100% of the Aggregate
Outstanding Receivable Balance as of the initial Funding Date or deposit
sufficient proceeds into the Spread Account to defease the cost of entering into
a Hedging Agreement with respect to 100% of the Aggregate Outstanding Receivable
Balance (as specified by the Administrative Agent in its reasonable discretion).
On the date of each Advance and each Reporting Date, the Borrower shall either
(i) enter into one or more new Hedging Agreements acceptable to the
Administrative Agent or amend the existing Hedging Agreements with respect to
the Aggregate Outstanding Receivable Balance or (ii) deposit sufficient proceeds
into the Spread Account to defease the cost of entering into a Hedging Agreement
with respect to all or a portion of the Aggregate Outstanding Receivable
Balance, such that collectively at such time such that the aggregate notional
amount of all applicable Hedging Agreements (together with that portion of the
Aggregate Outstanding Receivable Balance the related hedging costs with respect
to which have been defeased) at such time shall not be greater than 105% of the
Aggregate Outstanding Receivable Balance nor less than 95% of the Aggregate
Outstanding Receivable Balance. If at any time the aggregate notional amount of
the Hedging Agreements (together with that portion of the Aggregate Outstanding
Receivable Balance the related hedging costs with respect to which have been
defeased) is less than 95% of the Aggregate Outstanding Receivable Balance, the
Borrower shall enter into a new Hedging Agreement (or deposit additional funds
into the Spread Account) to increase such percentage to at least 100% within two
(2) Business Days. If at any time the aggregate notional amount of the Hedging
Agreements (together with that portion of the Aggregate Outstanding Receivable
Balance the related hedging costs with respect to which have been defeased) is
greater than 105% of the Aggregate Outstanding Receivable Balance, the Borrower
shall reduce such percentage below 105% (but not below 100%) within fifteen (15)
days; provided, however, that the applicable Hedging Agreement(s) with the
lowest close out amounts being owed by either party (as agreed in good faith by
the applicable Hedge Counterparty and the Borrower, and if such parties cannot
agree, then as determined in good faith by the Administrative Agent) shall be
terminated by the Borrower in order to effectuate such reduction. Each Hedging
Agreement shall be with a Hedge Counterparty. The aggregate schedules of
amortizing notional amounts under the Hedging Agreements shall be established by
the Hedge Counterparties with the consent of the Administrative Agent to
correspond to the projected repayment of the Aggregate Outstanding Receivable
Balance based on the contractual repayment schedule.
 
 
71

--------------------------------------------------------------------------------

 
 
(o) Non-Consolidation Opinion. The Borrower shall comply with all factual
assumptions contained in the non-consolidation opinion delivered by Thacher
Proffitt & Wood LLP on the Closing Date in connection with the transactions
contemplated by the Transaction Documents.
 
Section 5.2.          Negative Covenants of the Borrower.
 
From the date hereof until the Collection Date, the Borrower hereby covenants
and agrees as to itself and the Collateral as follows:
 
(a)           Other Business. The Borrower will not (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
incur any Indebtedness, obligation, liability or contingent obligation of any
kind other than pursuant to or permitted by this Agreement or under the other
Transaction Documents, or (iii) form any Subsidiary or make any Investment in
any other Person (other than Permitted Investments).
 
(b)           Collateral Not to be Evidenced by Instruments. The Borrower will
take no action to cause any Receivable that is not, as of the Closing Date or
the related Funding Date, as the case may be, evidenced by an Instrument, to be
so evidenced except in connection with the enforcement or collection of such
Receivable.
 
(c) Security Interests. Except as otherwise permitted herein, the Borrower will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (except for Permitted Liens) on any
Collateral, whether now existing or hereafter transferred hereunder, or any
interest therein. The Borrower will promptly notify the Administrative Agent of
the existence of any Lien (except for Permitted Liens) on any Collateral and the
Borrower shall defend the right, title and interest of the Administrative Agent,
as agent for the Secured Parties, in, to and under the Collateral against all
claims of third parties.

 
72

--------------------------------------------------------------------------------

 

(d)            Mergers, Acquisitions, Sales, etc. The Borrower will not be a
party to any merger or consolidation, or purchase or otherwise acquire any of
the assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease any of its
assets, or sell or assign with or without recourse any Collateral or any
interest therein (other than as expressly permitted pursuant to this Agreement
or the Sale Agreement), without the prior written consent of the Administrative
Agent.
 
(e)            Deposits to Collection Account. Except as otherwise contemplated
by the Transaction Documents, the Borrower will not deposit or otherwise credit,
or cause or permit to be so deposited or credited, to the Collection Account
cash or cash proceeds other than Collections in respect of the Collateral.
 
(f)            Restricted Payments. The Borrower shall not declare or pay any
dividends or distributions (i) except as permitted under its organizational
documents, and (ii) at any time when a Termination Event or Unmatured
Termination Event has occurred or would result therefrom.
 
(g)            Change of Name or Location of Servicing Files. The Borrower shall
not (x) change its name, move the location of its principal place of business
and chief executive office, change the offices where it keeps the records from
the location referred to on Annex A hereto, or change the jurisdiction of its
organization, or (y) move, or consent to the Collateral Custodian or Servicer
moving, the Required Loan Files or the Servicing Files from the location
referred to on Annex A hereto, unless the Borrower has given at least five (5)
days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Administrative Agent, as agent
for the Secured Parties, in the Collateral.
 
(h)            Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Borrower will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated by the Sale
Agreement in any manner other than as a sale and/or contribution of the
Receivables and Related Security to the Borrower from the Originator.
 
(i)            ERISA Matters. The Borrower will not establish or permit any
ERISA Affiliate to establish any Benefit Plan or Multiemployer Plan.
 
(j)            Sale Agreement; Organizational Documents. The Borrower will not
amend, modify, waive or terminate any provision of the Sale Agreement without
the prior written consent of the Administrative Agent. In addition, the
Borrower, will not amend any material portion of its limited liability company
agreement or its other organizational documents without the prior written
consent of the Administrative Agent.
 
(k)            Changes in Payment Instructions to Obligors. The Borrower will
not add or terminate any bank as the Lockbox Account Bank or the Lockbox Account
listed in Schedule II or make any material change, or permit the Servicer to
make any material change, in its instructions to Obligors regarding payments to
be made with respect to the Collateral to the Lockbox Account, unless the
Administrative Agent has consented to such addition, termination or change and
has received duly executed copies of the Lockbox Agreement (incorporating
appropriate amendments), with any new Lockbox Account Bank being a party
thereto.
 
 
73

--------------------------------------------------------------------------------

 
 
(l)            Extension or Amendment of Collateral. The Borrower will not,
except as otherwise permitted in Section 6.4(a), extend, amend or otherwise
modify, or permit the Servicer to extend, amend or otherwise modify, the
material terms of any Receivable (including the Related Security).
 
(m)            Sales of Collateral. The Borrower will not sell any Receivable
that is part of the Collateral, or any portion of such a Receivable, unless, in
connection with such sale, (A) after giving effect to such sale, the Advances
Outstanding do not exceed the Maximum Availability, or (B) such sale is
otherwise consented to by the Lenders in their sole discretion, provided that
the Borrower may sell any Warranty Receivable back to the Originator in
accordance with the terms of the Sale Agreement.
 
Section 5.3.          [Reserved.]
 
Section 5.4.          Affirmative Covenants of the Servicer and the Originator.
 
From the date hereof until the Collection Date, the Originator and the Servicer,
respectively, covenant and agree as follows:
 
(a)            Compliance with Law. It will comply in all material respects with
all Applicable Laws, including those with respect to the Collateral or any part
thereof.
 
(b)            Preservation of Company Existence. It will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a
corporation (or other applicable entity in the case of a Successor Servicer), in
each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
(c)            Obligations and Compliance with Collateral. It will duly fulfill
and comply with all obligations on the part of the Originator or the Servicer,
as applicable, to be fulfilled or complied with under or in connection with the
Collateral and will do nothing to impair the rights of the Administrative Agent,
as agent for the Secured Parties, in, to and under the Collateral.
 
(d)            Keeping of Records and Books of Account.
 
(i)            It will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection and the identification of
the Collateral.

 
74

--------------------------------------------------------------------------------

 
 
(ii)            It shall permit the Administrative Agent, the Backup Servicer,
each Lender or their respective agents or representatives to visit the offices
of the Borrower, the Servicer and the Originator, respectively, during normal
office hours and upon reasonable notice and examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of its officers or executive employees
having knowledge of such matters; it shall pay the costs and expenses for all
such visits (subject to the cap referenced in Section 13.9); provided that in
the event Lyon becomes the successor Servicer it shall not be required to pay
any such costs and expenses, Lyon shall be given five (5) days notice of any
such visit and such visits shall be limited to two (2) per calendar year unless,
in each case, it has breached its obligations as successor Servicer hereunder.
 
(iii)            On or prior to the date hereof, it will mark its master data
processing records and other books and records relating to the Collateral with a
legend, acceptable to the Administrative Agent, describing (A) the sale of the
Collateral to the Borrower pursuant to the Sale Agreement and (B) the grant of a
security interest by the Borrower to the Administrative Agent as agent for the
Secured Parties hereunder.
 
(iv)            The Administrative Agent shall have the right to send
confirmation letters to, or otherwise reasonably inquire with, any Obligor with
respect to the outstanding principal balance, interest rate, remaining term and
other material feature of the Underlying Instruments, the Powersports Vehicle or
Approved Loan or Approved Lease, as applicable.
 
(e)            Preservation of Security Interest. It will cooperate with the
Administrative Agent with respect to filing such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect the first priority
perfected security interest of the Administrative Agent, as agent for the
Secured Parties, in, to and under the Receivables and that portion of the
Collateral in which a security interest may be perfected by filing.
 
(f)            Credit and Collection Policy. It will (i) comply in all material
respects with the Credit and Collection Policy in regard to the Collateral, and
(ii) furnish to the Administrative Agent, prior to its effective date, prompt
written notice of any changes in the Credit and Collection Policy. It will not
agree to or otherwise permit to occur any material change in the Credit and
Collection Policy without the prior written consent of the Administrative Agent.
 
(g)            Termination Events. It will provide the Administrative Agent with
immediate written notice of the occurrence of each Termination Event and each
Unmatured Termination Event of which it has knowledge or has received notice. In
addition, no later than two (2) Business Days following its knowledge or notice
of the occurrence of any Termination Event or Unmatured Termination Event, it
will provide to the Administrative Agent a written statement of its chief
financial officer or chief accounting officer setting forth the details of such
event and the action that it proposes to take with respect thereto.
 
(h)            Taxes. It will file all appropriate tax returns and pay any and
all material Taxes owed by the Servicer (other than the amount of any Taxes the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserve in accordance with GAAP have been
provided on its books).

 
75

--------------------------------------------------------------------------------

 

(i)            Other. It will promptly furnish to the Administrative Agent and
each Lender such other information, documents, records or reports respecting the
Collateral or the condition or operations, financial or otherwise of the
Borrower or it as the Administrative Agent or any Lender may from time to time
reasonably request in order to protect the interests of the Administrative Agent
and the Secured Parties under or as contemplated by this Agreement.
 
(j)            Proceedings. It will furnish to the Administrative Agent notice
promptly, and in any event within two (2) Business Days after any executive
officer receives notice or obtains knowledge thereof, of any settlement of,
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any labor controversy, litigation,
action, suit or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, in
each case, relating to it or the Borrower, which could reasonably be expected to
have a Material Adverse Effect.
 
(k)            Deposit of Collections. It shall direct each Obligor to make
payments directly to the Lockbox Account and shall promptly (but in no event
later than one (1) Business Day after receipt (two (2) Business Days in the
event that Lyon is the successor Servicer)) deposit into the Collection Account
any and all Collections received directly by it or by the Borrower (in the case
of the initial Servicer, in which case the initial Servicer will be acting on
the Borrower’s behalf).
 
(l)            Change of Control. Thirty (30) days prior to (or such advance
notice as is possible under the circumstances but no later than two (2) Business
Days prior to) the occurrence of a Change of Control, it shall provide the
Administrative Agent and each Lender with notice of such expected Change of
Control.
 
(m)            Special Purpose Entity Requirements. In the case of the
Originator, it shall take such actions as are necessary to cause the Borrower to
be in compliance with the Special Purpose Entity requirements set forth in
Section 4.1(s).
 
(n)            Servicing System Changes. As soon as possible and in any event
within forty-five (45) days prior to the effective date thereof, the initial
Servicer will provide the Backup Servicer and the Administrative Agent notice of
any material changes to its servicing systems.
 
(o)            Notices. It will furnish to the Administrative Agent and the
Backup Servicer prior written notice of any changes to its name or location of
its principal place of business or chief executive office.
 
(p)            Lockbox Collection Percentage. In the case of the initial
Servicer, it shall maintain a Lockbox Collection Percentage of at least 90% for
each Collection Period.
 
(q) Minimum Tangible Net Worth. On the date of the initial Advance hereunder
(and as a condition precedent thereto) and on the last day of each Collection
Period, the Originator’s Tangible Net Worth shall at no time be less than
$2,000,000, plus (i) 50% of the aggregate amount of consolidated net income of
such company (computed without deducting therefrom any cumulative, consolidated
net deficit for any prior fiscal year) for each Collection Period after the
Closing Date and (ii) 90% of the net proceeds (new capital less expenses and
distributions) of any new equity contributions raised by the Originator,
including any subordinated debt (the “Tangible Net Worth Floor”). For the
avoidance of doubt, when calculating the consolidated net income of the
Originator pursuant to clause (i) above with respect to a given Collection
Period, if the consolidated net income of the Originator is negative in such
Collection Period, the consolidated net income of the Originator shall be deemed
to be zero for purposes of clause (i) above.

 
76

--------------------------------------------------------------------------------

 
 
(r)            E&O Insurance. On and after the initial Funding Date, the
Servicer shall at all times maintain an errors and omissions insurance policy,
in form and substance reasonably acceptable to the Administrative Agent
(including applicable coverage of the Borrower), of the type customarily
maintained by entities engaged in the Servicer’s industry, with at all times a
principal face amount of no less than $1,000,000 under which, with respect to
the initial Servicer (or any Servicer that is an Affiliate thereof), the
Administrative Agent, for the benefit of the Secured Parties, will be named as
the loss payee and additional insured. The initial Servicer shall, no less than
annually, provide the Administrative Agent with written evidence of policy
renewal and payment of premiums.
 
(s)            Minimum Net Income. The Originator shall maintain positive net
income in accordance with GAAP on a fiscal year basis, commencing with the
fiscal year ending on April 30, 2010.
 
(t)            Fidelity Bond. On and after the initial Funding Date, the
Servicer shall at all times maintain a fidelity bond, in form and substance
reasonably acceptable to the Administrative Agent (including applicable coverage
of the Borrower), of the type customarily maintained by entities engaged in the
Servicer’s industry, with at all times a principal face amount of no less than
$1,000,000 under which, with respect to the initial Servicer or any Affiliate
thereof, the Administrative Agent, for the benefit of the Secured Parties, will
be named as the loss payee and additional insured. The Servicer shall, no less
than annually, provide the Administrative Agent with written evidence of policy
renewal and payment of premiums.
 
(u)            Minimum Committed Capital. On the date of the initial Advance
hereunder (and as a condition precedent thereto) and on the last day of each
Collection Period, the Originator shall maintain and demonstrate to the
Administrative Agent minimum committed capital in form and substance and
committed by Persons acceptable to the Administrative Agent in its sole
discretion, including equity and unsecured subordinated debt, of at least (i)
$5,000,000 minus (ii) its Tangible Net Worth.
 
(v)            Minimum Leverage Ratio. On the date of the initial Advance
hereunder (and as a condition precedent thereto) and on the last day of each
Collection Period (commencing with the last day of the sixth Collection Period
after the date of the initial Advance hereunder), the Originator shall maintain
and demonstrate to the Administrative Agent a Leverage Ratio of at least 10%.
 
(w)            Minimum Liquidity Ratio. On the date of the initial Advance
hereunder (and as a condition precedent thereto) and on the last day of each
Collection Period (commencing with the last day of the sixth Collection Period
after the date of the initial Advance hereunder), the Originator shall maintain
and demonstrate to the Administrative Agent a three-month rolling average
Liquidity Ratio (calculated monthly) of at least 125%.

 
77

--------------------------------------------------------------------------------

 
 
(x) Minimum Unrestricted Cash. On the date of the initial Advance hereunder (and
as a condition precedent thereto) and on the last day of each Collection Period,
the Originator shall maintain unrestricted cash of at least $300,000.
 
Section 5.5.          Negative Covenants of the Servicer and the Originator.
 
From the date hereof until the Collection Date, the Originator and the Servicer,
respectively, hereby covenant and agree as follows:
 
(a)           Deposits to Collection Account. Except as otherwise contemplated
by the applicable Transaction Documents, it will not deposit or otherwise
credit, or cause or agree to allow to be so deposited or credited, to the
Lockbox Account cash or cash proceeds other than Collections in respect of the
Collateral.
 
(b)           Mergers, Acquisition, Sales, etc. It will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person (other than the Borrower in
accordance with the Transaction Documents), unless it is the surviving entity
and unless:
 
(i)           it has delivered to the Administrative Agent an Officer’s
Certificate stating that any such consolidation, merger, conveyance or transfer
and any supplemental agreement executed in connection therewith comply with this
Section 5.5 and that all conditions precedent herein provided for relating to
such transaction have been complied with and, in the case of a supplemental
agreement, the delivery of an Opinion of Counsel stating that such supplemental
agreement is legal, valid and binding with respect to it and such other matters
as the Administrative Agent may reasonably request;
 
(ii)           it shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent and obtained the consent of
the Administrative Agent; and
 
(iii)           after giving effect thereto, no Unmatured Termination Event or
Termination Event shall have occurred.
 
Notwithstanding the foregoing, Lyon as successor Servicer may merge into, or
convey or transfer its assets to, another entity if such transaction complies
with the requirements for the Backup Servicer set forth in Section 7.3 hereof.
 
(c) Change of Location of Servicing Files. It shall not (x) change the offices
where it keeps records concerning the Collateral from the location referred to
on Annex A hereto, or (y) move, or consent to the Collateral Custodian moving,
the Required Loan Files or Servicing Files from the location referred to on
Annex A hereto, unless it has given at least five (5) days’ written notice to
the Administrative Agent.

 
78

--------------------------------------------------------------------------------

 

(d)            Change in Payment Instructions to Obligors. It will not add or
terminate any bank as the Lockbox Account Bank or any Lockbox Account listed in
Schedule II or make any change in its instructions to Obligors regarding
payments to be made to the Lockbox Account, unless the Administrative Agent has
consented to such addition, termination or change and has received duly executed
copies of each Lockbox Agreement (incorporating appropriate amendments), with
each new Lockbox Account Bank being a party thereto.
 
(e)            Extension or Amendment of Receivables. It will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
material terms of any Receivable (including the Related Security).
 
(f) Exclusivity; Restricted Sales of Collateral. Until the Facility Termination
Date, except in connection with the approved financing arrangements specified on
Schedule VI, the Originator will not sell any Eligible Receivable to any Person
other than the Borrower without obtaining the prior written consent of the
Administrative Agent; provided that such restriction shall not apply with
respect to any Receivable which does not constitute an Eligible Receivable
pursuant to the terms of this Agreement; provided, further that if the Lenders
refuse to increase their respective Commitments (and, as a result, increase the
Maximum Facility Amount) pursuant to Section 2.1(c) in order to fund sufficient
Eligible Receivables, the Originator may obtain financing for such origination
from a third party (and, in connection therewith, the Originator may sell such
Eligible Receivables to a Person other than the Borrower).
 
Section 5.6.          Affirmative Covenants of the Backup Servicer.
 
From the date hereof until the Collection Date:
 
(a)            Compliance with Law. The Backup Servicer will comply in all
material respects with all Applicable Law.
 
(b)            Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
Section 5.7.           Negative Covenants of the Backup Servicer.
 
From the date hereof until the Collection Date, the Backup Servicer will not
make any changes to the Backup Servicer Fee set forth in the Backup Servicer Fee
Letter without the prior written approval of the Administrative Agent and the
Borrower.
 
Section 5.8.           Affirmative Covenants of the Collateral Custodian.
 
From the date hereof until the Collection Date:
 
(a)            Compliance with Law. The Collateral Custodian will comply in
allmaterial respects with all Applicable Law.

 
79

--------------------------------------------------------------------------------

 

(b)           Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
(c)           Location of Required Loan Files. Subject to Section 8.8, the
Required Loan Files shall remain at all times in the possession of the
Collateral Custodian at the address set forth on Annex A to this Agreement
unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Files to be released to the Servicer on a temporary basis in accordance with the
terms hereof, except as such Required Loan Files may be released pursuant to the
terms of this Agreement.
 
Section 5.9.           Negative Covenants of the Collateral Custodian.
 
From the date hereof until the Collection Date:
 
(a)           Required Loan Files. The Collateral Custodian will not dispose of
any Required Loan File documents in any manner that is inconsistent with the
performance of its obligations as the Collateral Custodian pursuant to this
Agreement and will not dispose of any Collateral except as contemplated by this
Agreement.
 
(b)           No Changes to Collateral Custodian Fee. The Collateral Custodian
will not make any changes to the Collateral Custodian Fee set forth in the
Collateral Custodian Fee Letter without the prior written approval of the
Administrative Agent.
 
ARTICLE VI
 
ADMINISTRATION AND SERVICING OF RECEIVABLES
 
Section 6.1.           Designation of the Servicer.
 
(a)           Initial Servicer. The servicing, administering and collection of
the Collateral shall be conducted by the Person designated as the Servicer
hereunder from time to time in accordance with this Section 6.1. Until (i) the
Administrative Agent gives to Sparta a Servicer Termination Notice or (ii) the
non-renewal of the Servicing Term, Sparta is hereby appointed as, and hereby
accepts such appointment and agrees to perform the duties and responsibilities
of, the Servicer pursuant to the terms hereof.
 
(b)           Successor Servicer. Upon (i) the Servicer’s and the Backup
Servicer’s receipt of a Servicer Termination Notice from the Administrative
Agent pursuant to Section 6.13  or (ii) the non-renewal of the Servicing Term
pursuant to Section 6.1(e), the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that will facilitate the transition
of the performance of such activities to a successor Servicer, as reasonably
determined by the Administrative Agent, and the successor Servicer shall assume
each and all of the Servicer’s obligations to service and administer the
Collateral, on the terms and subject to the conditions herein set forth, and the
Servicer shall use its best efforts to assist the successor Servicer in assuming
such obligations.


 
80

--------------------------------------------------------------------------------

 
 
 (c)            Subcontracts. The Servicer may, with the prior written consent
of the Administrative Agent (which consent shall not be required in connection
with the Servicer’s engaging of repossession agents in connection with the
underlying Powersports Vehicles) and with notice to the Backup Servicer,
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided that (i) the Servicer shall remain liable for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement, (ii) any such
subcontract shall be terminable upon the occurrence of a Servicer Default, and
(iii) any subservicer under such a subcontract shall be paid by the Servicer.
 
(d)            Servicing Programs. In the event that the initial Servicer
commences using any new software program in servicing the Collateral that it
licenses from a third party, the initial Servicer shall perform such actions
with respect to such software as reasonably required by the Administrative Agent
and the Backup Servicer.
 
(e)            Servicing Term. Sparta’s duties as the “Servicer” under this
Agreement shall be effective for an initial term, commencing on the Closing Date
and ending on March 19, 2009, which term shall be extendible by the
Administrative Agent as hereinafter set forth. The Administrative Agent, in its
sole discretion, may direct, by delivery of a written notice as described below,
that the term of Sparta as the initial Servicer hereunder be renewed for
successive monthly terms ending on the last day of each successive calendar
month (each such term, together with the initial servicing term, a “Servicing
Term”) until the Facility Amount is paid in full. Each written notice renewing
the Servicing Term (each, a “Servicing Term Renewal  Notice”) shall be delivered
by the Administrative Agent, on behalf of the Lenders, to the Borrower and the
Servicer. Sparta, as the initial Servicer, hereby agrees that, as of the date
hereof and upon its receipt of any such Servicing Term Renewal Notice, it shall
become bound, for the initial term beginning on the Closing Date and for the
duration of the term covered by each such Servicing Term Renewal Notice (or such
shorter period as set forth in a Servicer Termination Notice), to continue as
the Servicer subject to and in accordance with the other provisions of this
Agreement (unless the Administrative Agent delivers a Servicer Termination
Notice to Sparta). If the Administrative Agent elects not to extend the
Servicing Term, the Administrative Agent shall deliver written notice thereof to
the Backup Servicer and, until receipt of such notice, the Backup Servicer shall
not commence any servicing functions hereunder. After the end of the Servicing
Term, the Servicer shall continue to service the Collateral until the Backup
Servicer or another Successor Servicer has been appointed in writing by the
Administrative Agent. If a Servicing Term Renewal Notice is delivered after the
expiration of any Servicing Term, the Administrative Agent and the Servicer
hereby agree that such notice shall be deemed to relate back and that such
Servicing Term Renewal Notice is binding on the other parties hereto as if
timely delivered. Sparta hereby acknowledges that its rights to perform as the
Servicer with respect to the Receivables hereunder, any rights of any
subservicers to whom it has delegated any duties hereunder, and its rights to
receive the Servicing Fee in respect thereof, are limited to the existing
Servicing Term without, except as otherwise provided in this Section 6.1, any
contractual or property right ensuring continuation of such Servicing Term
beyond its expiration date.

 
81

--------------------------------------------------------------------------------

 

Section 6.2.              Duties of the Servicer.
 
(a)            Appointment. The Borrower hereby appoints the Servicer as its
agent, as from time to time designated pursuant to Section 6.1, to service the
Collateral and enforce its rights in, to and under such Collateral. The Servicer
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto as set forth herein. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the other Secured Parties are
third party beneficiaries of the obligations undertaken by the Servicer
hereunder.
 
(b)            Duties. The Servicer shall take or cause to be taken all such
actions as may be reasonably necessary or advisable to collect on the Collateral
from time to time, all in accordance with Applicable Law, the Credit and
Collection Policy and the Servicing Standard. Without limiting the foregoing,
the duties of the Servicer shall include the following:
 
(i)            preparing and submitting claims to, and acting as post-billing
liaison with, Obligors on the Receivables;
 
(ii)           maintaining all reasonably necessary servicing records with
respect to the Collateral and providing such reports, information and servicing
records to the Administrative Agent, the Backup Servicer and Collateral
Custodian in respect of the servicing of the Collateral (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Administrative Agent, the Backup Servicer or the Collateral Custodian
may reasonably request;
 
(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral;
 
(iv)          identifying each Receivable clearly and unambiguously in its
servicing records to reflect that such Receivable is owned by the Borrower and
that the Borrower has granted a security interest therein to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement;
 
(v)           notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (1) that is, or
to the Servicer’s knowledge threatened to be, asserted by an Obligor with
respect to any Receivable (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;
 
(vi)          providing the prompt written notice to the Administrative Agent,
prior to the effective date thereof, of any material proposed changes in the
Credit and Collection Policy;
 
(vii)         cooperate with the Administrative Agent in connection with
maintaining the first priority perfected security interest of the Administrative
Agent, as agent for the Secured Parties, in the Collateral;

 
82

--------------------------------------------------------------------------------

 

 (viii)       maintaining the Servicing Files with respect to Receivables;
provided that so long as the Servicer is in possession of any Required Loan File
or Servicing File, the Servicer will hold such Required Loan File or Servicing
File in a fire resistant safe or fire resistant file cabinet; and
 
(ix)          directing the Collection Account Bank to make payments pursuant to
the terms of the Servicing Report in accordance with Section 2.7 and Section
2.8.
 
(c)            Notwithstanding anything to the contrary contained herein, the
exercise by the Secured Parties of their rights hereunder shall not release the
Servicer, the Originator or the Borrower from any of their duties or
responsibilities with respect to the Collateral. The Secured Parties, the Backup
Servicer and the Collateral Custodian shall not have any obligation or liability
with respect to any Collateral (except as otherwise provided herein in the case
of the Collateral Custodian and the Backup Servicer), nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.
 
(d)            Any payment by an Obligor in respect of any indebtedness owed by
it to the Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
 
Section 6.3.              Authorization of the Servicer.
 
(a)            Each of the Borrower and the Administrative Agent hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the sale of the
Collateral to the Borrower under the Sale Agreement and, thereafter, the pledge
by the Borrower to the Administrative Agent, on behalf of the Secured Parties,
hereunder, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. The Originator, the Borrower and the
Administrative Agent, on behalf of the Secured Parties, shall furnish the
Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Collateral. In no event shall the Servicer be entitled to make any Secured
Party, the Collateral Custodian or the Administrative Agent a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Administrative Agent’s consent.

 
83

--------------------------------------------------------------------------------

 

(b)            After the declaration of the Termination Date, at the direction
of the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may reasonably deem necessary or advisable to enforce
collection of the Collateral; provided that the Administrative Agent may, at any
time following the occurrence of a Termination Event (unless otherwise waived in
writing), notify any Obligor with respect to any Collateral of the assignment of
such Collateral to the Administrative Agent, on behalf of the Secured Parties,
and direct that payments of all amounts due or to become due be made directly to
the Administrative Agent or any servicer, collection agent or account designated
by the Administrative Agent and, upon such notification and at the expense of
the Borrower, the Administrative Agent may enforce collection of any such
Collateral, and adjust, settle or compromise the amount or payment thereof.
 
Section 6.4.              Collection of Payments; Accounts.
 
(a)            Collection Efforts, Modification of Collateral. The Servicer will
use commercially reasonable efforts to collect, or cause to be collected, all
payments called for under the terms and provisions of the Receivables included
in the Collateral as and when the same become due in accordance with the Credit
and Collection Policy and the Servicing Standard. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral in a manner that
would impair the collectibility of the Collateral or in any manner contrary to
the Credit and Collection Policy and the Servicing Standard.
 
(b)            Prepaid Receivable. The Servicer may not consent to a Receivable
becoming a Prepaid Receivable, in whole or in part, unless such prepayment (plus
any concurrent deposits made by the Servicer) (i) will not result in the
Collection Account receiving an amount less than the sum of (a) the Outstanding
Receivable Balance (or portion thereof to be prepaid) on the date of such
payment, and (b) any accrued and unpaid interest thereon (such sum, the
“Prepayment Amount”) or (ii) is in compliance with the Underlying Instruments
for the applicable Receivable and such prepayment is consented to by the
Servicer in accordance with the Servicing Standard.
 
(c)            Acceleration. If required by the Credit and Collection Policy or
if consistent with the Servicing Standard and the related Underlying
Instruments, the Servicer shall accelerate the maturity of all or any Scheduled
Payments and other amounts due under any Receivable promptly after such
Receivable becomes a Defaulted Receivable.
 
(d)            Taxes and other Amounts. The Servicer will use commercially
reasonable efforts in accordance with the Servicing Standard to collect all
payments with respect to amounts due for Taxes, assessments and insurance
premiums relating to each Receivable to the extent required to be paid to the
Borrower for such application under the Underlying Instrument and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Underlying Instruments.
 
(e)            Payments to Lockbox Account. On or before the applicable Funding
Date, the Servicer shall have instructed all Obligors related to the Receivables
to be pledged on such Funding Date to make all payments in respect of their
respective Collateral directly to the Lockbox Account.

 
84

--------------------------------------------------------------------------------

 

(f)            Accounts. Each of the parties hereto hereby agrees that (i) each
Account shall be deemed to be a Securities Account and (ii) except as otherwise
expressly provided herein, the Administrative Agent shall be exclusively
entitled to exercise the rights that comprise each Financial Asset held in each
Account. Each of the parties hereto hereby agrees to cause the Collection
Account Bank or any other Securities Intermediary that holds any money or other
property for the Borrower in an Account to agree with the parties hereto that
(A) the cash and other property (subject to Section 6.4(g) below with respect to
any property other than investment property, as defined in Section 9-102(a)(49)
of the UCC) is to be treated as a Financial Asset under Article 8 of the UCC and
(B) the “securities intermediary’s jurisdiction” (within the meaning of Section
8-110 of the UCC) for that purpose shall be the State of New York. In no event
may any Financial Asset held in any Account be registered in the name of,
payable to the order of, or specially Indorsed to, the Borrower, unless such
Financial Asset has also been Indorsed in blank to the Collection Account Bank
or other Securities Intermediary that holds such Financial Asset in such
Account.
 
(g)            Underlying Instruments. Notwithstanding any term hereof (or any
term of the UCC that might otherwise be construed to be applicable to a
“securities intermediary” as defined in the UCC) to the contrary, neither the
Collection Account Bank nor any Securities Intermediary shall be under any duty
or obligation in connection with the acquisition by the Borrower of or the grant
by the Borrower to the Administrative Agent of a security interest in any
Receivable to examine or evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower under the related
Underlying Instruments, or otherwise to examine the Underlying Instruments, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Collateral Custodian shall hold any Underlying Instrument delivered to it
evidencing any Receivable hereunder as custodial agent for the Administrative
Agent in accordance with the terms of this Agreement.
 
(h)            Establishment of the Collection Account; Surplus Withdrawals. The
Servicer shall cause to be established, on or before the Closing Date, with the
Collection Account Bank, and maintained in the name of the Borrower, subject to
the Lien of the Administrative Agent, a segregated corporate trust account
entitled “Collection Account for Sparta Funding LLC, subject to the lien of DZ
Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, New York
Branch, as Administrative Agent for the Secured Parties” (the “Collection
Account”), over which the Administrative Agent as agent for the Secured Parties,
shall have control and from which none of the Borrower, the Originator or the
Servicer shall have any right of withdrawal.
 
(i)            Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of a Collection of a Receivable and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 
85

--------------------------------------------------------------------------------

 

(j)             Establishment of the Spread Account. The Borrower shall, prior
to the Closing Date, establish a single, segregated trust account with the
Collection Account Bank, which shall be in the name of the Borrower (subject to
the Lien of the Administrative Agent) and designated as the Spread Account. If,
for any Collection Period, the Excess Spread is less than 4% per annum, the
Borrower shall use the amounts on deposit in the Spread Account to enter into
one or more Hedging Agreements in an amount sufficient to maintain the Minimum
Excess Spread Requirement. Funds may be deposited into the Spread Account in
accordance with the priority of payment provisions herein to satisfy the
requirements set forth in Section 5.1(n). In addition, on each Funding Date and
each Payment Date, the Borrower shall deposit funds into the Spread Account so
that the balance of funds in the Spread Account equals or exceeds the amount
necessary to satisfy the requirements set forth in Section 5.1(n) and to enter
into one or more Hedging Agreements in an amount sufficient to maintain the
Minimum Excess Spread Requirement (as determined by the Administrative Agent in
its reasonable discretion). Pending withdrawal of funds from the Spread Account
pursuant to this Section 6.4(j), the Collection Account Bank may invest and
reinvest the funds in the Spread Account in Permitted Investments pursuant to
the terms of Section 2.9(d). At any time following the occurrence of a
Termination Event or the Termination Date, the Administrative Agent may direct
the withdrawal of amounts from the Spread Account for application to the
acquisition of a Hedging Agreement in form and substance acceptable to the
Administrative Agent.
 
Section 6.5.              [Reserved.]
 
Section 6.6.              Realization Upon Defaulted Receivables.
 
The Servicer will use commercially reasonable efforts in accordance with the
Credit and Collection Policy and consistent with the Servicing Standard to
foreclose upon or repossess, as applicable, or otherwise comparably convert the
ownership of any Related Property relating to a Defaulted Receivable as to which
no satisfactory arrangements can be made for collection of delinquent payments.
The Servicer will comply with the Credit and Collection Policy, the Servicing
Standard and Applicable Law in realizing upon such Related Property, and employ
practices and procedures including commercially reasonable efforts to enforce
all obligations of Obligors, foreclosing upon, repossessing and causing the sale
of such Related Property at public or private sale in circumstances other than
those described in the preceding sentence. Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may (i) cause the sale of any such
Related Property to the Servicer or its Affiliates for a purchase price equal to
the then fair market value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the
Administrative Agent setting forth the Receivable, the Related Property, the
sale price of the Related Property and an appraisal supporting the fair market
value of such Related Property or (ii) bid on or purchase any Related Property
at a private or public sale, in which case the deliverables required under
clause (i) above will not be necessary. In any case in which any such Related
Property has suffered damage, the Servicer will not expend funds in connection
with any repair or toward the foreclosure or repossession of such Related
Property unless it has a reasonable expectation that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Related Property relating to a Defaulted Receivable.

 
86

--------------------------------------------------------------------------------

 

Section 6.7.              Servicing Compensation.
 
As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee to the
extent of funds available therefor pursuant to the provisions of Section 2.7 and
Section 2.8, as applicable.
 
Section 6.8.              Payment of Certain Expenses by Servicer.
 
The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
its independent accountants, Taxes imposed on the Servicer, expenses incurred by
the Servicer in connection with payments and reports pursuant to this Agreement,
and all other fees and expenses not expressly stated under this Agreement for
the account of the Borrower, but excluding Liquidation Expenses incurred as a
result of activities contemplated by Section 6.6. The initial Servicer will be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Accounts. The initial Servicer
shall be required to pay such expenses for its own account and shall not be
entitled to any payment therefor other than the Servicing Fee. Notwithstanding
the foregoing, if the Backup Servicer is appointed successor Servicer hereunder,
such successor Servicer shall be entitled to reimbursement from the Borrower for
all reasonable out-of-pocket expenses incurred by it in connection with its
servicing activities hereunder.
 
Section 6.9.              Reports.
 
(a)            Borrowing Notice. The Borrower (or the Servicer on its behalf)
will provide the Administrative Agent, the Backup Servicer and the Collateral
Custodian a Borrowing Notice within the time frame provided in Section 2.2(a),
with respect to each Advance, with a Borrowing Base Certificate, updated as of
such date.
 
(b)            Servicing Report. On each Reporting Date, the Servicer will
provide to the Borrower, the Administrative Agent, the Collection Account Bank,
the Backup Servicer and the Collateral Custodian a monthly statement (a
“Servicing Report”), including a calculation of the Borrowing Base and
calculations of the financial covenants set forth in Sections 5.4(q), (u), (v),
(w) and (x)) as of the last day of the immediately preceding Collection Period
signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit C.
 
(c)            Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent (with a copy to the Collection
Account Bank, the Backup Servicer and the Collateral Custodian) a certificate
substantially in the form of Exhibit H (a “Servicer’s Certificate”), signed by a
Responsible Officer of the Servicer, which shall include a certification by such
Responsible Officer that, to its knowledge, no Termination Event or Unmatured
Termination Event has occurred.

 
87

--------------------------------------------------------------------------------

 
 
(d)           Financial Statements. For so long as the Servicer is Sparta or an
Affiliate thereof, the Servicer will submit to the Administrative Agent, (A)
within forty-five (45) days after the end of each fiscal quarter (or such longer
period as Sparta is given to file its Form 10-Q disclosure with the U.S.
Securities and Exchange Commission but in no event longer than sixty (60) days
after the end of such fiscal quarter), commencing with the fiscal quarter ending
on January 31, 2009, consolidated unaudited financial statements of the
Originator (including consolidating schedules for the Borrower) for the most
recent fiscal quarter, (B) within ninety (90) days after the end of each fiscal
year (or such longer period as Sparta is given to file its Form 10-K disclosure
with the U.S. Securities and Exchange Commission but in no event longer than one
hundred twenty (120) days after the end of such fiscal year), commencing with
the fiscal year ending on April 30, 2009, consolidated audited financial
statements of the Originator (including consolidating schedules for the
Borrower), audited by a firm of nationally recognized independent public
accountants reasonably acceptable to the Administrative Agent and (C) on each
Reporting Date, unaudited financial statements of the Originator for the most
recent Collection Period so that the Administrative Agent can verify that the
Originator is in compliance with the financial covenants set forth in Sections
5.4(u), (v), (w) and (x). The Borrower will submit to the Administrative Agent,
(A) within forty-five (45) days after the end of each fiscal quarter, commencing
with the fiscal year ending on January 31, 2009, unaudited financial statements
of the Borrower for the most recent fiscal quarter and (B) within ninety (90)
days after the end of each fiscal year, commencing with the fiscal year ending
on April 30, 2009, audited financial statements of the Borrower, audited by a
firm of nationally recognized independent public accountants reasonably
acceptable to the Administrative Agent.


(e)            Servicing System. The initial Servicer shall provide the
Administrative Agent and the Backup Servicer on an ongoing basis with live
on-line access to its loan servicing system together with any requisite license
with respect to such access.
 
(f)            Historical Delinquency and Default Information. On each Reporting
Date in February, May, August and November, the Servicer will provide to the
Backup Servicer, the Administrative Agent and the Lenders, a quarterly
statement, including historical portfolio delinquency, static pool default and
net loss information on its managed portfolio, with respect to the related
calendar quarter, signed by a Responsible Officer of the Servicer and the
Borrower in form and substance acceptable to the Administrative Agent in its
discretion.
 
Section 6.10.            Annual Statement as to Compliance.
 
The Servicer will provide to the Administrative Agent and the Backup Servicer,
within 30 days following the end of each fiscal year of the Servicer, commencing
with the fiscal year ending on April 30, 2009, a certificate signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Default has occurred.

 
88

--------------------------------------------------------------------------------

 
 
                Section 6.11.            Annual Independent Public
Accountant’s/Consultant’s Servicing Reports.
 
For so long as Sparta or an Affiliate thereof is the Servicer, the Servicer will
cause a firm of nationally recognized independent public accountants or a third
party advisory or consulting firm reasonably acceptable to the Administrative
Agent (who may also render other services to the Servicer) to furnish to the
Administrative Agent, within 90 days following the end of each fiscal year of
the Servicer, commencing with the fiscal year ending on April 30, 2009: (i) a
report relating to such fiscal year to the effect that (a) such firm has
reviewed such Servicer Reports, Servicer Certificates and the supporting
documentation and records therefor relating to the servicing of the Collateral
as it deemed necessary in order to issue such report, and (b) based on such
examination, such firm is of the opinion that the Servicer’s assertion that it
has satisfied the minimum servicing standards set forth in this Agreement as of
and for such fiscal year is fairly stated, in all material respects, except for
such exceptions as it believes to be immaterial and such other exceptions as
will be set forth in such firm’s report and (ii) a report covering such fiscal
year to the effect that such accountants have applied certain agreed-upon
procedures (including, but not limited to, cash reconciliation) to such Servicer
Reports, Servicer Certificates and the supporting documentation and records
therefor relating to the Collateral and compared the information contained in
such Servicing Reports and the Servicer’s Certificates delivered during the
period covered by such report with the related supporting documentation and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.
In the event such independent public accountants require the Backup Servicer to
agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 6.11, the Servicer shall direct
the Collateral Custodian or Backup Servicer, as applicable, in writing to so
agree; it being understood and agreed that the Backup Servicer will deliver such
letter of agreement in conclusive reliance upon the direction of the Servicer,
and the Backup Servicer has not made any independent inquiry or investigation as
to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.
 
Section 6.12.            The Servicer Not to Resign.
 
The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that the performance of its duties
hereunder is or has become illegal under Applicable Law. Any such determination
permitting the resignation of the Servicer shall be evidenced by an Opinion of
Counsel to such effect addressed and delivered to the Administrative Agent. No
such resignation shall become effective until a Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.2.
 
Section 6.13.            Servicer Defaults.
 
If any one of the following events (a “Servicer Default”) shall occur (and is
not waived in writing by the Administrative Agent):
 
(a)            any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account, or, if applicable, to give instructions or
notice to the Collection Account Bank to make such payment, transfer or deposit
(including, without limitation, with respect to the remittance of Collections)
as required by this Agreement or the other Transaction Documents which continues
unremedied for a period of two (2) Business Days;

 
89

--------------------------------------------------------------------------------

 

(b)            any failure on the part of the Servicer duly to observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party and the same continues unremedied for a period of five
(5) Business Days (if such failure can be remedied) after the earlier to occur
of (i) the date on which written notice of such failure shall have been received
by the Servicer from the Administrative Agent or any Lender or (ii) the date on
which a Responsible Officer of the Servicer, the Originator or the Borrower
acquires actual knowledge thereof;
 
(c)            an Insolvency Event with respect to the Servicer;
 
(d)            any failure by the Servicer to deliver any required report or
certificate hereunder;
 
(e)            any representation, warranty or certification made by the
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect in any material
respect when made and continues to be unremedied for a period of five (5)
Business Days (if such failure can be remedied) after the earlier to occur of
(i) the date on which written notice of such incorrectness shall have been
received by the Servicer from the Administrative Agent or any Lender or (ii) the
date on which a Responsible Officer of the Servicer, the Borrower or the
Originator acquires actual knowledge thereof; or
 
(f)             any Termination Event shall have occurred;
 
then notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Servicer (with a copy to the Collection Account Bank
and the Backup Servicer) (a “Servicer Termination Notice”), may terminate all of
the rights and obligations of the Servicer as Servicer under this Agreement
(other than fees or expenses owed to the Servicer which have accrued or been
incurred prior to the delivery of the Servicer Termination Notice).
 
Section 6.14.            Appointment of Successor Servicer.
 
(a)            On and after (i) the receipt by the Servicer and the Backup
Servicer of a Servicer Termination Notice pursuant to Section 6.13 or (ii) the
non-renewal of the Servicing Term pursuant to Section 6.1(e), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing and shall be entitled to receive, to the extent
of funds available therefor pursuant to Section 2.7 or Section 2.8, as
applicable, the Servicing Fee therefor until such date; provided that any fees
or expenses owed to the Servicer attributable to the period prior to such date
shall accrue and remain payable. The Administrative Agent may at any time
following delivery of a Servicer Termination Notice to the Backup Servicer in
writing or the non-renewal of the Servicing Term, in its sole discretion,
appoint the Backup Servicer as the Servicer hereunder, and the Backup Servicer
shall on such date assume all obligations of the Servicer hereunder with respect
to servicing of the Collateral, and all authority and power of the Servicer
under this Agreement shall pass to and be vested in the Backup Servicer;
provided that unless otherwise specified in the Servicer Termination Notice or
the notice of the non-renewal of the Servicing Term, the Backup Servicer shall
assume all obligations of the Servicer no later than five (5) Business Days
after its receipt of the Servicer Termination Notice or the notice of the
non-renewal of the Servicing Term. As compensation therefor, the Backup Servicer
shall thereafter be entitled to the Servicing Fee together with any other rights
to reimbursement to which the Servicer is entitled as specified herein, plus
Transition Expenses. In the event that the Administrative Agent does not so
appoint the Backup Servicer, there is no Backup Servicer or the Backup Servicer
is unable to assume such obligations on such date (other than in connection with
the Backup Servicer declining to continue to act as Servicer, in which case, the
terms of Section 6.14(f) shall govern), the Administrative Agent shall as
promptly as possible appoint a successor Servicer (the “Successor Servicer”),
and such Successor Servicer shall accept its appointment by a written assumption
in a form acceptable to the Administrative Agent and each Lender. In the event
that a Successor Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Administrative Agent may petition a
court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States $50,000,000 and
whose regular business includes the servicing of loans, as the Successor
Servicer hereunder pursuant to the process set forth in Section 6.14(f).
 
 
90

--------------------------------------------------------------------------------

 
 
 (b)            The Backup Servicer as successor Servicer undertakes to perform
only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the successor Servicer hereunder.
 
(c)            The Servicer agrees to cooperate and use its best efforts in
effecting the transition of the responsibilities and rights of servicing of the
Receivables, including, without limitation, the transfer to the Backup Servicer
as successor Servicer for the administration by it of all cash amounts that
shall at the time be held by Servicer for deposit, or have been deposited by the
Servicer, or thereafter received with respect to the Receivables and the
delivery to the Backup Servicer as successor Servicer in an orderly and timely
fashion of all files and records with respect to the Receivables and a computer
tape in readable form containing all information necessary to enable the Backup
Servicer as successor Servicer to service the Receivables. In addition, the
Servicer agrees to cooperate and use its best efforts in providing at the
Servicer’s expense to the Backup Servicer, as successor Servicer, with a list of
key servicing personnel and contact information, reasonable access (including at
the premises of the Servicer) to the Servicer’s employees, and any and all of
the books, records (in electronic or other form) or other information reasonably
requested by it to enable the Backup Servicer, as successor Servicer, to assume
the servicing functions hereunder.
 
(d)            The Backup Servicer as successor Servicer is authorized and
empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do so or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such Servicer Termination Notice or non-renewal of the Servicing
Term or to perform the duties of the Servicer. The Servicer will provide the
Backup Servicer, as successor Servicer, with a power of attorney stating such
(at such time as the Backup Servicer becomes successor Servicer).
 
91

--------------------------------------------------------------------------------


 
 (e)            Upon its appointment, the Backup Servicer (subject to Section
6.14(a)) or the Successor Servicer, as applicable, shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Backup Servicer or the Successor Servicer, as applicable; provided
that the Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any repurchase or advancing obligations, if any, of the Servicer unless
it elects to in its sole discretion, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer or
Successor Servicer, as applicable, shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, (v) no liability or obligation
with respect to any Servicer indemnification obligations of any prior Servicer,
(vi) no obligation to make payments with respect to any losses on investments
made by or at the direction of the Servicer, (vii) no obligation to take any
legal action which the Backup Servicer in its reasonable opinion believes
subjects it to any liability in connection with such legal action unless it
shall have been assured to its reasonable satisfaction that it will be
indemnified for such liabilities, and (viii) no liability with respect to any
action performed, or breaches or defaults caused, by any prior Servicer prior to
its appointment, or any claim of a third party based on any alleged action of
any prior Servicer. The indemnification obligations of the Backup Servicer or
the Successor Servicer, as applicable, upon becoming a successor Servicer, are
expressly limited to those arising on account of its gross negligence, bad faith
or willful misconduct. In addition, the Backup Servicer or Successor Servicer,
as applicable, shall have no liability relating to the representations and
warranties of the initial Servicer contained in Article IV or the covenants of
the Servicer set forth in Sections 5.4(d)(ii), (d)(iii), (i), (j), (k), (m), and
(p) (insofar as such covenants relate to the Borrower or the initial Servicer).
 
(f)            Upon the Backup Servicer receiving notice that it is required to
serve as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.14, the Backup Servicer will promptly begin the transition to its role
as Servicer. In the event the Backup Servicer declines to continue to act as
Servicer hereunder, the Backup Servicer shall solicit, by public announcement,
bids from banks and specialty finance companies meeting the qualifications set
forth in Section 6.14(a). Such public announcement shall specify that the
Successor Servicer shall be entitled to the full amount of the Servicing Fee as
servicing compensation. Within thirty (30) days after any such public
announcement, the Backup Servicer shall negotiate and effect the sale, transfer
and assignment of the servicing rights and responsibilities hereunder to a
qualified party acceptable to the Administrative Agent submitting a qualifying
bid. The Backup Servicer shall deduct from any sum received by the Backup
Servicer from the successor to the Servicer in respect of such sale, transfer
and assignment, all costs and expenses of any public announcement, of conducting
such sale and of any sale, transfer and assignment of the servicing rights and
responsibilities hereunder. After such deductions, the remainder of such sum
shall be paid by the Backup Servicer to the Servicer at the time of such sale,
transfer and assignment to the Servicer’s successor. If no bid from a qualified
potential Successor Servicer is received or if no sale, transfer and assignment
of the servicing rights and responsibilities hereunder shall have been concluded
within thirty (30) days after such public announcement, the Backup Servicer may,
in its discretion, appoint, or petition a court of competent jurisdiction to
appoint, any established servicing institution as the successor to the Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Servicer hereunder. As compensation, any Successor
Servicer (including, without limitation, the Administrative Agent) so appointed
shall be entitled to receive the Servicing Fee, including, without limitation,
Transition Expenses. The Backup Servicer and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession. No appointment of a successor to the Servicer hereunder shall
be effective until written notice of such proposed appointment shall have been
provided by the Backup Servicer to the Borrower, the Administrative Agent and
each Lender and the Backup Servicer shall have consented thereto. The Backup
Servicer shall not resign as Servicer until a Successor Servicer has been
appointed and accepted such appointment. Notwithstanding anything to the
contrary contained herein, in no event shall Lyon, in any capacity, be liable
for any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any Successor Servicer under
this Agreement and the transactions set forth or provided for by this Agreement.
 
92

--------------------------------------------------------------------------------


 
 (g)            Notwithstanding anything contained in this Agreement to the
contrary, a Successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Receivables (collectively, the “Predecessor Servicer Work
Product”) without any audit or other examination thereof, and such Successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exists
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Servicer making or continuing any Errors (collectively, “Continued Errors”),
such Successor Servicer shall have no duty, responsibility, obligation or
liability for such Continued Errors; provided that such Successor Servicer
agrees to use commercially reasonable efforts to prevent further Continued
Errors. In the event that the Successor Servicer becomes aware of Errors or
Continued Errors, it shall, with the prior consent of the Administrative Agent,
use commercially reasonable efforts to reconstruct and reconcile such data as is
commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors. Such Successor Servicer shall be entitled to
recover its costs thereby expended in accordance with Section 2.7 or Section
2.8, as applicable.
 
ARTICLE VII
 
THE BACKUP SERVICER
 
Section 7.1.            Designation of the Backup Servicer.
 
(a)            Initial Backup Servicer. The backup servicing role with respect
to the Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Lyon a Backup Servicer Termination Notice,
Lyon is hereby designated as, and hereby agrees to perform the duties and
obligations of, a Backup Servicer pursuant to the terms hereof.
 
(b)            Successor Backup Servicer. Upon the Backup Servicer’s receipt of
Backup Servicer Termination Notice from the Administrative Agent of the
designation of a replacement Backup Servicer pursuant to the provisions of
Section 7.5, the Backup Servicer agrees that it will terminate its activities as
Backup Servicer hereunder.

 
93

--------------------------------------------------------------------------------

 
 
Section 7.2.              Duties of the Backup Servicer.
 
(a)           Appointment. The Borrower and the Administrative Agent, as agent
for the Secured Parties, each hereby appoints Lyon to act as Backup Servicer,
for the benefit of the Secured Parties, as from time to time designated pursuant
to Section 7.1. The Backup Servicer hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto set forth herein.
 
(b)           Duties. From the Closing Date and until its removal pursuant to
Section 7.5, the Backup Servicer shall perform, on behalf of the Administrative
Agent and the Secured Parties, the following duties and obligations:
 
(i)           Before the Closing Date, the Servicer shall deliver and the Backup
Servicer shall accept from the Servicer delivery of the information required to
be set forth in the Servicing Reports (if any) in hard copy and in Microsoft
EXCEL® or a comparable format.
 
(ii)           Not later than 12:00 noon on each Reporting Date, the Servicer
shall deliver to the Backup Servicer the loan tape, which shall include any
information relating to the Receivables reasonably requested by the Backup
Servicer and shall include, but not be limited to, the following information:
(x) for each Receivable, the name and number of the related Obligor, the
collection status, the loan status, the Powersports Vehicle category, the date
of each Scheduled Payment and the Outstanding Receivable Balance, (y) the
Borrowing Base and (z) the Aggregate Outstanding Receivable Balance
(collectively, the “Tape”). The Backup Servicer shall accept delivery of the
Tape.
 
(iii)          Provided that the Backup Servicer has received all reports, data
and information from the Servicer within the time frames set forth in this
Section and Section 6.9, prior to the related Payment Date, the Backup Servicer
shall review the Servicing Report to ensure that it is complete on its face and
that the following items in such Servicing Report have been accurately
calculated, if applicable, and reported: (A) the Borrowing Base, (B) the Backup
Servicing Fee, (C) the Receivables that are Delinquent Receivables or Defaulted
Receivables and (D) the Aggregate Outstanding Receivable Balance. The Backup
Servicer shall provide the Administrative Agent and the Servicer with a monthly
certification substantially in the form attached hereto as Exhibit K (the
“Backup Servicer Monthly Certification”) confirming the accurate calculation of
such items in the Servicing Report and that the Servicing Report is complete on
its face within two (2) Business Days of receiving all of such reports, data and
information for the related Payment Date. In the event of any discrepancy with
the Servicing Report based on such review, the Backup Servicer shall notify the
Administrative Agent and the Servicer of such discrepancy not later than the
Business Day preceding such Payment Date.

 
94

--------------------------------------------------------------------------------

 
 
(iv)          If the Servicer disagrees with the certification provided under
paragraph (iii) above by the Backup Servicer or if the Servicer has not
reconciled any material discrepancy, the Backup Servicer agrees to confer with
the Servicer to resolve such disagreement on or prior to the next succeeding
date of determination and shall settle such discrepancy with the Servicer if
possible, and notify the Administrative Agent of the resolution thereof. The
Servicer hereby agrees to cooperate at its own expense with the Backup Servicer
in reconciling any discrepancies herein. If within twenty (20) days after the
delivery of the certification provided under paragraph (iii) above by the Backup
Servicer such discrepancy is not resolved, the Backup Servicer shall promptly
notify the Administrative Agent of the continued existence of such discrepancy.
Following receipt of such notice by the Administrative Agent, the Servicer shall
deliver to the Administrative Agent and the Backup Servicer no later than the
next Payment Date a certificate describing the nature and amount of such
material discrepancies and the actions the Servicer proposes to take with
respect thereto.
 
(c)            Reliance on Tape. With respect to the duties described in Section
7.2(b), except as expressly set forth herein, the Backup Servicer, is entitled
to rely conclusively, and shall be fully protected in so relying, on the
contents of each Tape, including, but not limited to, the completeness and
accuracy thereof, provided by the Servicer.
 
    Section 7.3.              Merger or Consolidation.
 
Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement, provided (A) such Person is organized under the
laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank), and (B)(a) has
either (1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or
better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of “A-1” or better by S&P or “P-1” by Moody’s, (b) has a parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A1” or better by S&P and “P-1” by
Moody’s or (c) is otherwise acceptable to the Administrative Agent.
 
    Section 7.4.              Backup Servicing Compensation.
 
As compensation for its backup servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee and other amounts
payable in accordance with the Backup Servicer Fee Letter to the extent of funds
available therefor pursuant to Section 2.7  and Section 2.8, as applicable. The
Backup Servicer’s entitlement to receive the Backup Servicing Fee shall cease
(excluding any unpaid outstanding amounts as of that date) on the  earliest to
occur of: (i) it becoming the successor Servicer, (ii) its removal as Backup
Servicer pursuant to Section 7.5, or (iii) the termination of this Agreement. In
each such case, the Backup Servicer shall be entitled to its Backup Servicer Fee
earned and reimbursable expenses incurred through the date of such event. Upon
becoming successor Servicer pursuant to Section 6.14, the Backup Servicer shall
be entitled to the Servicing Fee, Transition Expenses and reimbursement rights
to which the successor Servicer is entitled hereunder.

 
95

--------------------------------------------------------------------------------

 

Section 7.5.  Backup Servicer Removal.
 
The Backup Servicer may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Backup Servicer (the “Backup Servicer
Termination Notice”). In the event of any such removal, a replacement Backup
Servicer may be appointed by  the Administrative Agent; provided that if no
Servicer Default is then existing, the Administrative Agent shall obtain the
prior written consent of the Servicer of such new Backup Service, such consent
not to be unreasonably withheld or delayed.
 
Section 7.6.      Limitation on Liability.
 
(a)       The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians. Neither the Backup Servicer nor any of its officers,
directors, employees or agents shall be liable, directly or indirectly, for any
damages or expenses arising out of the services performed under this Agreement
other than damages or expenses that result from the gross negligence, willful
misconduct or bad faith of it or them or the failure to perform materially in
accordance with this Agreement. In no event shall the Backup Servicer be
required to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties hereunder or in the exercise of any
of its rights and powers hereunder if, in its sole judgment, it shall believe
that repayment of such funds or adequate indemnity against such risk or
liability is not assured to it.
 
(b)      The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. Except as expressly set forth herein, the Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability for any failure, error, malfunction or any delay in carrying
out any of its duties under this Agreement if such failure or delay results from
the Backup Servicer acting in accordance with information prepared or provided
by a Person other than the Backup Servicer or the failure of any such other
Person to prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party, including the Servicer, (ii) any
inaccuracy or omission in a notice or communication received by the Backup
Servicer from any third party, (iii) the invalidity or unenforceability of any
Collateral under Applicable Law, (iv) the breach or inaccuracy of any
representation or warranty made by any third party with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.
 
 
96

--------------------------------------------------------------------------------

 

(c)      Notwithstanding anything to the contrary herein, the Backup Servicer
shall not be liable for any delays in performance for causes beyond its control,
including, but not limited to, acts of war or terrorism, powerline failures,
fire, flood, epidemic, acts of the Borrower, the Servicer or the Administrative
Agent or restriction by civil or military authority in their sovereign or
contractual capacities. In the event of any such delay, performance shall be
extended for so long as such period of delay.
 
Section 7.7.  Resignation by the Backup Servicer.
 
Prior to its appointment as the Successor Servicer pursuant to this Agreement,
the Backup Servicer may resign as Backup Servicer under this Agreement upon not
less than ninety (90) days notice to the Borrower and the Administrative Agent.
In the event of such resignation, the Backup Servicer shall return to the
Servicer any and all documents, materials, work products and all copies made
thereof, which were obtained by the Backup Servicer from the Servicer (other
than such copies that the Backup Servicer is required to retain by law rule or
regulation) within three (3) Business Days of its resignation.
 
If the Backup Servicer is appointed to be the Successor Servicer, after such
date, the Backup Servicer (as the Successor Servicer) may at any time resign and
terminate its obligations under this Agreement upon at least ninety (90) days’
prior written notice to the Borrower and the Administrative Agent; provided that
no such resignation or termination shall be effective until a replacement
Successor Servicer is appointed (and accepts such appointment) pursuant to the
terms of Section 6.14. Promptly after receipt of notice of the Backup Servicer’s
intended resignation as the Successor Servicer, the Administrative Agent shall
appoint a replacement Successor Servicer pursuant to the terms of Section 6.14,
and the Administrative Agent will use its commercially reasonable efforts to
appoint such a replacement Successor Servicer. If the Administrative Agent has
not appointed a replacement Successor Servicer within sixty (60) days after
receipt of the Backup Servicer’s notice of resignation as the Successor
Servicer, the Backup Servicer, at the expense of the Borrower, may petition any
court of competent jurisdiction to appoint a replacement Successor Servicer. One
original counterpart of any aforementioned instrument of appointment shall be
delivered to each of the Borrower, the Administrative Agent and the replacement
Successor Servicer.
 
ARTICLE VIII
 
THE COLLATERAL CUSTODIAN
 
Section 8.1.      Designation of Collateral Custodian.
 
(a)      Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Loan Files shall be conducted by the Person designated
as Collateral Custodian hereunder from time to time in accordance with this
Section 8.1. Until the Administrative Agent shall give to U.S. Bank a Collateral
Custodian Termination Notice, U.S. Bank is hereby appointed as, and hereby
accepts such appointment and agrees to perform the duties and obligations of,
Collateral Custodian pursuant to the terms hereof.

 
97

--------------------------------------------------------------------------------

 

(b)      Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 8.5, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.
 
Section 8.2.      Duties of Collateral Custodian.
 
(a)       Appointment. The Borrower and the Administrative Agent each hereby
appoints U.S. Bank to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.
 
(b)      Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform, on behalf of
the Administrative Agent and the Secured Parties, the following duties and
obligations:
 
(i)   The Collateral Custodian shall take and retain custody of the Required
Loan Files delivered by the Borrower pursuant to Section 3.2 hereof in
accordance with the terms and conditions of this Agreement, as bailee for the
purposes of the relevant UCC (a “Bailee”), all for the benefit of the Secured
Parties and subject to the Lien thereon in favor of the Administrative Agent, as
agent for the Secured Parties. Within three (3) Business Days of its receipt of
any Required Loan File, the Collateral Custodian shall review such Required Loan
File to confirm that (A) the loan documents and instruments in such Required
Loan File have been properly executed and have no missing or mutilated pages,
(B) there is evidence that UCC and other filings (to extent identified on the
related Receivable Checklist as being required by the Required Loan File) have
been made, (C) if listed on the Receivable Checklist, an Insurance Policy exists
with respect to any real or personal property constituting the Related Property,
and (D) the related original Outstanding Receivable Balance, loan/lease number,
maturity date identified in the Underlying Instruments, FICO score of the
related Obligor and Obligor name and mailing address with respect to such
Receivable is referenced on the related Receivable Checklist and is not a
duplicate Receivable (based on the loan/lease number) (such items (A) through
(D) collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan File hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian an electronic file (in Microsoft EXCEL® or a comparable
format) that contains the Receivable number, Obligor name, original Outstanding
Receivable Balance and the related Receivable Checklist. At the conclusion of
such review, the Collateral Custodian shall deliver to the Servicer, the
Borrower and the Administrative Agent a collateral receipt in the form of
Exhibit L attached hereto (a “Collateral Receipt”). If any Collateral Receipt
discloses any deficiencies (a “Deficiency”) in any of the Required Loan Files,
the Collateral Custodian shall promptly notify the Administrative Agent and the
Servicer of such Deficiency and provide them with an exception report specifying
the Receivables which have a Deficiency and the Review Criteria that they fail
to satisfy. The Servicer shall have fifteen (15) Business Days to correct any
non-compliance with any Review Criteria. If after the conclusion of such time
period the Servicer has still not cured any non-compliance by a Receivable with
any Review Criteria, the Collateral Custodian shall promptly notify the Borrower
and the Administrative Agent of such determination by providing an updated
exception report to such Persons identifying, with particularity, each
Receivable and each of the applicable Review Criteria that such Receivable fails
to satisfy. In addition, if requested in writing by the Servicer and approved by
the Administrative Agent within fifteen (15) Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Receivable which fails to satisfy a Review Criteria to the Borrower or its
designee. Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing, inspecting or examining any Required Loan File to
determine that the contents thereof are genuine, enforceable or appropriate for
the represented purpose or that they are other than what they purport to be on
their face.

 
98

--------------------------------------------------------------------------------

 
 
(ii)            In taking and retaining custody of the Required Loan Files, the
Collateral Custodian shall be deemed to be acting as the Bailee of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the enforceability of any Required Loan File documents or the existence,
perfection or priority of any Lien on the Required Loan Files or the instruments
therein; and provided further that the Collateral Custodian’s duties as agent
shall be limited to those expressly contemplated herein.
 
(iii)           All Required Loan File documents that are originals or copies
shall be kept in fire resistant facilities in accordance with the Collateral
Custodian’s customary standards for such custody, at the locations specified on
Schedule III attached hereto, or at such other office as shall be specified to
the Administrative Agent and the Servicer by the Collateral Custodian in a
written notice delivered at least forty-five (45) days prior to such change. All
Required Loan Files shall be identified using a barcode system and maintained in
such a manner so as to permit retrieval and access.
 
(iv)           On the third Business Day of each month, the Collateral Custodian
shall provide to the Administrative Agent and the Servicer (in a form acceptable
to the Administrative Agent and the Collateral Custodian) an updated list of
Receivables in its possession and an updated exceptions report.
 
(v)            In performing its duties, the Collateral Custodian shall use the
same degree of care and attention as it employs with respect to similar
collateral that it holds as collateral custodian for others.
 
Section 8.3.  Merger or Consolidation.
 
Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
 
Section 8.4.      Collateral Custodian Compensation.
 
As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee and other
amounts payable to it pursuant to the Collateral Custodian Fee Letter and
pursuant to the provision of Section 2.7 or Section 2.8, as applicable. The
Collateral Custodian’s entitlement to receive the Collateral Custodian Fee and
such other amounts shall cease (excluding any outstanding amounts unpaid as of
such date) on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 8.5 or (ii) the termination of this Agreement.

 
99

--------------------------------------------------------------------------------

 
 
Section 8.5.      Collateral Custodian Removal.
 
The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”) at least sixty (60) days prior to the
effective date of such removal; provided that notwithstanding its receipt of a
Collateral Custodian Termination Notice, the Collateral Custodian shall continue
to act in such capacity until a successor Collateral Custodian has been
appointed, has agreed to act as Collateral Custodian hereunder, and has received
all Required Loan Files held by the previous Collateral Custodian; provided,
that the Collateral Custodian shall not be required to deliver the Loan Files to
a successor until it has received all contractually due fees and reasonable
out-of-pocket expenses then owing to it pursuant to the Transaction Documents.
 
Section 8.6.      Limitation on Liability.
 
(a)       The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon, and need not verify, any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon the written instructions of any
designated officer of the Administrative Agent.
 
(b)      The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
 
(c)       The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except, notwithstanding anything to the contrary
contained herein, in the case of its willful misconduct, lack of good faith or
grossly negligent performance or omission of its duties and in the case of its
negligent performance of its duties in taking and retaining custody of the
Required Loan Files.
 
(d)      The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value of
any of the Collateral. The Collateral Custodian shall not be obligated to take
any legal action hereunder that might in its judgment involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 
100

--------------------------------------------------------------------------------

 

(e)            The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
 
(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.
 
(g)            It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.
 
(h)            Notwithstanding anything to the contrary herein, the Collateral
Custodian shall not be liable for any delays in performance for causes beyond
its control, including, but not limited to, acts of war or terrorism, powerline
failures, fire, flood, epidemic, acts of the Borrower, the Servicer or the
Administrative Agent or restriction by civil or military authority in their
sovereign or contractual capacities. In the event of any such delay, performance
shall be extended for so long as such period of delay.
 
(i) The Collateral Custodian shall not be responsible for preparing or filing
any reports or returns relating to federal, state or local income taxes with
respect to this Agreement on behalf of the Borrower, the initial Servicer or the
Secured Parties.
 
Section 8.7.     The Collateral Custodian Not to Resign.
 
The Collateral Custodian may at any time resign and terminate its obligations
under this Agreement upon at least ninety (90) days’ prior written notice to the
Borrower, the Servicer and the Administrative Agent; provided that no such
resignation or termination shall be effective until a successor Collateral
Custodian is appointed (and accepts such appointment) pursuant to the terms of
this Section 8.7. Promptly after receipt of notice of the Collateral Custodian’s
intended resignation, the Borrower shall appoint, by written instrument, a
successor Collateral Custodian which shall be acceptable to the Administrative
Agent, such acceptance not to be unreasonably withheld. If the Borrower fails to
appoint a successor custodian pursuant to the terms hereof within thirty (30)
days after receipt of the Collateral Custodian’s notice of resignation, the
Administrative Agent shall have the exclusive right to appoint by written
instrument, a successor Collateral Custodian, and the Administrative Agent will
use its commercially reasonable efforts to appoint such a Collateral Custodian.
If neither the Borrower nor the Administrative Agent has appointed a successor
Collateral Custodian within sixty (60) days after receipt of the Collateral
Custodian’s notice of resignation, the Collateral Custodian, at the expense of
the Borrower, may petition any court of competent jurisdiction to appoint a
successor Collateral Custodian. One original counterpart of any aforementioned
instrument of appointment shall be delivered to each of the Borrower, the
Administrative Agent, the Servicer and the successor Collateral Custodian.

 
101

--------------------------------------------------------------------------------

 
 
Section 8.8.      Release of Documents.
 
(a)            Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral, the Collateral Custodian
is hereby authorized, upon written receipt from the Servicer of a request for
release in the form annexed hereto as Exhibit G (a “Request for Release”) and
consented to by the Administrative Agent, to release to the Servicer within two
(2) Business Days of receipt of such request, the related Required Loan Files
set forth in such Request for Release to the Servicer. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent in accordance with the terms of this Agreement. The
Servicer shall return to the Collateral Custodian the Required Loan Files (i)
promptly upon the request of the Administrative Agent, or (ii) when the
Servicer’s need therefor in connection with such servicing no longer exists,
unless the Receivable shall be liquidated, in which case, upon receipt of an
additional Request for Release, the Servicer’s Request for Release submitted
pursuant to the first sentence of this subsection shall be released by the
Collateral Custodian to the Servicer.
 
(b)           Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s Request for Release (which certification shall include a
statement to the effect that all amounts received in connection with such
payment or repurchase have been credited to the Collection Account as provided
in this Agreement), the Collateral Custodian shall promptly release the related
Required Loan File to the Servicer.
 
Section 8.9.      Return of Required Loan Files and Servicing Files.
 
The Borrower may, with the prior written consent of the Administrative Agent,
require that the Collateral Custodian return each Required Loan File (a)
delivered to the Collateral Custodian in error, (b) as to which the lien on the
Related Property has been so released pursuant to Section 9.2, (c) for which the
Borrower has paid all required amounts pursuant to Section 2.15  with respect to
the related Receivables, or (d) that is required to be redelivered to the
Borrower in connection with the termination of this Agreement, in each case by
submitting to the Collateral Custodian and the Administrative Agent a written
request in the form of Exhibit G hereto (signed by both the Borrower and the
Administrative Agent) specifying the Collateral to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Borrower and the Administrative Agent promptly, but in any event within two (2)
Business Days, return the Required Loan File so requested to the Borrower.

 
102

--------------------------------------------------------------------------------

 

 
Section 8.10.    Access to Certain Documentation and Information Regarding the
Collateral; Audits.
 
The Servicer, the Originator, the Borrower and the Collateral Custodian shall
provide to the Administrative Agent access to the Required Loan Files and all
other documentation regarding the Collateral including in such cases where the
Administrative Agent and each Lender are required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two (2) Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and Collateral Custodian’s normal security and confidentiality procedures (or,
in the case of Lyon as the successor Servicer, upon five (5) Business Day’s
notice). Periodically at the discretion of the Administrative Agent, the
Administrative Agent may review the Servicer’s collection and administration of
the Collateral in order to assess compliance by the Servicer with the Credit and
Collection Policy and the Servicing Standard, as well as with this Agreement and
may conduct an audit of the Collateral and Required Loan Files in conjunction
with such a review. The Borrower, the Servicer and the Originator shall permit
the Administrative Agent, or its respective agents or representatives, to visit
the offices of each such Person during normal office hours and upon reasonable
notice to examine and make copies of all documents, books, records and other
information concerning the Collateral and discuss matters related thereto with
any of the officers of the Borrower, the Servicer or the Originator having
knowledge of such matters, and the Borrower shall pay the costs and expenses for
all such visits, subject to the limitations in Section 13.9. The Borrower, the
Servicer and the Originator shall permit the Administrative Agent or its
respective agents or representatives to directly contact any Obligor for the
purpose of conducting confirmation of collateral due diligence, in accordance
with procedures mutually acceptable to the Servicer and the Administrative
Agent. Without limiting the foregoing provisions of this Section 8.10, from time
to time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other independent auditors acceptable to
the Administrative Agent to conduct a review of the Required Loan Files and all
other documentation regarding the Collateral.
 
ARTICLE IX
 
SECURITY INTEREST
 
Section 9.1.       Grant of Security Interest.
 
This Agreement constitutes a security agreement and the transactions effected
hereby constitute secured loans by the Lenders to the Borrower under Applicable
Law. For such purpose, the Borrower hereby transfers, conveys, assigns and
grants as of the Closing Date to the Administrative Agent, as agent for the
Secured Parties, a lien and continuing security interest in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral and all loans, securities, chattel paper,
financial assets, investment property, instruments, general intangibles, payment
intangibles, accounts, deposit accounts, money, documents, agreements,
investments and all other property and assets of any type or nature in which the
Borrower has an interest, whether now existing or hereafter arising or acquired
by the Borrower, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the entire Facility Amount arising
in connection with this Agreement and each other Transaction Document, whether
now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent. The grant of a security interest under this Section 9.1 does not
constitute and is not intended to result in a creation or an assumption by any
of the Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent, as agent for the Secured Parties, of any of its rights in
the Collateral shall not release the Borrower from any of its duties or
obligations under the Collateral, and (c) no Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall any Secured Party be obligated to perform any of the obligations or duties
of the Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 
103

--------------------------------------------------------------------------------

 
 
Section 9.2.       Release of Lien on Collateral.
 
On the date (i) any Receivable has been paid in full by the related Obligor and
deposited in the Collection Account, (ii) any Receivable becomes a Prepaid
Receivable and all amounts in respect thereof have been paid in full by the
related Obligor and deposited in the Collection Account, (iii) for which the
Borrower has paid all required amounts pursuant to Section 2.15  with respect to
the related Receivable, or (iv) this Agreement terminates in accordance with the
terms hereof upon full and final payment of the Facility Amount and any other
related obligations payable hereunder, the Administrative Agent, as agent for
the Secured Parties, shall automatically and without further action be deemed to
transfer, assign and set-over to the Borrower, without recourse, representation
or warranty, all the right, title and interest of the Administrative Agent, as
agent for the Secured Parties in, to and under such Receivable (or all
Receivables in the case of clause (iv)), all related Collateral and all future
monies due or to become due with respect thereto. The Administrative Agent, as
agent for the Secured Parties, shall, at the sole expense of the Borrower, (i)
execute such instruments of release in favor of the Borrower with respect to the
portion of the Collateral to be released from the Lien of this Agreement as the
Borrower may reasonably request (in recordable form if necessary), (ii) deliver
any portion of the Collateral to be released from the Lien of this Agreement in
its possession to the Borrower and (iii) otherwise take such actions, and cause
or permit the Collateral Custodian to take such actions, as are necessary and
appropriate to release the Lien of the Administrative Agent and the Secured
Parties on the portion of the Collateral to be released and deliver to the
Borrower such portion of the Collateral to be released to the Borrower.
 
Section 9.3.       Further Assurances.
 
The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1 as well as to the Advances hereunder.
 
Section 9.4.       Remedies.
 
Subject to the provisions of Section 10.2, upon the occurrence of a Termination
Event (which has not been waived in writing by the Lenders), the Administrative
Agent shall have, with respect to the Collateral granted pursuant to Section
9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.
 
Section 9.5.       Waiver of Certain Laws.
 
The Borrower, the Originator and the Servicer each agree, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisal,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral may be situated in order to prevent, hinder or
delay the enforcement or foreclosure of this Agreement, or the absolute sale of
any of the Collateral or any part thereof, or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereof,
and each of the Borrower, the Originator and the Servicer, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws, and any and all
right to have any of the properties or assets constituting the Collateral
marshaled upon any such sale, and agrees that the Administrative Agent or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral as an entirety or in such parcels as the
Administrative Agent or such court may determine.

 
104

--------------------------------------------------------------------------------

 
 
Section 9.6.      Power of Attorney.
 
Each of the Borrower and the initial Servicer hereby irrevocably appoints the
Administrative Agent to act upon and during the occurrence and continuation of a
Termination Event as its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for in this Agreement,
in each case to the extent so permitted hereunder, the following powers: (a) to
give any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Collateral in connection
with any sale or other disposition made pursuant to Section 9.4, (c) to execute
and deliver for value all necessary or appropriate bills of sale, assignments
and other instruments in connection with any such sale or other disposition, (d)
to sign any agreements, orders or other documents in connection with or pursuant
to any Transaction Document, the Borrower and the initial Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto and (e) such other and further actions
as the Administrative Agent reasonably may deem to be appropriate in connection
with the enforcement of all rights and remedies with respect to the Collateral.
Nevertheless, if so requested by the Administrative Agent, the Borrower shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Administrative Agent or such purchaser all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request.
 
ARTICLE X
 
TERMINATION EVENTS
 
Section 10.1.    Termination Events.
 
If any one of the following termination events (“Termination Events”) shall
occur:
 
(a)            failure on the part of the Borrower or the Servicer (for purposes
of this Section 10.1, references to the “Servicer” shall only apply while Sparta
or an Affiliate thereof is the Servicer) to make any payment or deposit
(including, without limitation, the payment in full of all Advances Outstanding
and other Obligations on the Termination Date and any failure to remit
Collections or make any other payment or deposit required to be made by the
terms of the Transaction Documents) on the day such payment or deposit is
required to be made and the same continues unremedied for two (2) Business Days;
 
(b)            the failure of the Borrower, the Originator or the Servicer to
make any payment when due with respect to any of its Indebtedness or other
obligations (after giving effect to any applicable grace period) or such
Indebtedness or other obligations have been accelerated for any reason or a
default occurs with respect to any outstanding term securitization issued by the
Originator or an Affiliate of the Originator; or

 
105

--------------------------------------------------------------------------------

 
 
(c)            any representation, warranty or certification made by the
Borrower, the Servicer or the Originator in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect in any material respect when made, and which continues to be
unremedied for a period of five (5) Business Days after the earlier to occur of
(i) the date on which written notice of such incorrectness shall have been
received by the Borrower, the Servicer or the Originator, as applicable, from
the Administrative Agent or (ii) the date on which a Responsible Officer of the
Borrower, the Servicer or the Originator, as applicable, acquires knowledge
thereof; or
 
(d)            any failure on the part of the Borrower, the Originator or the
Servicer duly to observe or perform in any material respect any of its
respective covenants or agreements set forth in this Agreement or the other
Transaction Documents, including without limitation making a material change to
the Credit and Collection Policy or other underwriting guidelines (subject to
Section 5.4(f)), and the same continues unremedied for a period of five (5)
Business Days after the earlier to occur of (i) the date on which written notice
of such failure shall have been received by the Borrower, the Originator or the
Servicer, as applicable, from the Administrative Agent or (ii) the date on which
a Responsible Officer of the Borrower, the Originator or the Servicer, as
applicable, acquires knowledge thereof; or
 
(e)            the occurrence of an Insolvency Event relating to the Borrower or
the Originator; or
 
(f)            the rendering of one or more final judgments, decrees or orders
by a court or arbitrator of competent jurisdiction for the payment of money, in
excess individually or in the aggregate of $50,000 against the Borrower or
$500,000 against either the Originator or the Servicer, and the Borrower, the
Originator or the Servicer, as applicable, shall not have either (i) discharged,
paid or provided for the discharge of any such judgment, decree or order in
accordance with its terms by the time required in such judgment, decree or
order, or (ii) perfected a timely appeal of such judgment, decree or order and
caused the execution of same to be stayed during the pendency of the appeal; or
 
(g) (1)     other than with respect to terminations or releases authorized by
the Administrative Agent or otherwise permitted pursuant to the terms of the
Transaction Documents, any Transaction Document, or any Lien granted thereunder,
shall, in whole or in material part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Originator or the Servicer,
 
(2)       the Borrower, the Originator or the Servicer shall, directly or
indirectly, contest in writing in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest on any of the Collateral, or

 
106

--------------------------------------------------------------------------------

 
 
(3)       any security interest on any of the Collateral securing any obligation
under any Transaction Document shall, in whole or in part, cease to be a first
priority perfected security interest (subject to Permitted Liens) except as
otherwise expressly permitted to be released in accordance with the applicable
Transaction Document for more than two (2) Business Days after the earlier to
occur of (i) the date on which written notice of such failure shall have been
received by the Borrower, the Originator or the Servicer, as applicable, from
the Administrative Agent or any other party to any Transaction Document or (ii)
the date on which a Responsible Officer of the Borrower, the Originator or the
Servicer, as applicable, acquires knowledge thereof; or
 
(h)            the aggregate Advances Outstanding on any day exceeds the Maximum
Availability on such day and the same continues unremedied for three (3)
consecutive Business Days; or
 
(i)             the occurrence of any event which (as determined by the
Administrative Agent in its sole discretion) causes or could reasonably be
expected to cause a Material Adverse Effect; or
 
(j)             the occurrence of a Change of Control; or
 
(k)            the annual audited financial statements of the Borrower or the
Originator are qualified in any manner; or
 
(l)             as of the last day of each Collection Period commencing with the
third (3rd) Collection Period immediately following the initial Funding Date,
the three-month rolling Excess Spread is less than the Minimum Excess Spread
Requirement; or
 
(m)           the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration of the Borrower as an
“investment company” within the meaning of the 1940 Act; or
 
(n)            the Borrower shall become taxable as a corporation or other
entity for federal or state income tax purposes; or
 
(o)            the Borrower’s or the Servicer’s business activities are
terminated (other than in connection with the Administrative Agent’s exercising
its rights in connection with a Servicer Default) for any reason, including any
termination thereof by a regulatory, tax or accounting body; or
 
(p)            failure of the Borrower to duly observe or perform in any
material respect any terms, covenants or agreements set forth under any Hedging
Agreement (including the requirements for such Hedging Agreements set forth in
Section 5.1(n)); or
 
(q)            failure of any Hedge Counterparty (other than the Administrative
Agent or any Affiliate of the Administrative Agent) to maintain the Long-term
Rating Requirement or the Short-term Rating Requirement and such Hedge
Counterparty is not replaced with a Hedge Counterparty acceptable to the
Administrative Agent in its sole discretion within thirty (30) days after the
earlier to occur of (i) the date on which written notice of such failure shall
have been received by the Borrower, the Originator or the Servicer, as
applicable, from the Hedge Counterparty or (ii) the date on which a Responsible
Officer of the Borrower, the Originator or the Servicer, as applicable, acquires
knowledge thereof; or
 
107

--------------------------------------------------------------------------------


 
(r)           the three-month rolling average Delinquency Ratio of the Borrower
exceeds 5.00%; or
 
(s)          the three-month rolling average Default Ratio of the Borrower
exceeds 3.00%; or
 
(t)           the three-month rolling average Net Loss Ratio of the Borrower
exceeds 2.50%; or
 
(u)          as of the applicable determination dates set forth therein, the
failure of the Originator to duly observe any of its covenants set forth in
Sections 5.4(q), (s), (u), (v), (w) and (x).
 
Section 10.2.    Remedies.
 
(a)           Upon the occurrence of a Termination Event, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, by notice to the Borrower (with copies to the Backup Servicer, the
Servicer and the Collateral Custodian), declare the Termination Date to have
occurred and the Facility Amount to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower); provided that in the case of any event described
in Section  10.1(e), the Facility Amount shall be immediately due and payable in
full (without presentment, demand, notice of any kind, all of which are hereby
expressly, waived by the Borrower) and the Termination Date shall be deemed to
have occurred automatically upon the occurrence of any such event.
 
(b)           Upon the declaration or occurrence of the Termination Date, the
Revolving Period shall end and the Amortization Period shall commence.
Thereafter, the Collateral Custodian shall follow the commercially reasonable
written instructions of the Administrative Agent with respect to the exercise of
remedies on the Collateral. On and after the declaration or occurrence of the
Termination Date, the Administration Agent, for the benefit of the Secured
Parties, shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
each applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative, and also may require the Collateral Custodian, the Borrower and the
initial Servicer to, and the Collateral Custodian, the Borrower and the initial
Servicer hereby agree that they will at the initial Servicer’s expense and upon
request of the Administrative Agent forthwith, (i) assemble all or any part of
the Collateral as directed by the Administrative Agent and make the same
available to the Administrative Agent at a place to be designated by the
Administrative Agent and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at a public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable. In the event that the Administrative
Agent elects to sell the Collateral or any part thereof, bids will be accepted
for a period of no less than thirty (30) days and the Collateral shall be sold
to the highest bidder. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least thirty (30) days’ notice to the Borrower of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. All cash Proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied pursuant to Section 2.8.

 
108

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
INDEMNIFICATION
 
Section 11.1.    Indemnities by the Borrower.
 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Backup
Servicer, the Collateral Custodian, the Lockbox Bank, the Collection Account
Bank, any Successor Servicer, the Secured Parties and each of their respective
assigns and officers, directors, employees and agents (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages (exclusive of consequential damages), losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as the
“Indemnified Amounts”) awarded against or incurred by such Indemnified Party
arising out of or as a result of this Agreement or the other Transaction
Documents or the Collateral or in respect of any Receivable included in the
Collateral, excluding, however, (A) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party, and (B) any income or franchise taxes incurred by such Indemnified Party
arising out of or as a result of this Agreement. Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:
 
(i)            any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement or
any other Transaction Document, which shall have been false or incorrect when
made or deemed made or delivered;
 
(ii)           the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, any of the other Transaction Documents or
any agreement executed in connection therewith, or with any Applicable Law,
including with respect to any Collateral or the nonconformity of any Collateral
with any such Applicable Law;
 
(iii) the failure to vest and maintain vested in the Administrative Agent, as
agent for the Secured Parties, a first priority perfected security interest in
the Collateral, free and clear of any Lien (other than Permitted Liens) whether
existing at the time of any Advance or at any time thereafter (including,
without limitation, as the result of the failure to file, or any delay in
filing, financing statements, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Law with respect to any Collateral);

 
109

--------------------------------------------------------------------------------

 
 
(iv)       any dispute, claim, offset or defense (other than the discharge in
bankruptcy of any Obligor) of any Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim related to such Collateral;
 
(v)        any failure of the Borrower to perform its duties under the
Transaction Documents with respect to any Collateral;
 
(vi)       the failure of any Receivable represented by the Borrower to be an
Eligible Receivable to be an Eligible Receivable on the date of the applicable
representation;
 
(vii)      the failure of any Lockbox Account Bank to remit any amounts held in
the Lockbox Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof) whether by reason of the
exercise of set-off rights or otherwise;
 
(viii)     any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower to qualify to do business or file any
notice or business activity report or any similar report;
 
(ix)        any action taken by the Borrower in the enforcement, servicing or
collection of any Collateral;
 
(x)         any claim, suit or action of any kind arising out of or in
connection with any products liability or other claim by an Obligor or other
third party with respect to any merchandise sold or services rendered with
respect to any Collateral;
 
(xi)        any claim, suit or action of any kind arising out of or in
connection with the breach of any Applicable Law with respect to the Collateral
or the Transaction Documents or the ownership or operation of any Powersports
Vehicle, including any vicarious liability;
 
(xii)       the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;
 
(xiii)      any repayment by a Secured Party of any amount previously
distributed in reduction of Advances Outstanding or payment of Interest or any
other amount due hereunder or under any other Transaction Document, in each case
which amount such Secured Party believes in good faith is required to be repaid;

 
110

--------------------------------------------------------------------------------

 

(xiv)          any claim, suit or action arising from the origination of any
Receivable in violation of Applicable Law;
 
(xv)           the commingling of Collections on the Collateral by the Borrower
at any time with other funds;
 
(xvi)          any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the security interest in the
Collateral;
 
(xvii)         any failure by the Borrower to give reasonably equivalent value
to the Originator in consideration for the transfer to the Borrower of any item
of Collateral or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code; or
 
(xviii)        the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement.
 
(b)           Any amounts subject to the indemnification provisions of this
Section 11.1  shall be paid by the Borrower to the Indemnified Party on the
Payment Date following such Person’s written demand therefor setting forth the
basis for the related Indemnified Amounts.
 
(c)           If for any reason the indemnification provided above in this
Section 11.1  is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
 
(d) The obligations of the Borrower under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Servicer, the Collection
Account Bank, the Backup Servicer, Successor Servicer, or the Collateral
Custodian and the termination of this Agreement.

 
111

--------------------------------------------------------------------------------

 
 
Section 11.2. Indemnities by the Servicer.
 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
awarded against or incurred by any such Indemnified Party by reason of any acts
or omissions of the Servicer, excluding, however, (A) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, (B) Indemnified Amounts that have the effect of recourse for
uncollectible Collateral, the creditworthiness of Obligors or for future
diminution of value of any Collateral, and (C) any income or franchise taxes
incurred by such Indemnified Party arising out of or as a result of this
Agreement, including, but not limited to (i) any representation or warranty made
or deemed made by the Servicer under or in connection with any Transaction
Document, any Servicing Report, Servicer’s Certificate or any other information
or report delivered by or on behalf of the Servicer pursuant hereto, which shall
have been false, incorrect or misleading in any respect when made or deemed
made, (ii) the failure by the Servicer to comply with any Applicable Law, (iii)
the failure of the Servicer to comply with its covenants under this Agreement or
the other Transaction Documents, (iv) any litigation, proceedings or
investigation against the Servicer (v) the failure to vest (in the case of the
initial Servicer) and maintain vested in the Administrative Agent (in the case
of the initial Servicer and each Successor Servicer (if any)), as agent for the
Secured Parties, a first priority perfected security interest in the Collateral,
free and clear of any Lien (other than Permitted Liens) whether existing at the
time of any Advance or at any time thereafter (including, without limitation, as
the result of the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral), (vi) any failure of the Servicer to perform its duties under the
Transaction Documents with respect to any Collateral, (vii) solely with respect
to the initial Servicer, the failure of any Receivable represented by the
initial Servicer to be an Eligible Receivable to be an Eligible Receivable on
the date of the applicable representation, (viii) any inability to obtain any
judgment in, or utilize the court or other adjudication system of, any state in
which an Obligor may be located as a result of the failure of the Servicer to
qualify to do business or file any notice or business activity report or any
similar report, (ix) any action taken by the Servicer in the enforcement,
servicing or collection of any Collateral, (x) solely with respect to the
initial Servicer, any claim, suit or action of any kind arising out of or in
connection with the breach of any Applicable Law with respect to the Collateral
or the Transaction Documents or the ownership or operation of any Powersports
Vehicle, including any vicarious liability, (xi) the failure by the Servicer to
pay when due any Taxes for which the Servicer is liable, including without
limitation, sales, excise or personal property taxes payable in connection with
the Collateral, or (xii) the commingling of Collections on the Collateral by the
Servicer at any time with other funds.
 
(b)           Any amounts subject to the indemnification provisions of this
Section 11.2  shall be paid by the Servicer to the Indemnified Party within five
(5) Business Days following such Person’s written demand therefor setting forth
the basis for the related Indemnified Amounts to the Servicer.
 
(c)           The obligations of the Servicer under this Section 11.2 shall
survive the resignation or removal of the Administrative Agent, the Backup
Servicer, the Collection Account Bank or Successor Servicer or the Collateral
Custodian and the termination of this Agreement.
 
(d)           Any indemnification payable by the Servicer pursuant to this
Section 11.2 shall not be payable from the Collateral.

 
112

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
 
Section 12.1. The Administrative Agent.
 
(a)           Appointment. Each Secured Party hereby appoints and authorizes the
Administrative Agent as its agent and bailee for purposes of perfection pursuant
to the applicable UCC and hereby further authorizes the Administrative Agent to
appoint additional agents and bailees to act on its behalf and for the benefit
of each Secured Party. Each Secured Party further authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Secured Party hereby appoints the
Administrative Agent as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent may
deem necessary or appropriate or that a Secured Party may reasonably request in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including, without limitation, the
execution by the Administrative Agent as secured party/assignee of such
financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. The Lenders may direct the
Administrative Agent to take any such incidental action hereunder. With respect
to other actions which are incidental to the actions specifically delegated to
the Administrative Agent hereunder, the Administrative Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Required Lenders; provided
that the Administrative Agent shall not be required to take any action hereunder
if the taking of such action, in the reasonable determination of the
Administrative Agent, shall be in violation of any Applicable Law or contrary to
any provision of this Agreement or shall expose the Administrative Agent to
liability hereunder or otherwise. In the event the Administrative Agent requests
the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have declined to consent to the
relevant action.
 
(b)           Standard of Care. The Administrative Agent shall exercise such
rights and powers vested in it by this Agreement and the other Transaction
Documents, and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
 
(c)           Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Borrower, the Servicer or the
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower,
the Originator or the Servicer or to inspect the property (including the books
and records) of the Borrower, the Originator or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 
113

--------------------------------------------------------------------------------

 
 
(d)           Credit Decision with Respect to the Administrative Agent. Each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Secured Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party.
 
(e)           Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower, the Servicer or the Originator), ratably in accordance with its Pro
Rata Share from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that,
the Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent, ratably in accordance with
its Pro Rata Share promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower, the Servicer or the Originator.

 
114

--------------------------------------------------------------------------------

 
 
(f) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days’
written notice thereof to each Lender and the Borrower and may be removed at any
time with cause by the Lenders acting jointly. Upon any such resignation or
removal, the Lenders acting jointly shall appoint a successor Administrative
Agent reasonably acceptable to the Borrower. Each Lender agrees that it shall
not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank or other financial institution organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank or
financial institution. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XII  shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
(g) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender pursuant to the terms of this Agreement, all amounts received by
the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the Lenders in accordance with their related Pro Rata
Shares, on the Business Day received by the Administrative Agent, unless such
amounts are received after 12:00 noon on such Business Day, in which case the
Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lenders not later than the following Business Day.
 
ARTICLE XIII
 
MISCELLANEOUS
Section 13.1. Amendments and Waivers.
 
Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Administrative Agent and
each Lender; provided that, (i) any amendment of the Agreement that is solely
for the purpose of adding a Lender may be effected with the written consent of
the Administrative Agent and the Borrower; and (ii) no such amendment, waiver or
modification adversely affecting the rights or obligations of the Backup
Servicer (in such role or as successor Servicer), the Collection Account Bank,
the Lockbox Bank or the Collateral Custodian shall be effective without the
written agreement of such Person. The Borrower shall deliver promptly to the
Backup Servicer, the Collection Account Bank and the Collateral Custodian a copy
of any amendment, waiver or other modification of this Agreement not executed by
the Backup Servicer, the Collection Account Bank, the Lockbox Bank or Collateral
Custodian in accordance with this Section.

 
115

--------------------------------------------------------------------------------

 
 
Section 13.2. Notices, Etc.
 
All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy or electronic mail) and mailed, e-mailed, faxed, transmitted or
delivered, as to each party hereto, at its address (or specified addresses) set
forth on Annex A to this Agreement or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective upon receipt, or in the case
of (a) notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (b) notice by facsimile copy, when verbal communication of receipt
is obtained.
 
Section 13.3. Ratable Payments.
 
If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Facility Amount owing to such Secured Party
(other than payments received pursuant to Article XI) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Facility Amount held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Facility Amount; provided, that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
 
Section 13.4. No Waiver; Remedies.
 
No failure on the part of the Administrative Agent, the Lenders, the Collateral
Custodian, the Collection Account Bank, the Backup Servicer or a Secured Party
to exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.
 
Section 13.5. Binding Effect; Benefit of Agreement.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, the Secured Parties and their respective successors and permitted
assigns.
 
Section 13.6. Term of this Agreement.
 
This Agreement, including, without limitation, the Borrower’s representations,
warranties and covenants set forth in Articles IV and V, and the Servicer’s and
the Originator’s representations, warranties and covenants set forth in Articles
IV, V, VI, VII and VIII, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower or the Servicer, the indemnification and payment provisions of
Article XI and the provisions of Section 13.9, Section 13.10, Section 13.11 and
Section 13.18 shall be continuing and shall survive any termination of this
Agreement.

 
116

--------------------------------------------------------------------------------

 

Section 13.7. Governing Law Consent to Jurisdiction Waiver of Objection to
Venue.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NONEXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
 
Section 13.8. Waiver of Jury Trial.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
 
Section 13.9. Costs, Expenses and Taxes.
 
(a) In addition to the rights of indemnification granted to the Indemnified
Parties under Article XI hereof, the Originator agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent, the Lenders, the
Backup Servicer, the Collection Account Bank, the Lockbox Bank, the Successor
Servicer, the Collateral Custodian and the Secured Parties incurred in
connection with the preparation, execution, delivery, third party administration
(such term to include, subject to the proviso below, periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including, without limitation, Rating
Agency fees, reasonable expenses for travel and lodging, background checks,
auditor fees and the reasonable fees and out-of-pocket expenses of counsel for
such Persons with respect thereto and with respect to advising such Persons as
to their respective rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith, and all costs and
expenses (including reasonable counsel fees, out-of-pocket expenses and bank
account fees related to the administration of the facility), incurred in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder or in connection herewith; provided that, prior to a
Termination Event or Unmatured Termination Event, any expenses in connection
with periodic audits by the Administrative Agent and the Lenders shall be
limited to $30,000 per calendar year.

 
117

--------------------------------------------------------------------------------

 

(b) The Borrower covenants to pay on demand any and all stamp, sales, excise
documentary, property and other similar taxes and fees arising from any payment
made hereunder or under any other Transaction Document, or in connection with
the execution, delivery, filing and recording or enforcement of this Agreement
and the other documents to be delivered hereunder payable or determined to be
payable to any Governmental Authority.
 
Section 13.10.  No Proceedings.
 
Each of the parties hereto (other than the Administrative Agent) hereby agrees
that it will not institute against, or join any other Person in instituting
against, the Borrower any Insolvency Proceeding so long as there shall not have
elapsed one year and one day (or such longer preference period as shall then be
in effect) since the Collection Date.
 
Section 13.11.  Recourse Against Certain Parties.
 
(a)           No recourse under or with respect to any obligation, covenant or
agreement of any party hereto as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any incorporator, affiliate,
stockholder, officer, employee or director of any party hereto, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by it pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party hereto, and that no personal liability whatsoever shall attach to or be
incurred by any incorporator, stockholder, affiliate, officer, employee or
director of such party under or by reason of any of the obligations, covenants
or agreements of such party hereto contained in this Agreement or in any other
such instruments, documents or agreements, or that are implied therefrom, and
that any and all personal liability of each incorporator, stockholder,
affiliate, officer, employee of such party, or any of them, for breaches by any
party hereto of any such obligations, covenants or agreements, which liability
may arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Lenders shall not be deemed to have waived any
legal rights which they may have and, to the extent of such rights, shall have
recourse against any incorporator, affiliate, stockholder, officer, employee or
director of the Borrower, the initial Servicer or the Originator to the extent
of any loss, cost or expense incurred in whole or in part from any such Person’s
(A) willful misconduct; (B) fraud; (C) theft or misappropriation of funds; (D)
criminal acts; (E) intentional interference with the Administrative Agent’s Lien
in the Collateral or rights with respect thereto; (F) disposition of any
Eligible Receivables or other Collateral in violation of the terms of this
Agreement; (G) action in furtherance of an Insolvency Event with respect to the
Borrower; (IT) action in furtherance of the consolidation of the Borrower’s
assets with the assets of any other Person; or (I) action in furtherance of the
dissolution or liquidation of the Borrower.

 
118

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by any party hereto against any other party hereto or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect to any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of the parties hereto
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.
 
(c)  No obligation or liability to any Obligor under any of the Receivables is
intended to be assumed by the Secured Parties under or as a result of this
Agreement and the transactions contemplated hereby.
 
Section 13.12.
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances.

 
(a)           The Servicer shall cooperate with the Administrative Agent with
respect to, and shall cause, all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Administrative Agent, as agent for the Secured Parties, to the
Collateral to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the first priority security
interest of the Administrative Agent, as agent the Secured Parties, hereunder to
all property comprising the Collateral. The Servicer shall deliver to the
Administrative Agent and the Collateral Custodian file-stamped copies of, or
filing receipts for, any document such document recorded, registered or filed as
provided above and in the possession of the Servicer, as soon as available
following such recording, registration or filing. The Borrower shall cooperate
fully with the Servicer in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 13.12(a).
 
(b)           The Borrower (and the initial Servicer on its behalf) agrees that
from time to time, at its expense, it will promptly authorize, execute and
deliver all instruments and documents, and take all actions, that the
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the Advances hereunder and the first priority perfected security
interest granted in the Collateral, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any other Transaction Document.
 
(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Borrower. The Borrower irrevocably
authorizes the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to execute on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Secured Parties in the
Collateral, including those that describe the Collateral as “all assets,” or
words of similar effect, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Secured Parties in the
Collateral. This appointment is coupled with an interest and is irrevocable.

 
119

--------------------------------------------------------------------------------

 
 
(d) Without limiting the generality of the foregoing, the Borrower will, not
earlier than six months and not later than three-months prior to the fifth
anniversary of the date of filing of any financing statement filed pursuant to
this Agreement, unless the Collection Date shall have occurred:
 
(i)             authorize, execute (if necessary) and deliver and file or cause
to be filed an appropriate continuation statement with respect to such financing
statement; and
 
(ii)            deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and updating the opinion
delivered pursuant to Section 3.1  with respect to perfection and otherwise to
the effect that the security interest hereunder continues to be an enforceable
and perfected security interest, subject to no other Liens of record except as
expressly permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.
 
Section 13.13. Confidentiality.
 
(a)           Each of the Secured Parties, the Servicer, the Collateral
Custodian, the Backup Servicer, the Collection Account Bank, the Originator and
the Borrower shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of the Agreement and all information with
respect to the other parties, including all information regarding the business
of the Borrower and the Originator obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its directors, officers and employees may (i)
disclose such information to its external accountants, attorneys, investors,
potential investors, creditors, potential creditors, credit enhancers, potential
credit enhancers and the agents and advisors of such Persons (“Excepted
Persons”); provided, however, that each Excepted Person shall be notified of the
confidentiality restrictions hereof and shall, as a condition to any such
disclosure, agree that such information shall be used solely in connection with
such Excepted Person’s evaluation of, or relationship with, the Borrower and the
Originator and their affiliates, (ii) disclose the existence of the Agreement,
but not the financial terms thereof, (iii) disclose such information as is
required by Applicable Law and (iv) disclose the Agreement and such information
in any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents. It is understood that the financial terms that
may not be disclosed except in compliance with this Section 13.13(a) include,
without limitation, all fees and other pricing terms, and all Termination
Events, Servicer Defaults, and the priority of payment provisions herein.

 
120

--------------------------------------------------------------------------------

 
 
(b)           Anything herein to the contrary notwithstanding, the Borrower, the
Originator and the Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Collateral Custodian, the
Collection Account Bank, the Backup Servicer or the Secured Parties by each
other, (ii) by the Collateral Custodian, the Collection Account Bank, the Backup
Servicer and the Secured Parties to any prospective or actual assignee or
participant of any of them, or (iii) by the Secured Parties to any Rating
Agency, any provider of a surety, guaranty or credit enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Lender, as applicable, and to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing, provided each such
Person in the case of clauses (ii) and (iii) is informed of the confidential
nature of such information.
 
(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee the disclosing entity or its affiliates, (C) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the disclosing entity or an
officer, director, employer, shareholder or affiliate of any of the foregoing is
a party, or (D) in connection with filings with securities exchanges or
regulators or (iii) any other disclosure authorized by any Borrower, the
Servicer or the Originator in the case of information with respect to it.
 
Section 13.14. Execution in Counterparts Severability Integration.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.
 
Section 13.15. Waiver of Setoff.
 
Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

 
121

--------------------------------------------------------------------------------

 
 
Section 13.16. Assignments by the Lenders.
 
With the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), any Lender may at any time assign, or grant a security
interest or sell a participation interest in, any Advance or Commitment (or
portion thereof) to any Person; provided that (i) no such consent of the
Borrower shall be required following the occurrence of a Termination Event, (ii)
in the case of an assignment of the Commitment with respect to such Lender, the
assignee (other than any assignee that is a Liquidity Bank) shall execute and
deliver to the Servicer and the Administrative Agent a fully executed Joinder
Supplement substantially in the form of Exhibit I hereto, and (iii) no Lender
shall need prior consent to at any time assign, or grant a security interest or
sell a participation interest in, any Advance (or portion thereof) to an
Affiliate, to a Liquidity Bank or to any commercial paper conduit sponsored by
DZ Bank or an Affiliate of DZ Bank. The parties to any such assignment or sale
of a participation interest by a Lender shall execute and deliver to the
Administrative Agent, for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
Administrative Agent. Neither the Borrower, the Originator nor the Servicer
shall assign or delegate, or grant any interest in, any of its rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent.
 
The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this Section 13.16, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Advances made by each Lender and each repayment in
respect of the principal amount of the Advances (and any interest thereon) of
each Lender, and annexed to which the Administrative Agent shall retain a copy
of each Joinder Supplement delivered to the Administrative Agent pursuant to
this Section. Failure to make any recordation, or any error in such recordation,
shall not affect the Borrower’s or any other Person’s obligations in respect of
such Advances. The entries in the Register shall be conclusive (provided,
however, that any failure to make any recordation or any error in such
recordation shall be corrected by the Administrative Agent upon notice or
discovery thereof), and the Borrower, the Administrative Agent and the Lenders
shall treat each Person in whose name an Advance is registered as the owner
thereof for all purposes of this Agreement, notwithstanding notice or any
provision herein to the contrary. A Lender’s Commitment and the Advances made
pursuant thereto may be assigned or otherwise transferred in whole or in part
only by registration of such assignment or transfer in the Register. Any
assignment or transfer of a Lender’s Commitment or the Advances made pursuant
thereto shall be registered in the Register only upon delivery to the
Administrative Agent of a Joinder Supplement duly executed by the assignor
thereof. No assignment or transfer of a Lender’s Commitment or the Advances made
pursuant thereto shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Administrative Agent as provided in
this Section.
 
Section 13.17. Heading and Exhibits.
 
The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.
 
Section 13.18. No Proceedings Against Lenders; Limitations on Payments.
 
(a) Each of the parties hereto (other than the applicable Lender) (by accepting
the benefits of this Agreement) hereby agrees that it will not institute
against, or join any other Person in instituting against, such applicable Lender
any Insolvency Proceeding so long as any commercial paper issued by such Lender
pursuant to the Transaction Documents shall be outstanding and there shall not
have elapsed one year and one day (or such longer preference period as shall
then be in effect) since the last day on which any such commercial paper shall
have been outstanding.

 
122

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any provisions contained in this Agreement to the
contrary, the parties hereto acknowledge and agree that (i) all amounts payable
by the Borrower under this Agreement and under the other Transaction Documents
shall be paid in accordance with the priorities set forth in Sections 2.7 and
2.8 and (ii) the Borrower shall only be required to pay amounts payable by the
Borrower under this Agreement and under the other Transaction Documents from
funds of the Borrower other than the proceeds of the Collateral to the extent it
has such funds. Any amount which the Borrower does not pay pursuant to the
operation of clause (ii) of the immediately preceding sentence shall not
constitute a claim (as defined in Section 101(5) of the Bankruptcy Code) against
or corporate obligation of the Borrower for any such insufficiency unless and
until the Borrower satisfies the provisions of clause (ii) above.
 
(c)           Notwithstanding any other provision to the contrary contained in
this Agreement, the Lenders’s obligations under this Agreement and under the
other Transaction Documents shall be payable by the Lender solely from (and no
recourse shall be had against the Lender for the payment of any of the foregoing
except from) excess cash flow from the Lender’s operations which is not required
to pay when due the principal of or interest on Commercial Paper Notes. Any
amount which the Lender does not pay pursuant to the operation of the
immediately preceding sentence shall not constitute a claim (as defined in
Section 101(5) of the Bankruptcy Code) against or corporate obligation of the
Company for any such insufficiency unless and until the Lender does have excess
cash flow.
 
Section 13.19. Exclusivity.
 
Each of the Borrower, the Originator and the initial Servicer hereby agrees,
from the Closing Date until the Facility Termination Date, to finance 100% of
the Eligible Receivables owned by it (subject to the Concentration Limits set
forth herein) through this facility unless the Administrative Agent consents
otherwise (in its sole discretion) except for its respective ability to do so in
connection with the approved financing arrangements specified on Schedule VI;
provided that any Eligible Receivables financed through the Originator’s equity
capital and/or subordinated debt shall be exempt from this requirement;
provided, further that if the Lenders refuse to increase their Commitments (and,
as a result, increase the Maximum Facility Amount) pursuant to Section 2.1(c) in
order to fund such Eligible Receivable, the Originator may sell or obtain
financing for such origination from a third party (and, in connection therewith,
the Originator may sell such Eligible Receivable to a Person other than the
Borrower).
 
Section 13.20. Qualified Purchaser.
 
As of the Closing Date and each Funding Date, each Lender represents and
warrants to the Borrower that it is a “qualified purchaser” within the meaning
of Section 2(a)(5 1) of the 1940 Act.

 
123

--------------------------------------------------------------------------------

 

Section 13.21. Force Majeure.


If any party hereto is prevented from fulfilling its obligations hereunder
(other than any payment obligations hereunder) as a result of any terrorist
attack, act of war, bank moratorium, or act of God, its obligations (other than
any payment obligations hereunder) shall be suspended for a reasonable time
during which such condition continues to exist not to exceed five (5) Business
Days; provided that, in the case of the Borrower, the Originator and the initial
Servicer, whether such party has been prevented from fulfilling its obligations
hereunder shall be determined in accordance with its written disaster recovery
policy approved by the Administrative Agent prior to the initial Funding Date.
 
[Remainder of Page Intentionally Left Blank.]

 
124

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
THE BORROWER:
 

 
By:
/s/ Anthony L. Havens
   
Name:    Anthony L. Havens
   
Title       President



THE ORIGINATOR AND THE
SPARTA COMMERCIAL SERVICES, INC.,
SERVICER:
as the Originat r and the Ser leer        
By:
/s/ Anthony L. Havens
   
Name: Anthony L. Havens
   
Title: Chairman & CEO

 
[Signatures Continued on the Following Page]
Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


LENDER:
AUTOBAHN FUNDING COMPANY LLC,
 
as a Lender
       
By:
/s/ Daniel Marino
     
Name:        Daniel Marino
     
Title:        First Vice President
       
By:
/s/ Christopher Tucker
   
Name:            Christopher Tucker
   
  Title:              Vice President

 
THE ADMINISTRATIVE AGENT:
DZ BANK AG DEUTSCHE ZENTRAL-
 
GENOSSENSCHAFTSBANK, FRANKFURT
 
AM MAIN, NEW YORK BRANCH,
 
as the Administrative Agent and the Liquidity
 
Agent
     
By:
/s/ Daniel Marino
   
Name:             Daniel Marino
   
Title:             First Vice President
       
By:
/s/ Christopher Tucker
   
Name:            Christopher Tucker
   
Title:                Vice President

 
[Signatures Continued on the Following Page]
Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


THE BACKUP SERVICER:
  LYON FINANCIAL SERVICES, INC.     (d/b/a U.S. Bank Portfolio Services),    
not in its individual capacity but     solely as the Backup Service;      
By:
/s/ Joseph Andries
   
Name:        Joseph Andries
   
Title: Senior Vice President



THE COLLATERAL CUSTODIAN
  U.S. BANK NATIONAL ASSOCIATION,
AND THE COLLECTION ACCOUNT
  not in its individual capacity but solely as the
BANK:
  Collateral Custodian and the Collection Account
 
Bank
     
By:
   
   
Name:
   
Title:

 
Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


rmi.1 BACKUP SERVICER:
LYON FINANCIAL SERVICES,   INC. (d/bia U.S. Bank Portfolio Services),   not in
its individual capacity but   solely as the Backup Servicct      
By:
   
   
Name:
   
Title:
   
THE COLLATERAL CUSTODIAN
U.S. BANK. NATIONAL ASSOCIATION,
AND THE COLLECTION ACCOUNT
not in its individual capacity but solely as the
BANK:
Collateral Custodian and the Collection Account
 
Bank
     
By:
/s/ Toby Robillard
   
Name:          Toby Robillard
   
Title:            Vice President

 
Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SPARTA FUNDING LLC
c/o Sparta Commercial Services, Inc.
462 Seventh Avenue, 20th Floor
New York, New York 10018
Attention: A.W. Adler
Facsimile No.: (646) 514-4437
Confirmation No.: (212) 239-2666 ext. 213
 
SPARTA COMMERCIAL SERVICES, INC.
462 Seventh Avenue, 20th Floor
New York, New York 10018
Attention: A.W. Adler
Facsimile No.: (646) 514-4437
Confirmation No.: (212) 239-2666 ext. 213
 
AUTOBAHN FUNDING COMPANY LLC
c/o DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, New York
Branch
609 Fifth Avenue
New York, New York 10017
Attention: Christopher Tucker/Jeffrey Willner
Facsimile No.: (212) 745-1651
Confirmation No.: (212) 745-1663 or (212) 745-1671
 
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK
BRANCH
609 Fifth Avenue
New York, New York 10017
Attention: Christopher Tucker/Jeffrey Willner
Facsimile No.: (212) 745-1651
Confirmation No.: (212) 745-1663 or (212) 745-1671

 

--------------------------------------------------------------------------------

 

Annex B
Annex A
(Continued)

Collateral Custodian:
 
U.S. BANK NATIONAL ASSOCIATION
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota 55107
Attention: Structured Finance/Sparta
Telephone No.: (651) 495-3855
 
and for custodial matters, with a copy to:
 
1133 Rankin Street, Suite 100
St. Paul, Minnesota 55116
Attention: Account Management/Sparta
Telephone No.: (651) 695-5912
Facsimile No.: (651) 695-6102
 
LYON FINANCIAL SERVICES, INC.
(d/b/a U.S. Bank Portfolio Services)
1310 Madrid Street, Suite 103
Marshall, Minnesota 56258
Attention: Joe Andries
Facsimile No.: (866) 806-0775
Confirmation No.: (507) 532-7129

 

--------------------------------------------------------------------------------

 
 
COMMITMENTS
 
Lender
 
Commitment
         
Autobahn Funding Company LLC
  $ 25,000,000  


 

--------------------------------------------------------------------------------

 